Exhibit 10.25

 

LEASE AGREEMENT

 

by and between

 

DUN & BRADSTREET, INC.

 

Landlord

 

and

 

JACKSON HEWITT TAX SERVICE, INC.

 

Tenant

 

 

* * * * * *

 

The mailing, delivery or negotiation of this Lease shall not be deemed an offer
to enter into any transaction or to enter into any relationship, whether on the
terms contained herein or on any other terms.  This Lease shall not be binding,
nor shall either party have any obligations or liabilities or any rights with
respect thereto, or with respect to the premises, unless and until both parties
have executed and delivered this Lease.  Until such execution and delivery of
this Lease, either party may terminate all negotiation and discussion of the
subject matter hereof, without cause and for any reason, without recourse or
liability.

 

* * * * * *

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I BASIC LEASE PROVISIONS; DEFINITIONS

 

 

 

ARTICLE II PREMISES

 

 

 

ARTICLE III TERM; DELIVERY OF POSSESSION; CONDITION OF PREMISES

 

 

 

ARTICLE IV RENT

 

 

 

ARTICLE V OPERATING CHARGES AND REAL ESTATE TAXES

 

 

 

ARTICLE VI USE OF PREMISES

 

 

 

ARTICLE VII ASSIGNMENT AND SUBLETTING

 

 

 

ARTICLE VIII MAINTENANCE AND REPAIRS; COMPLIANCE WITH LAWS

 

 

 

ARTICLE IX ALTERATIONS

 

 

 

ARTICLE X SIGNS [a05-8718_1ex10d25.htm#ArticleXSigns_120403]

 

 

 

ARTICLE XI SECURITY DEPOSIT
[a05-8718_1ex10d25.htm#ArticleXiSecurityDeposit_120422]

 

 

 

ARTICLE XII LANDLORD’S INSPECTION OF AND ACCESS TO THE PREMISES
[a05-8718_1ex10d25.htm#ArticleXiiLandlordsInspectionOfAn_120545]

 

 

 

ARTICLE XIII INSURANCE [a05-8718_1ex10d25.htm#ArticleXiiiInsurance_120618]

 

 

 

ARTICLE XIV SERVICES AND UTILITIES
[a05-8718_1ex10d25.htm#ArticleXivServicesAndUtilities_121233]

 

 

 

ARTICLE XV LIABILITY OF LANDLORD
[a05-8718_1ex10d25.htm#ArticleXvLiabilityOfLandlord_121225]

 

 

 

ARTICLE XVI RULES [a05-8718_1ex10d25.htm#ArticleXviRules_121340]

 

 

 

ARTICLE XVII DAMAGE OR DESTRUCTION
[a05-8718_1ex10d25.htm#ArticleXviiDamageOrDestruction_121403]

 

 

 

ARTICLE XVIII CONDEMNATION
[a05-8718_1ex10d25.htm#ArticleXviiiCondemnation_121446]

 

 

 

ARTICLE XIX DEFAULT [a05-8718_1ex10d25.htm#ArticleXixDefault_121504]

 

 

 

ARTICLE XX BANKRUPTCY [a05-8718_1ex10d25.htm#ArticleXxBankruptcy_121735]

 

 

 

ARTICLE XXI SUBORDINATION: ATTORNMENT: ESTOPPEL CERTIFICATES
[a05-8718_1ex10d25.htm#ArticleXxiSubordinationAttornment_121852]

 

 

 

ARTICLE XXII HOLDING OVER; END OF TERM
[a05-8718_1ex10d25.htm#ArticleXxiiHoldingOverEndOfTerm_121941]

 

 

 

ARTICLE XXIII RIGHTS OF LANDLORD
[a05-8718_1ex10d25.htm#ArticleXxiiiRightsOfLandlord_122033]

 

 

 

ARTICLE XXIV PARKING [a05-8718_1ex10d25.htm#ArticleXxivParking_122037]

 

 

 

ARTICLE XXV ENVIRONMENTAL [a05-8718_1ex10d25.htm#ArticleXxvEnvironmental_122142]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE XXVI BROKERS [a05-8718_1ex10d25.htm#ArticleXxviBrokers_122257]

 

 

 

ARTICLE XXVII NOTICES [a05-8718_1ex10d25.htm#ArticleXxviiNotices_122303]

 

 

 

ARTICLE XXVIII [INTENTIONALLY OMITTED]
[a05-8718_1ex10d25.htm#ArticleXxviiiintentionallyOmitted_122356]

 

 

 

ARTICLE XXIX SUCCESSORS AND ASSIGNS: LANDLORD’S LIABILITY
[a05-8718_1ex10d25.htm#ArticleXxixSuccessorsAndAssignsLa_122403]

 

 

 

ARTICLE XXX GENERAL PROVISIONS
[a05-8718_1ex10d25.htm#ArticleXxxGeneralProvisions_122502]

 

 

 

ARTICLE XXXI RIGHT OF FIRST OFFER
[a05-8718_1ex10d25.htm#ArticleXxxiRightOfFirstOffer_122852]

 

 

ii

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is dated as of the 1st day of May, 2005, by
and between Dun & Bradstreet, Inc., a Delaware corporation (“Landlord”), and
Jackson Hewitt Tax Service, Inc., a Delaware Corporation with offices located at
7 Sylvan Way, Parsippany, New Jersey (“Tenant”).

 


ARTICLE I
BASIC LEASE PROVISIONS; DEFINITIONS

 


1.1           ADDITIONAL RENT: AS DEFINED IN SECTION 4.2.


 


1.2           BASE RENT:

 

Period

 

Annual Base Rent

 

Monthly Base Rent

 

Base Rent Per
Rentable Square Foot

 

11/16/05-10/31/07

 

$

1,151,501.00

 

$

95,958.42

 

$

25.25

 

11/01/07-10/31/08

 

$

1,242,709.00

 

$

103,559.08

 

$

27.25

 

11/01/08-10/31/10

 

$

1,288,313.00

 

$

107,359.42

 

$

28.25

 

11/01/10-10/31/12

 

$

1,379,521.00

 

$

114,960.08

 

$

30.25

 

 


1.3           BROKERS: CB RICHARD ELLIS AND COLDWELL BANKER COMMERCIAL, NRT.


 


1.4           BUILDING: THE OFFICE BUILDING LOCATED AT 3 SYLVAN WAY, PARSIPPANY,
NEW JERSEY.


 


1.5           INTENTIONALLY DELETED


 


1.6           BUILDING HOLIDAYS: ANY OR ALL OF THE FOLLOWING, AT LANDLORD’S SOLE
DISCRETION: SUNDAYS, NEW YEAR’S DAY, MEMORIAL DAY, THE FRIDAY BEFORE MEMORIAL
DAY, INDEPENDENCE DAY, LABOR DAY, THE FRIDAY BEFORE LABOR DAY, COLUMBUS DAY,
VETERAN’S DAY, THANKSGIVING DAY AND CHRISTMAS DAY; AND ANY DAYS PRIOR OR
SUBSEQUENT TO SUCH HOLIDAYS WHICH ARE COMMONLY DESIGNATED AS NON-BUSINESS DAYS
BY EMPLOYERS IN THE GEOGRAPHIC AREA (AS HEREINAFTER DEFINED) - (FOR EXAMPLE, THE
FRIDAY AFTER THANKSGIVING; FRIDAY, WHEN CHRISTMAS FALLS ON A THURSDAY; ETC.).


 


1.7           BUILDING HOURS: 8:30 A.M. TO 6:00 P.M., MONDAY THROUGH FRIDAY AND
8:30 A.M. TO 1:00 P.M. ON SATURDAY (EXCLUDING BUILDING HOLIDAYS), AND SUCH
ADDITIONAL HOURS, IF ANY, AS LANDLORD MAY FROM TIME TO TIME DESIGNATE AT ITS
SOLE DISCRETION.  TENANT SHALL HAVE ACCESS TO THE PREMISES TWENTY-FOUR (24)
HOURS, SEVEN (7) DAYS A WEEK.


 


1.8           BUILDING STRUCTURE AND SYSTEMS: AS DEFINED IN SECTION 8.1.


 


1.9           COMMENCEMENT DATE: MAY 1, 2005.


 


1.10         COMMON AREAS: THOSE INTERIOR AREAS OF THE BUILDING DEVOTED TO
CORRIDORS, ELEVATOR FOYERS, REST ROOMS, MECHANICAL ROOMS, JANITORIAL CLOSETS,
ELECTRICAL AND TELEPHONE CLOSETS, VENDING AREAS, PROPERTY MANAGEMENT OFFICES AND
LOBBY AREAS (WHETHER AT GROUND LEVEL OR OTHERWISE), AND THE LIKE, AS WELL AS
THOSE EXTERIOR PORTIONS OF THE PROPERTY INCLUDING PARKING

 

F-2

--------------------------------------------------------------------------------


 


AREAS, ACCESS DRIVEWAYS, ROADWAYS, SIDEWALKS, PLAZAS, LANDSCAPED AREAS, TRAFFIC
LIGHTS, STORM DRAINAGE FACILITIES, SANITARY SEWER, DOMESTIC AND FIRE WATER
SYSTEMS, FIRE PROTECTION INSTALLATIONS, ELECTRIC POWER AND TELEPHONE CABLES AND
LINES AND OTHER UTILITY CONNECTIONS, FACILITIES AND OTHER SIMILAR IMPROVEMENTS
(ABOVE AND BELOW GROUND), AND SUCH OTHER AREAS AND FACILITIES WHICH NOW EXIST OR
MAY HEREAFTER BE CONSTRUCTED IN, ON, OR UPON THE BUILDING OR THE LAND WHICH ARE
INTENDED FOR THE COMMON USE OR BENEFIT OF TENANTS AND OCCUPANTS OF THE BUILDING
AND THEIR RESPECTIVE EMPLOYEES.  TENANT ACKNOWLEDGES AND UNDERSTANDS THAT AS A
RESULT OF CHANGES IN THE LAYOUT OF THE COMMON AREAS FROM TIME TO TIME OCCURRING
DUE TO, BY WAY OF EXAMPLE AND NOT BY WAY OF LIMITATION, THE REARRANGEMENT OF
CORRIDORS, THE AGGREGATE OF ALL TENANT PROPORTIONATE SHARES MAY BE EQUAL TO OR
LESS THAN ONE HUNDRED PERCENT (100%).

 


1.11         COMPLEX:  ALL LAND AND IMPROVEMENTS LOCATED AT THE FOLLOWING STREET
ADDRESSES IN PARSIPPANY, NEW JERSEY: 1 SYLVAN WAY, 3 SYLVAN WAY, 5 SYLVAN WAY
AND 7 SYLVAN WAY.

 


1.12         CPI:  CONSUMER PRICE INDEX AS PUBLISHED BY THE U.S. DEPARTMENT OF
LABOR, ALL URBAN CONSUMERS (CPI-U), NEW YORK-NORTHERN N.J.-LONG ISLAND,
NY-NJ-CT-PA.


 


1.13         DEFAULT INTEREST RATE: A RATE OF INTEREST EQUAL TO THE GREATER OF
TWELVE PERCENT (12%) PER ANNUM OR THE RATE PER ANNUM WHICH IS FOUR (4)
PERCENTAGE POINTS HIGHER THAN THE PRIME RATE PUBLISHED IN THE MONEY RATES
SECTION OF THE WALL STREET JOURNAL, NORTHEAST EDITION, BUT IN NO EVENT SHALL
SUCH RATE EXCEED THE MAXIMUM LEGAL RATE THEN ALLOWED BY APPLICABLE LEGAL
REQUIREMENTS WITH RESPECT TO BREACHES UNDER COMMERCIAL CONTRACTS.


 


1.14         ENVIRONMENTAL LAWS: AS DEFINED IN SECTION 25.1(A).


 


1.15         EVENT OF DEFAULT: AS DEFINED IN SECTION 19.1.


 


1.16         EXPIRATION DATE: 6:00 P.M. ON OCTOBER 31, 2012, SUBJECT TO EARLIER
TERMINATION OF THE TERM AS PROVIDED IN THIS LEASE.


 


1.17         GEOGRAPHIC AREA: CENTRAL/NORTHERN NEW JERSEY.


 


1.18         GUARANTOR(S): ANY PERSON(S) OR ENTITY(IES) HEREAFTER EXECUTING A
WRITTEN GUARANTY OF, THEREBY BECOMING A GUARANTOR OF TENANT’S OBLIGATIONS UNDER,
THIS LEASE.  ON THE DATE HEREOF THERE IS NO GUARANTOR AND NONE IS CONTEMPLATED
BY THIS LEASE.


 


1.19         HAZARDOUS MATERIALS: AS DEFINED IN SECTION 25.1(A).


 


1.20         IMPROVEMENT ALLOWANCE: $691,560 ($15.16 PER RENTABLE SQUARE FOOT),
WITH UP TO $189,708 ($4.16 PER RENTABLE SQUARE FOOT) OF SUCH IMPROVEMENT
ALLOWANCE AVAILABLE FOR TENANT SOFT COSTS (INCLUDING, WITHOUT LIMITATION, THE
COSTS AND EXPENSES INCURRED BY TENANT IN CONNECTION WITH THE ACQUISITION AND
INSTALLATION OF TENANT’S LOW-VOLTAGE CABLING, FURNITURE, FIXTURES AND EQUIPMENT
AND TELEPHONE SWITCH EQUIPMENT) AND THE REMAINDER AVAILABLE FOR TENANT HARD
COSTS (INCLUDING, WITHOUT LIMITATION, THE COSTS AND EXPENSES INCURRED BY TENANT
IN CONNECTION WITH ARCHITECTURAL DESIGN AND CONSTRUCTION MANAGEMENT) FOR THE
INITIAL TENANT IMPROVEMENT WORK, AS MORE FULLY SET FORTH IN EXHIBIT B.

 

F-3

--------------------------------------------------------------------------------


 


1.21         INSURANCE REQUIREMENTS: ALL RULES, REGULATIONS, ORDERS,
REQUIREMENTS AND RECOMMENDATIONS MADE BY THE BOARD OF FIRE UNDERWRITERS AND ANY
INSURANCE ORGANIZATIONS OR ASSOCIATIONS WITH APPROPRIATE AUTHORITY, AND/OR
INSURANCE COMPANIES INSURING THE PROPERTY, AS THE SAME MAY BE AMENDED FROM TIME
TO TIME.


 


1.22         LAND: THE LAND UPON WHICH THE BUILDING AND COMMON AREAS ARE
CONSTRUCTED.


 


1.23         LANDLORD’S AGENTS: COLLECTIVELY, ANY MANAGING AGENT OF THE
PROPERTY, ANY MORTGAGEE OF LANDLORD, AND ANY EMPLOYEES, OFFICERS, DIRECTORS,
PARTNERS, SHAREHOLDERS OR AGENTS OF LANDLORD, OR OF ANY SUCH MANAGING AGENT, OR
MORTGAGEE OF LANDLORD.


 


1.24         LANDLORD NOTICE ADDRESS: DUN & BRADSTREET, INC., 103 JFK PARKWAY,
SHORT HILLS, NEW JERSEY 07078, ATTENTION: REAL ESTATE DIRECTOR, CONCURRENTLY
WITH A DUPLICATE COPY TO MCCARTER & ENGLISH, LLP, FOUR GATEWAY, 100 MULBERRY
STREET, NEWARK, NEW JERSEY 07102, ATTENTION: MARTIN F. DOWD, ESQ. AND DUN &
BRADSTREET, INC., 103 JFK PARKWAY, SHORT HILLS, NEW JERSEY 07078, ATTENTION:
LEGAL DEPARTMENT.


 


1.25         LANDLORD PAYMENT ADDRESS: DUN & BRADSTREET, INC., 899 EATON AVENUE,
BETHLEHEM, PENNSYLVANIA 18025, ATTENTION: REAL ESTATE DEPARTMENT.


 


1.26         LEASE YEAR: A PERIOD OF TWELVE (12) CONSECUTIVE MONTHS COMMENCING
ON THE COMMENCEMENT DATE, AND EACH SUCCESSIVE TWELVE (12) MONTH PERIOD
THEREAFTER.


 


1.27         LEGAL REQUIREMENTS: ALL PRESENT AND FUTURE LAWS (INCLUDING, WITHOUT
LIMITATION, TITLE III OF THE AMERICANS WITH DISABILITIES ACT OF 1990 [THE “ADA”]
AND THE REGULATIONS PROMULGATED THEREUNDER), ORDINANCES (INCLUDING WITHOUT
LIMITATION, ZONING ORDINANCES AND LAND USE REQUIREMENTS), REGULATIONS, ORDERS
AND RECOMMENDATIONS NOW OR HEREAFTER IN EFFECT, OF WHATEVER NATURE, OF ANY AND
AN FEDERAL, STATE, COUNTY, MUNICIPAL AND/OR OTHER AUTHORITIES WITH APPROPRIATE
JURISDICTION OVER THE PROPERTY, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.


 


1.28         MAXIMUM CONNECTED LOAD:  THE CURRENT ELECTRICAL LOAD CAPACITY
PROVIDED TO THE PREMISES, BUT IN NO EVENT LESS THAN FOUR (4) WATTS PER RENTABLE
SQUARE FOOT OF CONNECTED LOAD CAPACITY FOR TENANT USE INCLUDING TENANT LIGHTING
AND POWER LOADS, EXCLUDING HVAC.


 


1.29         MORTGAGE: ANY MORTGAGE, DEED OF TRUST OR OTHER SECURITY INSTRUMENT,
AND ANY GROUND LEASE, MASTER LEASE OR OTHER SUPERIOR LEASEHOLD INTEREST WHICH
MAY NOW OR HEREAFTER ENCUMBER THE PROPERTY OR ANY PORTION THEREOF.


 


1.30         MORTGAGEE: THE HOLDER OF ANY MORTGAGE.


 


1.31         OPERATING CHARGES: AGREED TO BE $6.00 PER RENTABLE SQUARE FOOT FOR
THE FIRST LEASE YEAR WHICH ARE INCLUDED IN BASE RENT.  THE OPERATING CHARGES
SHALL BE SUBJECT TO YEARLY ADJUSTMENT UPWARD (BUT NOT DOWNWARD) TO REFLECT THE
ANNUAL PERCENTAGE CHANGE IN THE CPI.  EACH SUCH ADJUSTMENT SHALL BE ACCOMPLISHED
(AND SHALL BE EFFECTIVE FOR THE ENTIRE THEN OPERATIVE LEASE YEAR) BY MULTIPLYING
THE OPERATING CHARGES FOR THE LEASE YEAR IMMEDIATELY PRECEDING THE NEXT
SUBSEQUENT LEASE YEAR (THE “OPERATING CHARGE ADJUSTMENT DATE”) BY A FRACTION. 
THE NUMERATOR OF THE FRACTION SHALL BE THE CPI FIGURE FOR THE MONTH THAT IS TWO
(2) MONTHS PRIOR TO THE OPERATING CHARGE ADJUSTMENT DATE.  THE DENOMINATOR OF
THE FRACTION SHALL BE THE CPI FIGURE

 

F-4

--------------------------------------------------------------------------------


 


FOR THE MONTH THAT IS TWO (2) MONTHS PRIOR TO THE OPERATING ADJUSTMENT DATE FOR
THE PREVIOUS LEASE YEAR.  NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL ANY
PERCENTAGE INCREASE IN OPERATING CHARGES FOR ANY LEASE YEAR BE LESS THAN TWO
PERCENT (2%) OR GREATER THAN FOUR AND ONE-HALF PERCENT (4 ½%).  OPERATING
CHARGES SHALL INCLUDE THE FOLLOWING ITEMS: (1) ELECTRICITY FOR THE COMMON AREAS,
(2) SEWER, (3) WATER, (4) HVAC, (5) JANITORIAL SERVICES AS SET FORTH IN EXHIBIT
D ATTACHED HERETO, (6) REPAIR AND MAINTENANCE OF COMMON AREAS AND BUILDING
EQUIPMENT, (7) SNOW REMOVAL, (8) REPAIRS TO THE PARKING LOT, (8) EXTERIOR
LANDSCAPING MAINTENANCE, (9) BUILDING PROPERTY AND OTHER LANDLORD INSURANCE AS
SET FORTH HEREIN, (10) ADMINISTRATION AND MANAGEMENT OF THE BUILDING AND THE
PROPERTY, (11) COST OF ALL OTHER OBLIGATIONS REQUIRED TO BE PERFORMED AND ALL
OTHER SERVICES REQUIRED TO BE PROVIDED BY LANDLORD UNDER THIS LEASE, EXCEPT AS
OTHERWISE EXPRESSLY STATED HEREIN.


 


1.32         PARKING SPACES: ONE HUNDRED FIFTY-ONE (151) PARKING SPACES IN THE
PARKING AREA AS DEFINED IN SECTION 24.1, ONE HUNDRED THIRTY (130) OF WHICH SHALL
BE ON AN UNRESERVED BASIS, FIFTEEN (15) OF WHICH SPACES SHALL MARKED AS RESERVED
UNDERGROUND PARKING AREA (AS SET FORTH ON SCHEDULE 1.31 ATTACHED HERETO) AND SIX
(6) OF WHICH SHALL BE MARKED AS VISITOR SPOTS (AS ALSO SET FORTH ON SCHEDULE
1.31 ATTACHED HERETO).  LANDLORD MAY, AT TENANT’S SOLE COST AND EXPENSE, PROVIDE
SIGNAGE OR STRIPING AS DETERMINED IN LANDLORD’S REASONABLE DISCRETION TO
DESIGNATE TENANT’S TWENTY-ONE (21) AGGREGATE RESERVED UNDERGROUND AND VISITOR
SPACES.


 


1.33         PERMITTED USE: AS DEFINED IN SECTION 6.1(A).

 

1.34         Premises: those premises which the parties agree contain Forty Five
Thousand Six Hundred Four (45,604) square feet of rentable space, comprising the
entire third (3rd) floor of the Building, as more particularly designated on
Exhibit A.

 


1.35         PROPERTY: THE LAND, THE BUILDING, AND ANY OTHER IMPROVEMENTS NOW OR
HEREAFTER LOCATED ON THE LAND, COLLECTIVELY.


 


1.36         REAL ESTATE TAXES: AS DEFINED IN SECTION 5.2.


 


1.37         RENEWAL OPTION: TWO (2) TERMS OF FIVE (5) YEARS EACH, AS SET FORTH
IN EXHIBIT F ATTACHED HERETO AND MADE A PART HEREOF.


 


1.38         RENT: AS DEFINED IN SECTION 4.2(A).


 


1.39         RENT COMMENCEMENT DATE: NOVEMBER 16, 2005.


 


1.40         SECURITY DEPOSIT: (I) INITIALLY, ONE MILLION AND 00/100 DOLLARS
($1,000,000) FOR THE DURATION OF THE FIRST LEASE YEAR, (II) SEVEN HUNDRED FIFTY
THOUSAND AND 00/100 DOLLARS ($750,000.00) FOR THE DURATION OF THE SECOND LEASE
YEAR, AND (III) FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($500,000.00) FOR THE
DURATION OF THE THIRD LEASE YEAR, AND (IV) ZERO AND 00/100 DOLLARS ($0.00) FOR
THE DURATION OF THE TERM (PROVIDED NO EVENT OF DEFAULT EXISTS BEYOND ANY
APPLICABLE NOTICE OR CURE PERIOD AT THE END OF THE THIRD LEASE YEAR), AS MAY BE
EXTENDED PURSUANT TO THE PROVISIONS OF EXHIBIT F.


 


1.41         TAX BASE YEAR: THE REAL ESTATE TAXES REQUIRED TO BE PAID THE PERIOD
FROM JULY 1, 2005 THROUGH JUNE 30, 2006, AS INVOICED PURSUANT TO THE FINAL TAX
BILL FOR CALENDAR YEAR 2005.

 

F-5

--------------------------------------------------------------------------------


 


1.42         TENANT BILLING ADDRESS: 3 SYLVAN WAY, PARSIPPANY, NEW JERSEY 07078,
ATTENTION: PETER KARPIAK.


 


1.43         TENANT NOTICE ADDRESS: 7 SYLVAN WAY, PARSIPPANY, NEW JERSEY 07078,
ATTENTION: PETER KARPIAK, UNTIL THE COMMENCEMENT DATE, AFTER WHICH THE TENANT
NOTICE ADDRESS SHALL BE AT THE PREMISES, CONCURRENTLY WITH A DUPLICATE COPY AT
THE PREMISES TO STEVEN L. BARNETT, SENIOR VICE PRESIDENT AND GENERAL COUNSEL.


 


1.44         TENANT’S AGENTS: ANY ASSIGNEE OR SUBTENANT OF TENANT, AND ANY
EMPLOYEE, AGENT, CONTRACTOR, INVITEE, CLIENT, LICENSEE, CUSTOMER OR GUEST OF
TENANT OR ANY ASSIGNEE OR SUBTENANT OF TENANT.


 


1.45         TENANT IMPROVEMENT WORK: AS DEFINED IN EXHIBIT B.


 


1.46         TENANT’S PROPORTIONATE SHARE: 30.7%.


 


1.47         TERM: AS DEFINED IN SECTION 3.1.

 


ARTICLE II
PREMISES

 


2.1           TENANT LEASES THE PREMISES FROM LANDLORD, AND LANDLORD LEASES THE
PREMISES TO TENANT, FOR THE TERM.  IN ADDITION THERETO, TENANT SHALL HAVE THE
NON-EXCLUSIVE RIGHT TO USE THE COMMON AREAS (AS THE SAME MAY BE DESIGNATED BY
LANDLORD FROM TIME TO TIME) DURING THE TERM, SUBJECT TO AND UPON THE TERMS AND
CONDITIONS OF THIS LEASE INCLUDING, WITHOUT LIMITATION, THE RULES AND
REGULATIONS FROM TIME TO TIME PROMULGATED BY LANDLORD OR ANY MANAGING AGENT OF
THE BUILDING.  NOTWITHSTANDING THE FOREGOING, OR ANY OTHER PROVISION OF THIS
LEASE, TENANT’S NON-EXCLUSIVE RIGHT TO USE THE COMMON AREAS SHALL NOT INCLUDE
THE RIGHT TO USE THE ROOF, EXTERIOR WALLS, LAND BENEATH THE BUILDING, MECHANICAL
ROOMS, ELECTRICAL CLOSETS, JANITORIAL CLOSETS, TELEPHONE ROOMS, OR ANY OTHER
PORTIONS OF THE COMMON AREAS NOT GENERALLY MADE AVAILABLE TO ALL TENANTS OF THE
BUILDING, EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED IN THIS LEASE.  LANDLORD
AGREES TO REASONABLY COOPERATE WITH TENANT IN THE REMOVAL OF EXISTING
TELECOMMUNICATIONS WIRING NOT BEING UTILIZED BY LANDLORD IN CONNECTION WITH
OTHER PORTIONS OF THE BUILDING, IF REQUIRED BY TENANT, AND PERMITTING TENANT TO
UTILIZE, ON A NON-EXCLUSIVE BASIS, THOSE SHAFTS, COLUMNS AND CONDUITS WITHIN
SUCH BUILDING AS MAY BE REASONABLY DESIGNATED BY LANDLORD AND WHICH ARE LOCATED
WITHIN THE COMMON AREAS OF THE BUILDING FOR THE PURPOSE OF PERMITTING TENANT TO
INSTALL WIRING FOR SUCH TELECOMMUNICATIONS SERVICES REASONABLY REQUIRED FOR
TENANT’S USE OF ITS PREMISES (INCLUDING ROOF TELECOMMUNICATIONS EQUIPMENT AS
PERMITTED HEREIN).  THE INSTALLATION OF ANY SUCH WIRING ANY CONDUIT THEREFOR
(INCLUDING OBTAINING ANY NECESSARY PERMITS AND APPROVALS FOR SUCH INSTALLATION)
SHALL BE PERFORMED BY TENANT AT TENANT’S SOLE COST AND EXPENSE.  TENANT SHALL BE
RESPONSIBLE FOR THE REMOVAL OF ANY AND ALL WIRING IN THE CEILING, SHAFTS,
COLUMNS AND CONDUITS OF THE PREMISES WHICH WILL NOT BE UTILIZED BY TENANT DURING
THE TERM OF THE LEASE.  LANDLORD SHALL BE RESPONSIBLE AT LANDLORD’S EXPENSE FOR
REMOVAL (IF REQUIRED BY LEGAL REQUIREMENTS OR BY TENANT FOR INSTALLATION OF
TENANT’S WIRING SERVING THE PREMISES) AND/OR MANAGEMENT OF ANY AND ALL WIRING IN
THE CEILING OF THE SECOND FLOOR OF THE BUILDING WHICH IS NOT NEEDED BY TENANT TO
SERVICE THE PREMISES AND WHICH WILL BE CUT BY TENANT WITH THE

 

F-6

--------------------------------------------------------------------------------


 


COOPERATION OF LANDLORD.  LANDLORD AND TENANT SHALL REASONABLY COOPERATE IN THE
INSTALLATION AND REMOVAL OF ANY AND ALL EXISTING WIRING IN THE FLOOR OF THE
PREMISES AND THE CEILING OF THE SECOND FLOOR OF THE BUILDING.  TENANT SHALL HAVE
THE RIGHT TO INSTALL WIRING IN THE CEILING OF THE SECOND FLOOR OF THE BUILDING
IN COOPERATION WITH LANDLORD, PROVIDED THAT TENANT SHALL IN NO WAY DISTURB OR
INTERFERE WITH ANY EXISTING WIRING CURRENTLY IN THE CEILING OF THE SECOND FLOOR
OF THE BUILDING WHICH SERVES ANY OTHER PORTION OF THE BUILDING, AND TENANT SHALL
PERFORM ANY SUCH INSTALLATION DURING NON-BUILDING HOURS.

 


ARTICLE III
TERM; DELIVERY OF POSSESSION; CONDITION OF PREMISES

 


3.1           THIS LEASE AND ALL OF ITS PROVISIONS SHALL BE IN FULL FORCE AND
EFFECT FROM AND AFTER THE DATE FIRST ABOVE WRITTEN (WHICH DATE, UNLESS OTHERWISE
EXPRESSLY PROVIDED HEREIN, SHALL BE THE DATE ON WHICH THE LAST OF LANDLORD OR
TENANT EXECUTES AND DELIVERS THIS LEASE).  THE TERM OF THIS LEASE (“TERM”) SHALL
COMMENCE ON THE COMMENCEMENT DATE AND SHALL END ON THE EXPIRATION DATE, UNLESS
THE TERM SHALL SOONER TERMINATE, PURSUANT TO THE PROVISIONS OF THIS LEASE, OR BE
EXTENDED PURSUANT TO THE PROVISIONS OF EXHIBIT F.


 


3.2           IN CONSIDERATION OF TENANT’S OBLIGATIONS UNDER THIS LEASE,
LANDLORD HEREBY CONVEYS TO TENANT DURING THE TERM, ALL OF LANDLORD’S OWNERSHIP
INTEREST IN THE PERSONALTY LOCATED WITHIN THE PREMISES, AS LISTED ON EXHIBIT H
ATTACHED HERETO (THE “PERSONALTY”).  LANDLORD MAKES NO REPRESENTATIONS OR
WARRANTIES AS TO THE PHYSICAL CONDITION OR TITLE TO THE PERSONALTY (EXCEPT THAT
(I) LANDLORD IS THE SOLE OWNER OF THE PERSONALTY, AND (II) THE PERSONALTY IS
FREE FROM ANY LIENS AND ENCUMBRANCES), TENANT AGREEING TO ACCEPT SUCH PERSONALTY
“AS IS.”  LANDLORD SHALL HAVE NO OBLIGATION DURING THE TERM HEREOF TO INSURE OR
OTHERWISE REPAIR OR REPLACE ANY OF THE PERSONALTY AS A RESULT OF ANY CASUALTY,
THEFT OR OTHER LOSS OR DAMAGE THERETO.  UPON THE EARLY TERMINATION, IF
APPLICABLE, OF THE TERM HEREOF, TENANT SHALL REMOVE ALL REMAINING PERSONALTY
FROM THE PREMISES.  UPON THE FULL EXECUTION OF THIS LEASE BY ALL PARTIES, THE
PERSONALTY SHALL AUTOMATICALLY AND WITHOUT ANY ACTION BY TENANT BECOME THE SOLE
PROPERTY OF TENANT; PROVIDED THAT IF REQUESTED BY TENANT, LANDLORD SHALL DELIVER
TO TENANT A BILL OF SALE FOR SUCH PERSONALTY TRANSFERRING THE PERSONALTY TO
TENANT IN ITS THEN “AS IS” CONDITION, WITHOUT ANY REPRESENTATION AND WARRANTY AS
TO THE CONDITION OF THE PERSONALTY.


 


3.3           SUBSEQUENT TO THE COMMENCEMENT DATE, TENANT SHALL CAUSE THE TENANT
IMPROVEMENT WORK TO BE SUBSTANTIALLY COMPLETED IN ACCORDANCE WITH AND UPON THE
TERMS AND CONDITIONS SET FORTH IN EXHIBIT B HEREOF.  LANDLORD SHALL HAVE NO
OBLIGATION TO ALTER, IMPROVE, DECORATE OR OTHERWISE PREPARE THE PREMISES, THE
BUILDING OR THE LAND FOR TENANT’S OCCUPANCY.  EXCEPT AS EXPRESSLY SET FORTH
HEREIN, NEITHER LANDLORD NOR LANDLORD’S AGENTS HAVE MADE ANY REPRESENTATIONS OR
PROMISES WITH RESPECT TO THE PHYSICAL CONDITION OF THE BUILDING OR THE PROPERTY.
 NOTWITHSTANDING ANYTHING CONTAINED TO THE CONTRARY HEREIN, TENANT’S TAKING OF
POSSESSION OF THE PREMISES AS OF THE COMMENCEMENT DATE SHALL CONSTITUTE TENANT’S
ACKNOWLEDGMENT THAT THE PREMISES AND THE BUILDING ARE IN GOOD CONDITION.


 


3.4           POSSESSION OF THE PREMISES WILL BE DELIVERED TO TENANT ON THE
COMMENCEMENT DATE, WHICH DATE IS SUBJECT TO EXTENSION DUE TO FORCE MAJEURE AND
TENANT DELAYS, BROOM CLEAN, VACANT (EXCEPT FOR THE PERSONALTY) AND FREE OF
PERSONAL PROPERTY (OTHER THAN THE PERSONALTY) AND

 

F-7

--------------------------------------------------------------------------------


 


RUBBISH.  IF LANDLORD DOES NOT, FOR ANY REASON, DELIVER POSSESSION OF THE
PREMISES ON OR BEFORE THE COMMENCEMENT DATE, LANDLORD SHALL NOT HAVE ANY
LIABILITY THEREFOR, AND THIS LEASE SHALL NOT BE RENDERED VOID OR VOIDABLE.
 TENANT SHALL NOT BE ENTITLED TO USE OR OCCUPY ANY PORTION OF THE PREMISES FOR
CONDUCT OF TENANT’S BUSINESS PRIOR TO SUBSTANTIAL COMPLETION OF THE TENANT
IMPROVEMENT WORK WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT, UNLESS OTHERWISE
EXPRESSLY PROVIDED IN THIS LEASE.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT
TENANT COMPLETES ALL TENANT IMPROVEMENT WORK AND RECEIVES ALL NECESSARY
GOVERNMENTAL APPROVALS FOR TENANT’S OCCUPANCY (INCLUDING, WITHOUT LIMITATION, A
CERTIFICATE OF OCCUPANCY) PRIOR TO THE RENT COMMENCEMENT DATE, TENANT SHALL BE
PERMITTED TO OCCUPY THE PREMISES PRIOR TO THE RENT COMMENCEMENT DATE WITHOUT
PAYMENT OF BASE RENT HEREUNDER, PROVIDED, HOWEVER, TENANT SHALL BE REQUIRED TO
PAY ANY AND ALL “ADDITIONAL RENT” AS SET FORTH IN ARTICLE IV HEREIN.

 


ARTICLE IV
RENT

 


4.1           FROM AND AFTER THE RENT COMMENCEMENT DATE, TENANT SHALL PAY THE
BASE RENT IN TWELVE (12) EQUAL MONTHLY INSTALLMENTS IN ADVANCE ON THE FIRST DAY
OF EACH MONTH, WITHOUT ANY OFFSET, ABATEMENT, DEFENSE, CLAIM, COUNTERCLAIM OR
DEDUCTION WHATSOEVER.  SIMULTANEOUSLY WITH TENANT’S EXECUTION OF THIS LEASE,
TENANT SHALL PAY AN AMOUNT EQUAL TO ONE HUNDRED THOUSAND AND 00/100 DOLLARS
($100,000.00), WHICH AMOUNT SHALL BE CREDITED TOWARD THE MONTHLY INSTALLMENT OF
BASE RENT AND ADDITIONAL RENT PAYABLE FOR THE FIRST FULL CALENDAR MONTH OF THE
TERM.  IF THE RENT COMMENCEMENT DATE IS NOT THE FIRST DAY OF A CALENDAR MONTH,
THEN THE BASE RENT FROM THE RENT COMMENCEMENT DATE UNTIL THE FIRST DAY OF THE
FOLLOWING CALENDAR MONTH SHALL BE PRORATED ON A PER DIEM BASIS AT THE RATE OF
ONE-THIRTIETH (1/30TH) OF THE MONTHLY INSTALLMENT OF THE BASE RENT PAYABLE
DURING THE FIRST LEASE YEAR, AND TENANT SHALL PAY SUCH PRORATED INSTALLMENT OF
THE BASE RENT ON OR BEFORE THE RENT COMMENCEMENT DATE.  IF THE EXPIRATION DATE
OF THIS LEASE IS NOT THE LAST DAY OF A CALENDAR MONTH (OTHER THAN BY REASON OF
TENANT’S DEFAULT), THEN BASE RENT FOR SUCH MONTH SHALL BE PRORATED ON A PER DIEM
BASIS AT THE RATE OF ONE-THIRTIETH (1/30TH) OF THE MONTHLY INSTALLMENT OF THE
BASE RENT PAYABLE DURING THE LEASE YEAR IN WHICH THE LEASE TERMINATES.


 


4.2           (A)           ANY ITEM OF RENT, OR OTHER FEE OR CHARGE OWED BY
TENANT TO LANDLORD HEREUNDER, OTHER THAN BASE RENT, AND ANY COST, EXPENSE,
DAMAGE OR LIABILITY INCURRED BY LANDLORD FOR WHICH TENANT IS LIABLE HEREUNDER,
SHALL BE CONSIDERED “ADDITIONAL RENT” PAYABLE PURSUANT TO THIS LEASE, WITHOUT
ANY OFFSET, ABATEMENT, DEFENSE, CLAIM, COUNTERCLAIM OR DEDUCTION WHATSOEVER AND
SHALL, UNLESS A DIFFERENT TIME PERIOD IS SPECIFICALLY PROVIDED HEREIN, BE PAID
BY TENANT WITHIN TEN (10) DAYS AFTER AN INVOICE THEREFOR IS GIVEN TO TENANT. AS
USED HEREIN, THE TERM “RENT” SHALL MEAN, COLLECTIVELY, ALL BASE RENT AND
ADDITIONAL RENT.


 

(b)           If any payment of Base Rent, Additional Rent or any other sum is
not received at the Landlord Payment Address (or such other address as Landlord
may designate in writing) within five (5) days after the date such payment is
due hereunder (without regard to any cure period specified in Section 19.1
below), then Tenant shall pay to Landlord, as Additional Rent and as an
agreed-upon amount of liquidated damages and not as a penalty, a late charge
equal to five percent (5%) of the amount of such payment. In addition, such late
payment shall bear interest at the Default Interest Rate from the fifteenth
(15th) day after the date such payment

 

F-8

--------------------------------------------------------------------------------


 


BECAME DUE UNTIL THE DATE ON WHICH LANDLORD RECEIVES FULL PAYMENT THEREOF
(INCLUSIVE OF ALL ACCRUED INTEREST THEREON).


 


4.3           ALL SUMS PAYABLE BY TENANT UNDER THIS LEASE, WHETHER OR NOT STATED
TO BE BASE RENT, ADDITIONAL RENT OR OTHERWISE, SHALL BE PAID TO LANDLORD IN
LEGAL TENDER OF THE UNITED STATES AT THE LANDLORD PAYMENT ADDRESS, OR TO SUCH
OTHER PARTY OR SUCH OTHER ADDRESS AS LANDLORD MAY DESIGNATE IN WRITING.
 LANDLORD’S ACCEPTANCE OF RENT AFTER IT SHALL HAVE BECOME DUE AND PAYABLE
HEREUNDER SHALL NOT CONSTITUTE A WAIVER OF ANY OF LANDLORD’S RIGHTS HEREUNDER
WITH RESPECT TO SUCH LATE PAYMENT OR EXCUSE SUCH LATE PAYMENT OR ANY SUBSEQUENT
LATE PAYMENT OF RENT.  IF ANY SUM PAYABLE BY TENANT UNDER THIS LEASE IS PAID BY
CHECK AND SUCH CHECK IS RETURNED DUE TO INSUFFICIENT FUNDS, STOP PAYMENT ORDER,
OR OTHERWISE, THEN SUCH EVENT SHALL BE TREATED AS A FAILURE TO PAY SUCH SUM WHEN
DUE AND, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES OF LANDLORD HEREUNDER,
LANDLORD SHALL BE ENTITLED TO IMPOSE A RETURNED CHECK FEE OF FIFTY DOLLARS
($50.00) TO COVER LANDLORD’S ADMINISTRATIVE EXPENSES AND OVERHEAD FOR PROCESSING
SAME, AND FURTHER, LANDLORD MAY REQUIRE THAT ALL FUTURE PAYMENTS OF RENT BE
REMITTED BY MONEY ORDER OR CASHIER’S OR CERTIFIED CHECK.


 


4.4           AT ANY TIME DURING THE TERM TENANT MAY, AT TENANT’S OPTION, MAKE
ALL PAYMENTS OF BASE RENT AND/OR RECURRING MONTHLY ITEMS OF ADDITIONAL RENT BY
WAY OF AUTOMATIC MONTHLY ELECTRONIC TRANSFER FROM AN ACCOUNT DESIGNATED BY
TENANT TO AN ACCOUNT DESIGNATED BY LANDLORD.  IN SUCH EVENT, TENANT SHALL
COMPLETE AND PROVIDE TO LANDLORD AND THE FINANCIAL INSTITUTIONS INVOLVED IN SAID
ELECTRONIC TRANSFER ANY AND ALL REQUIRED PAPERWORK TO EFFECTUATE THIS AUTOMATIC
MONTHLY TRANSFER.

 


ARTICLE V
OPERATING CHARGES AND REAL ESTATE TAXES

 


5.1           (A)           COMMENCING ON THE FIRST ANNIVERSARY OF THE RENT
COMMENCEMENT DATE AND THEREAFTER FOR THE REMAINDER OF THE TERM, TENANT SHALL PAY
TO LANDLORD, AS ADDITIONAL RENT, THE AMOUNT OF THE INCREASE IN OPERATING CHARGES
FOR THE APPLICABLE LEASE YEAR DETERMINED IN ACCORDANCE WITH SECTION 1.29 OVER
THE OPERATING CHARGES FOR THE FIRST LEASE YEAR (“OPERATING CHARGES ESCALATION”),
WHICH FIRST LEASE YEAR OPERATING CHARGES ARE DEEMED TO BE $6.00 PER RENTABLE
SQUARE FOOT.

 


(B)           TENANT SHALL MAKE MONTHLY PAYMENTS TO LANDLORD ON ACCOUNT OF THE
OPERATING CHARGES ESCALATION, COMMENCING ON THE FIRST ANNIVERSARY OF THE RENT
COMMENCEMENT DATE AND ON THE FIRST DAY OF EACH MONTH THEREAFTER, WHICH AMOUNTS
SHALL CONSTITUTE ADDITIONAL RENT HEREUNDER.   ON OR BEFORE THE END OF EACH LEASE
YEAR, OR AS SOON THEREAFTER AS IS FEASIBLE, LANDLORD SHALL SUBMIT A STATEMENT
(“ANNUAL OPERATING CHARGES STATEMENT”) TO TENANT, SHOWING THE OPERATING CHARGES
ESCALATION FOR SUCH LEASE YEAR.  IF LANDLORD FAILS TO PROVIDE THE OPERATING
CHARGES STATEMENT BY THE APPLICABLE DATE PROVIDED HEREIN, LANDLORD SHALL NOT BE
DEEMED TO HAVE WAIVED ITS RIGHT TO THEREAFTER PROVIDE SUCH STATEMENT.

 

F-9

--------------------------------------------------------------------------------


 


5.2           (A)           COMMENCING ON JULY 1, 2006 AND THEREAFTER FOR THE
REMAINDER OF THE TERM, TENANT SHALL PAY, AS ADDITIONAL RENT, TENANT’S
PROPORTIONATE SHARE OF THE AMOUNT BY WHICH REAL ESTATE TAXES FOR EACH TWELVE
MONTH PERIOD FALLING ENTIRELY OR PARTIALLY WITHIN THE TERM FOLLOWING THE TAX
BASE YEAR EXCEEDS THE BASE YEAR REAL ESTATE TAXES (HEREINAFTER REFERRED TO AS
THE “REAL ESTATE TAXES ESCALATION”).  “REAL ESTATE TAXES” SHALL MEAN (1) ALL
REAL ESTATE TAXES, VAULT AND/OR PUBLIC SPACE RENTALS, BUSINESS DISTRICT OR ARENA
TAXES, SPECIAL USER FEES, RATES, AND ASSESSMENTS (INCLUDING GENERAL AND SPECIAL
ASSESSMENTS, IF ANY), ORDINARY AND EXTRAORDINARY, FORESEEN AND UNFORESEEN, OR
ANY PAYMENTS IN LIEU OF OR IN SUBSTITUTION FOR SUCH TAXES, WHICH ARE IMPOSED
UPON LANDLORD OR ASSESSED AGAINST THE PROPERTY OR ANY PORTION(S) THEREOF OR
LANDLORD’S PERSONAL PROPERTY USED IN CONNECTION THEREWITH, (2) ANY OTHER PRESENT
OR FUTURE TAXES OR GOVERNMENTAL CHARGES THAT ARE IMPOSED UPON LANDLORD OR
ASSESSED AGAINST THE PROPERTY OR ANY PORTION(S) THEREOF WHICH ARE IN THE NATURE
OF OR IN SUBSTITUTION FOR OR IN ADDITION TO REAL ESTATE TAXES, INCLUDING ANY TAX
LEVIED ON OR MEASURED BY THE RENTS PAYABLE BY TENANTS OF THE BUILDING, AND (3)
REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ AND CONSULTANTS’ FEES AND COURT COSTS) INCURRED BY OR ON BEHALF OF
LANDLORD IN REVIEWING, PROTESTING OR SEEKING A REFUND OR REDUCTION OF REAL
ESTATE TAXES, WHETHER OR NOT SUCH PROTEST IS ULTIMATELY SUCCESSFUL, OR SUCH
REFUND OR REDUCTION IS ULTIMATELY GRANTED (TENANT HEREBY ACKNOWLEDGING AND
AGREEING THAT TENANT SHALL NOT UNDER ANY CIRCUMSTANCES BE ENTITLED TO APPEAL OR
OTHERWISE CONTEST REAL ESTATE TAXES, SUCH RIGHTS OF APPEAL AND CONTEST BEING
WHOLLY RESERVED TO LANDLORD IN ITS SOLE AND ABSOLUTE DISCRETION).  REAL ESTATE
TAXES SHALL NOT INCLUDE ANY INHERITANCE, ESTATE, GIFT, FRANCHISE, CORPORATION,
INCOME OR NET PROFITS TAX ASSESSED AGAINST LANDLORD FROM THE OPERATION OF THE
PROPERTY, UNLESS SAME IS IMPOSED IN SUBSTITUTION FOR ANY REAL ESTATE TAXES WHICH
CONSTITUTE “REAL ESTATE TAXES”.  THE TERM “BASE YEAR REAL ESTATE TAXES” SHALL
MEAN THOSE REAL ESTATE TAXES INCURRED FOR THE PROPERTY (OR DEEMED TO HAVE BEEN
INCURRED PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE) DURING THE TAX BASE
YEAR.


 


(A)           TENANT SHALL MAKE ESTIMATED MONTHLY PAYMENTS TO LANDLORD ON
ACCOUNT OF TENANT’S PROPORTIONATE SHARE OF THE REAL ESTATE TAXES ESCALATION.
 FOR EACH TWELVE MONTH PERIOD FOLLOWING THE TAX BASE YEAR, LANDLORD MAY SUBMIT A
STATEMENT TO TENANT SETTING FORTH, ON AN ANNUALIZED BASIS, LANDLORD’S REASONABLE
ESTIMATE OF REAL ESTATE TAXES FOR SUCH PERIOD (“ESTIMATED TAX STATEMENT”) AND
TENANT’S PROPORTIONATE SHARE OF THE REAL ESTATE TAXES ESCALATION FOR THE
FORTHCOMING YEAR.  TENANT SHALL PAY TO LANDLORD AS ADDITIONAL RENT ON THE FIRST
DAY OF EACH MONTH FOLLOWING RECEIPT OF SUCH ESTIMATED TAX STATEMENT, UNTIL
TENANT’S RECEIPT OF ANY SUCCEEDING ESTIMATED TAX STATEMENT, AN AMOUNT EQUAL TO
ONE-TWELFTH (1/12) OF TENANT’S PROPORTIONATE SHARE OF THE REAL ESTATE TAXES
ESCALATION AS SHOWN ON SUCH ESTIMATED TAX STATEMENT.  FROM TIME TO TIME DURING
ANY CALENDAR YEAR, LANDLORD MAY REVISE LANDLORD’S ESTIMATE OF REAL ESTATE TAXES
AND ADJUST TENANT’S MONTHLY PAYMENTS TO REFLECT LANDLORD’S REVISED ESTIMATE, IN
WHICH EVENT TENANT SHALL PAY, ALONG WITH THE NEXT MONTHLY PAYMENT DUE, THE
DIFFERENCE, IF ANY, BETWEEN THE AGGREGATE AMOUNT OF TENANT’S ESTIMATED PAYMENTS
THERETOFORE MADE ON ACCOUNT OF THE REAL ESTATE TAXES ESCALATION DURING SUCH
CALENDAR YEAR, AND THE AMOUNT WHICH WOULD HAVE BEEN PAYABLE BY TENANT DURING
SUCH CALENDAR YEAR HAD LANDLORD BILLED TENANT FOR THE REVISED MONTHLY AMOUNT FOR
SUCH PRIOR ELAPSED MONTHS DURING SUCH CALENDAR YEAR.  THEREAFTER, TENANT SHALL
PAY THE REVISED MONTHLY ESTIMATE IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 5.2(B).  WITHIN APPROXIMATELY ONE HUNDRED TWENTY (120) DAYS AFTER THE
END OF EACH CALENDAR YEAR, OR AS SOON THEREAFTER AS IS FEASIBLE, LANDLORD SHALL
SUBMIT A STATEMENT (“ANNUAL TAX STATEMENT”) TO TENANT, SHOWING (1) THE AMOUNT OF
REAL ESTATE TAXES INCURRED DURING THE PRECEDING YEAR, (2) TENANT’S PROPORTIONATE
SHARE OF THE REAL ESTATE TAXES ESCALATION FOR SUCH

 

F-10

--------------------------------------------------------------------------------


 


YEAR, AND (3) THE AGGREGATE AMOUNT OF TENANT’S ESTIMATED PAYMENTS MADE ON
ACCOUNT OF THE REAL ESTATE TAXES ESCALATION DURING SUCH YEAR.  IF THE ANNUAL TAX
STATEMENT INDICATES THAT THE AGGREGATE AMOUNT OF SUCH ESTIMATED PAYMENTS MADE BY
TENANT EXCEEDS TENANT’S ACTUAL LIABILITY FOR THE REAL ESTATE TAXES ESCALATION,
THEN LANDLORD SHALL, AT LANDLORD’S OPTION, EITHER CREDIT THE OVERPAYMENT TOWARD
TENANT’S NEXT MONTHLY PAYMENT(S) OF REAL ESTATE TAXES DUE HEREUNDER, OR PROMPTLY
REFUND SUCH OVERPAYMENT TO TENANT.  IF THE ANNUAL TAX STATEMENT INDICATES THAT
TENANT’S ACTUAL LIABILITY FOR REAL ESTATE TAXES EXCEEDS THE AGGREGATE AMOUNT OF
SUCH ESTIMATED PAYMENTS MADE BY TENANT, THEN TENANT SHALL PAY THE DEFICIENT
AMOUNT TO LANDLORD AS ADDITIONAL RENT WITHIN TEN (10) DAYS AFTER SUCH ANNUAL TAX
STATEMENT IS GIVEN TO TENANT.  IF LANDLORD FAILS TO PROVIDE THE ESTIMATED TAX
STATEMENT OR THE ANNUAL TAX STATEMENT BY THE APPLICABLE DATES PROVIDED HEREIN,
LANDLORD SHALL NOT BE DEEMED TO HAVE WAIVED ITS RIGHT TO THEREAFTER PROVIDE SUCH
STATEMENTS.


 


(B)           IN ADDITION TO TENANT’S PROPORTIONATE SHARE OF THE REAL ESTATE
TAXES ESCALATION, TENANT SHALL ALSO BE LIABLE FOR ANY PORTION OF THE REAL ESTATE
TAXES (AND NOT SIMPLY ANY INCREASE OVER THE BASE YEAR REAL ESTATE TAXES) IMPOSED
UPON THE PROPERTY DURING THE TERM WHICH IS ATTRIBUTABLE TO IMPROVEMENTS IN THE
PREMISES OR THE PROPERTY CONSTRUCTED BY OR ON BEHALF OF TENANT OR AT TENANT’S
EXPENSE AND FOR WHICH THE TAXING AUTHORITY HAS ASSIGNED AN INCREASE IN VALUATION
IN COMPUTING THE ASSESSED VALUATION OF THE PROPERTY (“EXTRA TAXES”).  TENANT
SHALL PAY TO LANDLORD AS ADDITIONAL RENT 100% OF THE AMOUNT OF SUCH EXTRA TAXES
WITHIN TEN (10) DAYS AFTER ISSUANCE OF AN INVOICE THEREFOR OR, AT LANDLORD’S
OPTION, SUCH EXTRA TAXES MAY BE INCLUDED AS A COMPONENT OF THE ESTIMATED TAX
STATEMENT AND ANNUAL TAX STATEMENT, AND PAID PURSUANT TO SECTION 5.2(B) ABOVE.


 


5.3           TENANT SHALL PAY BEFORE DELINQUENCY, DIRECTLY TO THE APPLICABLE
TAXING AUTHORITY, ANY BUSINESS, RENT OR OTHER TAXES OR FEES THAT ARE NOW OR
HEREAFTER LEVIED, ASSESSED OR IMPOSED UPON TENANT’S USE OR OCCUPANCY OF THE
PREMISES, THE CONDUCT OF TENANT’S BUSINESS AT THE PREMISES, OR TENANT’S
EQUIPMENT, FIXTURES, FURNISHINGS, INVENTORY OR PERSONAL PROPERTY AT THE
PROPERTY. IN THE ALTERNATIVE, IF ANY SUCH TAX OR FEE IS ENACTED OR ALTERED SO
THAT SAME IS LEVIED AGAINST LANDLORD OR SO THAT LANDLORD IS RESPONSIBLE FOR
COLLECTION OR PAYMENT THEREOF, THEN TENANT SHALL PAY THE AMOUNT OF SUCH TAX OR
FEE TO LANDLORD AS ADDITIONAL RENT WITHIN TEN (10) DAYS AFTER ISSUANCE BY
LANDLORD OF AN INVOICE THEREFOR.


 


5.4           IF THE TERM COMMENCES OR EXPIRES ON A DAY OTHER THAN THE FIRST DAY
OR THE LAST DAY OF A CALENDAR YEAR, RESPECTIVELY, THEN TENANT’S LIABILITIES
PURSUANT TO SECTIONS 5.1 AND 5.2 ABOVE FOR SUCH CALENDAR YEAR SHALL BE
APPORTIONED BY MULTIPLYING THE RESPECTIVE AMOUNT OF TENANT’S PROPORTIONATE SHARE
OF REAL ESTATE TAXES ESCALATION THEREOF FOR THE FULL CALENDAR YEAR BY A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS DURING SUCH CALENDAR YEAR
FALLING WITHIN THE TERM, AND THE DENOMINATOR OF WHICH IS THREE HUNDRED SIXTY
(360).


 


5.5           LANDLORD RESERVES THE RIGHT TO CHANGE THE ACCOUNTING PERIOD FOR
REAL ESTATE TAXES, OR BOTH, TO EACH CONSECUTIVE TWELVE (12) MONTH PERIOD
COMMENCING ON THE COMMENCEMENT DATE OR SUCH OTHER DATE AS LANDLORD SHALL
DESIGNATE BY NOTICE TO TENANT.


 


5.6           LANDLORD REPRESENTS THAT THE BUILDING HAS BEEN FULLY ASSESSED AS A
COMPLETED STRUCTURE BY THE APPROPRIATE TAXING AUTHORITY.

 

F-11

--------------------------------------------------------------------------------


 


ARTICLE VI
USE OF PREMISES

 


6.1           (A)           TENANT SHALL USE AND OCCUPY THE PREMISES SOLELY FOR
GENERAL, EXECUTIVE AND ADMINISTRATIVE OFFICES IN A MANNER COMPATIBLE WITH
FIRST-CLASS OFFICE BUILDINGS OF THE TYPE AND QUALITY LOCATED IN THE GEOGRAPHIC
AREA (“PERMITTED USE”).  IN ALL EVENTS, THE PERMITTED USE SHALL NOT INCLUDE: (I)
OFFICES OF ANY AGENCY OR BUREAU OF THE UNITED STATES OR ANY STATE OR POLITICAL
SUBDIVISION THEREOF; (II) OFFICES OR AGENCIES OF ANY FOREIGN GOVERNMENT OR
POLITICAL SUBDIVISION THEREOF WHICH ARE ENTITLED TO ANY DIPLOMATIC OR OTHER FORM
OF SOVEREIGN IMMUNITY OR OTHERWISE NOT AMENABLE TO SERVICE OF PROCESS IN NEW
JERSEY; (III) OFFICES OF ANY HEALTH CARE PROFESSIONALS, INCLUDING, WITHOUT
LIMITATION, DOCTORS’ OFFICES AND LABORATORIES; (IV) SCHOOLS OR OTHER TRAINING
FACILITIES (PROVIDED THAT TENANT SHALL BE PERMITTED TO USE THE PREMISES FOR
EMPLOYEE TRAINING SEMINARS RELATED TO TENANT’S BUSINESS, SUBJECT TO TENANT’S
OBLIGATION TO COMPLY WITH ALL BUILDING RULES AND REGULATIONS); (V) RETAIL OR
RESTAURANT USES; (VI) BROADCAST STUDIOS OR OTHER BROADCAST PRODUCTION
FACILITIES, SUCH AS RADIO AND/OR TELEVISION STATIONS; (VII) OFFICES AT WHICH
DEPOSITS OR BILLS ARE REGULARLY PAID IN PERSON BY CUSTOMERS; (VIII) PERSONNEL
AGENCIES; (IX) MEETING FACILITIES (PROVIDED THAT TENANT SHALL BE PERMITTED TO
USE THE PREMISES FOR EMPLOYEE MEETINGS RELATED TO TENANT’S BUSINESS, SUBJECT TO
TENANT’S OBLIGATION TO COMPLY WITH ALL BUILDING RULES AND REGULATIONS); (X)
OFFICE SUITES OR BUSINESS SUITES; AND (XI) OFFICES USED FOR TELEMARKETING OR
SO-CALLED “CALL” CENTER PURPOSES.  IN ALL EVENTS, TENANT’S USE OF THE PREMISES
IS SUBJECT TO ALL PRESENT AND FUTURE LEGAL REQUIREMENT AND INSURANCE
REQUIREMENTS, AND COVENANTS, CONDITIONS, RESTRICTIONS AND OTHER MATTERS OF
RECORD.


 


(B)           TENANT SHALL NOT USE OR OCCUPY THE PREMISES FOR ANY UNLAWFUL
PURPOSE, OR IN ANY MANNER THAT WOULD VIOLATE ANY CERTIFICATE OF OCCUPANCY FOR
THE PREMISES OR THE BUILDING, OR THAT WOULD CONSTITUTE WASTE, NUISANCE OR
UNREASONABLE ANNOYANCE TO LANDLORD OR ANY OTHER TENANT OR OCCUPANT OF THE
BUILDING, OR THAT WOULD OVERLOAD THE PLUMBING OR MECHANICAL SYSTEMS OF THE
PREMISES OR THE BUILDING, OR EXCEED THE FLOOR LOAD WHICH ANY FLOOR IN THE
PREMISES WAS DESIGNED TO CARRY, AND TENANT SHALL NOT PERMIT OR SUFFER THE
EMISSION OF OBJECTIONABLE ODORS OR NOISE.


 


(C)           IF ANY LEGAL REQUIREMENT NECESSITATES OBTAINING AN OCCUPANCY OR
USE PERMIT OR LICENSE FOR THE PREMISES OR THE OPERATION OF THE BUSINESS
CONDUCTED THEREIN, TENANT SHALL OBTAIN AND KEEP CURRENT SUCH PERMIT OR LICENSE
AT TENANT’S EXPENSE, AND SHALL PROMPTLY DELIVER A COPY THEREOF, INCLUDING COPIES
OF ALL RENEWALS THEREOF, TO LANDLORD.  TENANT SHALL NOT CONDUCT ANY SALES,
PROMOTIONS, ADVERTISING, SPECIAL EVENTS OR ANY OTHER BUSINESS ACTIVITIES OF ANY
NATURE WHATSOEVER, WHETHER INSIDE OR OUTSIDE OF THE PREMISES, OTHER THAN AS
EXPRESSLY PROVIDED BY THE PERMITTED USE.

 


ARTICLE VII
ASSIGNMENT AND SUBLETTING

 


7.1           (A)           TENANT SHALL NOT ASSIGN OR TRANSFER (COLLECTIVELY,
“ASSIGN”) THIS LEASE OR ALL OR ANY OF TENANT’S RIGHTS HEREUNDER OR INTEREST
HEREIN BY OPERATION OF LAW OR OTHERWISE, OR SUBLET OR OTHERWISE LICENSE OR
PERMIT ANYONE TO USE OR OCCUPY (COLLECTIVELY, “SUBLET”) THE PREMISES OR ANY PART
THEREOF, OR MORTGAGE, PLEDGE, HYPOTHECATE OR OTHERWISE ENCUMBER (COLLECTIVELY,

 

F-12

--------------------------------------------------------------------------------


 


“ENCUMBER”) THIS LEASE, WITHOUT, IN EACH CASE, OBTAINING THE PRIOR WRITTEN
CONSENT OF LANDLORD, WHICH CONSENT IN THE CASE OF AN ASSIGNMENT OR SUBLEASE
SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  ANY ATTEMPTED
ASSIGNMENT OR ENCUMBRANCE OF THIS LEASE OR OF ALL OR ANY OF TENANT’S RIGHTS
HEREUNDER OR INTEREST HEREIN, AND ANY ATTEMPTED SUBLET OR PERMISSION TO USE OR
OCCUPY THE PREMISES OR ANY PART THEREOF, OTHER THAN IN ACCORDANCE WITH THIS
ARTICLE VII, SHALL BE VOID AND OF NO FORCE OR EFFECT AND SHALL CONSTITUTE AN
IMMEDIATE EVENT OF DEFAULT HEREUNDER.  NO ASSIGNMENT, SUBLETTING OR ENCUMBRANCE,
OR LANDLORD’S CONSENT THERETO, OR LANDLORD’S COLLECTION OR ACCEPTANCE OF RENT
FROM ANY ASSIGNEE, SUBTENANT OR OTHER PARTY, SHALL BE CONSTRUED AS A WAIVER OR
RELEASE OF THE INITIAL NAMED TENANT (OR ANY PRIOR ASSIGNEES OR GUARANTORS
HEREUNDER) FROM ANY OF ITS OR THEIR LIABILITIES OR OBLIGATIONS UNDER THIS LEASE,
AND ALL OF SUCH PARTIES SHALL REMAIN JOINTLY AND SEVERALLY PRIMARILY LIABLE
HEREUNDER, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE OR
ANY GUARANTY OF THIS LEASE. IN ADDITION,  LANDLORD’S CONSENT TO ANY PROPOSED
ASSIGNMENT, SUBLETTING OR ENCUMBRANCE SHALL NOT BE CONSTRUED TO RELIEVE TENANT
OR ANY PERMITTED ASSIGNEE, SUBTENANT OR OTHER PARTY FROM THE OBLIGATION OF
OBTAINING LANDLORD’S PRIOR WRITTEN CONSENT TO ANY SUBSEQUENT ASSIGNMENT,
SUBLETTING (OR SUB-SUBLETTING, AS THE CASE MAY BE) OR ENCUMBRANCE.  AS SECURITY
FOR THIS LEASE, TENANT HEREBY ASSIGNS TO LANDLORD THE RENT DUE FROM ANY
SUBTENANT OR OTHER OCCUPANT OF THE PREMISES.  FOR ANY PERIOD DURING WHICH TENANT
IS IN DEFAULT HEREUNDER, TENANT HEREBY AUTHORIZES EACH SUCH SUBTENANT OR OTHER
OCCUPANT TO PAY SAID RENT DIRECTLY TO LANDLORD UPON RECEIPT OF NOTICE FROM
LANDLORD SPECIFYING SAME.  LANDLORD’S COLLECTION OF SUCH RENT SHALL NOT BE
CONSTRUED AS EITHER AN APPROVAL OF SUCH OCCUPANCY UNDER THIS ARTICLE VII (IF
TENANT HAS THERETOFORE FAILED TO COMPLY WITH THE PROVISIONS OF THIS ARTICLE VII)
OR AN ACCEPTANCE OF SUCH SUBTENANT OR OTHER OCCUPANT AS A TENANT.  TENANT SHALL
REIMBURSE LANDLORD FOR ALL EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
ACCOUNTING COSTS) INCURRED BY LANDLORD IN CONNECTION WITH TENANT’S REQUEST TO
ASSIGN OR ENCUMBER THIS LEASE, OR SUBLET ALL OR ANY PART OF THE PREMISES, WHICH
AMOUNTS SHALL BE PAID WITHIN TEN (10) DAYS AFTER LANDLORD’S WRITTEN DEMAND
THEREFOR, WHETHER OR NOT LANDLORD CONSENTS THERETO.  ANY ASSIGNMENT, SUBLEASE OR
ENCUMBRANCE SHALL BE EFFECTED ON FORMS APPROVED IN ADVANCE BY LANDLORD, WHICH
APPROVAL OF THE FORM SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.


 


(B)           IF AT ANY TIME DURING THE TERM TENANT DESIRES TO ASSIGN THIS LEASE
OR SUBLET ALL OR PART OF THE PREMISES, THEN TENANT SHALL NOTIFY LANDLORD AT
LEAST FORTY-FIVE (45) DAYS IN ADVANCE (“TENANT’S REQUEST NOTICE”) AND ADVISE
LANDLORD OF: THE IDENTITY OF THE PROPOSED ASSIGNEE, OR SUBTENANT AND A
DESCRIPTION OF ITS BUSINESS; THE TERMS OF THE PROPOSED ASSIGNMENT OR SUBLETTING;
THE COMMENCEMENT DATE OF THE PROPOSED ASSIGNMENT OR SUBLETTING (THE “PROPOSED
TRANSFER COMMENCEMENT DATE”); IF, APPLICABLE, THE AREA PROPOSED TO BE SUBLET
(THE “PROPOSED SUBLET SPACE”); THE MOST RECENT FINANCIAL STATEMENT OR OTHER
EVIDENCE OF FINANCIAL RESPONSIBILITY OF SUCH PROPOSED ASSIGNEE OR SUBTENANT; AND
A CERTIFICATION EXECUTED BY TENANT AND SUCH PARTY STATING WHETHER OR NOT ANY
PREMIUM OR OTHER CONSIDERATION IS BEING PAID FOR THE ASSIGNMENT, OR SUBLEASE
(AND, IF ANY PREMIUM OR OTHER CONSIDERATION IS BEING PAID; STATING IN REASONABLE
DETAIL THE AMOUNT AND CALCULATION THEREOF).  PROVIDED THAT TENANT IS NOT IN
DEFAULT UNDER ANY PROVISION OF THIS LEASE BEYOND APPLICABLE NOTICE, GRACE AND
CURE PERIODS, AND SUBJECT TO LANDLORD’S RIGHTS PURSUANT TO SECTION 7.3 BELOW,
LANDLORD SHALL NOT UNREASONABLY WITHHOLD ITS CONSENT TO A PROPOSED ASSIGNMENT OF
THIS LEASE OR A PROPOSED SUBLETTING OF THE PREMISES, BY THE INITIAL NAMED TENANT
HEREUNDER.  WITHOUT LIMITATION, LANDLORD MAY WITHHOLD SUCH CONSENT IF, IN THE
REASONABLE EXERCISE OF ITS JUDGMENT, IT DETERMINES THAT:

 

F-13

--------------------------------------------------------------------------------


 

(I) THE USE OF THE PREMISES PURSUANT TO SUCH ASSIGNMENT OR SUBLEASE WOULD NOT BE
IN COMPLIANCE WITH ARTICLE VI HEREOF; OR

 

(II) THE PROPOSED ASSIGNEE OR SUBTENANT IS NOT OF A TYPE AND QUALITY CONSISTENT
AND COMPATIBLE WITH FIRST-CLASS OFFICE BUILDINGS LOCATED IN THE GEOGRAPHIC AREA
(AND THE TENANTS OF SUCH BUILDINGS); OR

 

(III) LANDLORD IS NOT REASONABLY SATISFIED WITH THE FINANCIAL CONDITION OF THE
PROPOSED ASSIGNEE UNDER ANY SUCH ASSIGNMENT OR THE PROPOSED SUBLESSEE UNDER ANY
SUCH SUBLEASE; OR

 

(IV) THE PROPOSED ASSIGNEE’S OR SUBTENANT’S OCCUPANCY WILL CAUSE AN EXCESSIVE
DENSITY OF TRAFFIC OR MAKE EXCESSIVE DEMANDS ON THE SERVICES, MAINTENANCE OR
FACILITIES OF THE BUILDING OR THE COMMON AREAS; OR

 

(V) THE PROPOSED ASSIGNEE OR SUBTENANT IS A TENANT IN THE BUILDING AT THE TIME
OF LANDLORD’S RECEIPT OF TENANT’S REQUEST NOTICE, OR A PARTY WITH WHOM LANDLORD
OR ITS AFFILIATES HAS NEGOTIATED FOR THE LEASING OF OFFICE SPACE WITHIN THE
GEOGRAPHIC AREA DURING THE IMMEDIATELY PRECEDING SIX (6) MONTHS; OR

 

(VI) IN THE COURSE OF SEEKING AN ASSIGNEE, SUBTENANT OR OTHER OCCUPANT OF ITS
SPACE, TENANT HAS PUBLICLY ADVERTISED (OR PERMITTED THE PUBLIC ADVERTISEMENT OF)
A RENTAL RATE THAT IS LOWER THAN THE RENTAL RATE THEN PAYABLE BY TENANT PURSUANT
TO THIS LEASE; OR

 

(VII) IN THE CASE OF A SUBLEASE, MORE THAN FIFTY (50%) PERCENT OF THE PREMISES
IS THEN OCCUPIED, OR WOULD AFTER THE CONSUMMATION OF THE PROPOSED SUBLET BE
OCCUPIED, BY A PARTY(IES) OTHER THAN THE TENANT NAMED HEREIN; OR

 

(VIII) IT WISHES TO RECAPTURE THE SPACE AS PROVIDED IN SECTION 7.3.


 


7.2           IF TENANT OR ANY GUARANTOR OF THIS LEASE IS A PARTNERSHIP, THEN
ANY EVENT (WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW) RESULTING IN A
DISSOLUTION OF TENANT OR GUARANTOR, ANY WITHDRAWAL OR CHANGE (WHETHER VOLUNTARY,
INVOLUNTARY OR BY OPERATION OF LAW) OF ANY PARTNERS OWNING A CONTROLLING
INTEREST IN TENANT OR GUARANTOR (INCLUDING EACH GENERAL PARTNER), OR ANY
STRUCTURAL OR OTHER CHANGE HAVING THE EFFECT OF LIMITING THE LIABILITY OF THE
PARTNERS, HOWEVER ACCOMPLISHED, WHETHER IN A SINGLE TRANSACTION OR IN A SERIES
OF RELATED OR UNRELATED TRANSACTIONS, SHALL BE DEEMED A VOLUNTARY ASSIGNMENT OF
THIS LEASE SUBJECT TO THE PROVISIONS OF THIS ARTICLE VII.  IF TENANT OR
GUARANTOR IS A CORPORATION (OR A PARTNERSHIP WITH A CORPORATE GENERAL PARTNER),
THEN ANY EVENT (WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW) RESULTING
IN A DISSOLUTION, MERGER, CONSOLIDATION OR OTHER REORGANIZATION OF TENANT OR
GUARANTOR (OR ITS RESPECTIVE CORPORATE GENERAL PARTNER(S), OR THE SALE OR
TRANSFER OR RELINQUISHMENT OF THE INTEREST OF SHAREHOLDERS WHO, AS OF THE DATE
OF THIS LEASE, OWN A CONTROLLING INTEREST OF THE CAPITAL STOCK OF TENANT OR
GUARANTOR (OR ITS RESPECTIVE CORPORATE GENERAL PARTNER(S), HOWEVER ACCOMPLISHED,
WHETHER IN A SINGLE TRANSACTION OR IN A SERIES OF RELATED OR UNRELATED
TRANSACTIONS, SHALL BE DEEMED A VOLUNTARY ASSIGNMENT OF THIS LEASE SUBJECT TO
THE PROVISIONS OF THIS ARTICLE VII; PROVIDED, HOWEVER, THAT THE FOREGOING
PROVISION SHALL NOT APPLY TO CORPORATIONS WHOSE STOCK IS TRADED THROUGH A
NATIONALLY RECOGNIZED EXCHANGE OR OVER-THE-COUNTER MARKET.  IF TENANT

 

F-14

--------------------------------------------------------------------------------


 


OR GUARANTOR IS A LIMITED LIABILITY COMPANY, THEN ANY DISSOLUTION OF TENANT OR
GUARANTOR, OR A WITHDRAWAL OR CHANGE, WHETHER VOLUNTARY, INVOLUNTARY OR BY
OPERATION OF LAW, OF MEMBERS OWNING A CONTROLLING INTEREST IN TENANT OR
GUARANTOR, HOWEVER ACCOMPLISHED, WHETHER IN A SINGLE TRANSACTION OR IN A SERIES
OF RELATED OR UNRELATED TRANSACTIONS, SHALL BE DEEMED A VOLUNTARY ASSIGNMENT OF
THIS LEASE, SUBJECT TO THE PROVISIONS OF THIS ARTICLE VII.  IN ADDITION, A
TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF TENANT OR GUARANTOR
(WHETHER TENANT OR GUARANTOR IS A PARTNERSHIP, CORPORATION OR OTHER TYPE OF
ENTITY) EITHER BY MERGER, CONSOLIDATION, OR OTHERWISE (HOWEVER ACCOMPLISHED,
WHETHER IN A SINGLE TRANSACTION OR IN A SERIES OF RELATED OR UNRELATED
TRANSACTIONS), OR A SO-CALLED “LEASE TAKEOVER” AGREEMENT (THAT IS, AN AGREEMENT
PURSUANT TO WHICH ANOTHER ENTITY AGREES TO BECOME RESPONSIBLE FOR ALL OR PART OF
TENANT’S OBLIGATIONS UNDER THIS LEASE WITHOUT ACTUALLY ENTERING INTO THIS
LEASE), SHALL BE DEEMED A VOLUNTARY ASSIGNMENT OF THIS LEASE, SUBJECT TO THE
PROVISIONS OF THIS ARTICLE VII.


 


7.3           LANDLORD SHALL HAVE THE RIGHT IN ITS SOLE AND ABSOLUTE DISCRETION
TO: (I) TERMINATE THIS LEASE IN THE CASE OF ANY PROPOSED ASSIGNMENT OF THIS
LEASE; OR (II) TERMINATE THIS LEASE EITHER IN ITS ENTIRETY OR ONLY AS IT RELATES
TO THE PROPOSED SUBLET SPACE IN THE CASE OF A PROPOSED SUBLETTING OF AT LEAST
ONE-HALF (1/2) OF THE PREMISES; OR (III) TO TERMINATE THIS LEASE ONLY AS IT
RELATES TO THE PROPOSED SUBLET SPACE IN THE CASE OF A PROPOSED SUBLETTING OF
LESS THAN ONE-HALF (1/2) OF THE PREMISES.  IF LANDLORD ELECTS TO EXERCISE ITS
RIGHTS UNDER THIS SECTION 7.3, IT WILL SEND TENANT WRITTEN NOTICE OF SUCH
TERMINATION WITHIN THIRTY (30) DAYS AFTER LANDLORD’S RECEIPT OF TENANT’S REQUEST
NOTICE.  IF LANDLORD EXERCISES ITS OPTION TO TERMINATE THIS LEASE ONLY WITH
RESPECT TO THE PROPOSED SUBLET SPACE UNDER EITHER CLAUSE (II) OR CLAUSE (III)
ABOVE, THEN (A) TENANT SHALL TENDER THE PROPOSED SUBLET SPACE TO LANDLORD ON THE
PROPOSED TRANSFER COMMENCEMENT DATE IN THE CONDITION REQUIRED PURSUANT TO
SECTION 22.3 HEREOF, AT WHICH TIME SUCH SPACE SHALL THEREAFTER BE DELETED FROM
THE PREMISES, AND (B) AS TO THAT PORTION OF THE PREMISES WHICH IS NOT PART OF
THE PROPOSED SUBLET SPACE, THIS LEASE SHALL REMAIN IN FULL FORCE AND EFFECT,
EXCEPT THAT BASE RENT, ADDITIONAL RENT, THE NUMBER OF PARKING SPACES, AND ANY
OTHER ITEMS WHICH ARE DETERMINED ON A PER SQUARE FOOT BASIS SHALL
(NOTWITHSTANDING ANYTHING CONTAINED IN THIS LEASE TO THE CONTRARY) BE
PROPORTIONATELY REDUCED, BASED ON THE AMOUNT OF SQUARE FOOTAGE DELETED FROM THE
PREMISES IN RELATION TO THE TOTAL SQUARE FOOTAGE IN THE PREMISES IMMEDIATELY
PRIOR TO SUCH TERMINATION.  IF LANDLORD EXERCISES ITS OPTION UNDER EITHER CLAUSE
(I) OR CLAUSE (II) ABOVE TO TERMINATE THIS LEASE IN ITS ENTIRETY, THEN TENANT
SHALL TENDER THE ENTIRE PREMISES TO LANDLORD ON THE PROPOSED TRANSFER
COMMENCEMENT DATE IN THE CONDITION REQUIRED PURSUANT TO SECTION 22.3 HEREOF, AT
WHICH TIME THE LEASE SHALL TERMINATE.  NOTWITHSTANDING THE FOREGOING PROVISIONS
OF THIS SECTION 7.3, LANDLORD SHALL NOT HAVE THE RIGHT TO TERMINATE THIS LEASE
(EITHER AS TO THE ENTIRE PREMISES OR THE PROPOSED SUBLET SPACE) IN THE CASE OF
AN ASSIGNMENT OR SUBLET TO ANY CORPORATION OR ENTITY WHICH CONTROLS, IS
CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH TENANT.


 


7.4           IF ANY SUBLEASE OR ASSIGNMENT REQUIRES THAT THE SUBTENANT OR
ASSIGNEE PAY ANY AMOUNT IN EXCESS OF THE RENTAL AND OTHER CHARGES DUE UNDER THIS
LEASE (EXCEPT THAT IN THE CASE OF A SUBLEASE OF LESS THAN ALL OF THE PREMISES,
SUCH RENTAL AND OTHER CHARGES SHALL BE PRO RATED ON A PER SQUARE FOOT BASIS
PRIOR TO SUCH CALCULATION), THEN WHETHER SUCH EXCESS BE IN THE FORM OF AN
INCREASED MONTHLY OR ANNUAL RENTAL, A LUMP SUM PAYMENT, PAYMENT FOR THE SALE,
TRANSFER OR LEASE OF TENANT’S FIXTURES, LEASEHOLD IMPROVEMENTS, FURNITURE AND
OTHER PERSONAL PROPERTY OR SERVICES PROVIDED BY TENANT TO A SUBTENANT, OR ANY
OTHER FORM, TENANT SHALL PAY TO LANDLORD, WHEN RECEIVED BY TENANT, FIFTY PERCENT
(50%) OF ANY SUCH EXCESS OR OTHER PREMIUM PAYABLE WITH

 

F-15

--------------------------------------------------------------------------------


 


RESPECT TO THE SUBLEASE OR ASSIGNMENT, AFTER DEDUCTION OF ORDINARY AND CUSTOMARY
TRANSACTION COSTS, INCLUDING, BUT NOT LIMITED TO, BROKERAGE COSTS, COSTS OF
ALTERATIONS TO THE PREMISES, FREE RENT AND REASONABLE ATTORNEYS’ FEES.
 ACCEPTANCE BY LANDLORD OF ANY PAYMENTS DUE UNDER THIS SECTION 7.4 SHALL NOT BE
DEEMED TO CONSTITUTE APPROVAL BY LANDLORD OF ANY SUBLEASE OR ASSIGNMENT, NOR
SHALL SUCH ACCEPTANCE WAIVE ANY RIGHTS OF LANDLORD HEREUNDER. LANDLORD SHALL
HAVE THE RIGHT TO INSPECT AND AUDIT TENANT’S BOOKS AND RECORDS RELATING TO ANY
ASSIGNMENT OR SUBLEASE.


 


7.5           ALL RESTRICTIONS AND OBLIGATIONS IMPOSED ON TENANT PURSUANT TO
THIS LEASE SHALL BE DEEMED TO EXTEND TO ANY ASSIGNEE, SUBTENANT, LICENSEE,
CONCESSIONAIRE OR OTHER OCCUPANT OR TRANSFEREE, AND TENANT SHALL CAUSE ALL SUCH
PARTIES TO COMPLY WITH SUCH RESTRICTIONS AND OBLIGATIONS.  AS A CONDITION TO THE
EFFECTIVENESS OF ANY ASSIGNMENT OR SUBLETTING HEREUNDER, TENANT SHALL DELIVER TO
LANDLORD PRIOR TO, AND AS A CONDITION OF, THE PROPOSED TRANSFER COMMENCEMENT
DATE (I) IN THE CASE OF AN ASSIGNMENT, A FULLY-EXECUTED ASSIGNMENT AND
ASSUMPTION AGREEMENT WHICH PROVIDES, AMONG OTHER THINGS REASONABLY REQUIRED BY
LANDLORD, THAT TENANT REMAINS JOINTLY, SEVERALLY, AND PRIMARILY LIABLE
HEREUNDER; AND (II) IN THE CASE OF A SUBLET, A FULLY EXECUTED SUBLEASE WHICH
PROVIDES, AMONG OTHER THINGS REASONABLY REQUIRED BY LANDLORD, THAT SUCH SUBLEASE
IS; (X) SUBJECT AND SUBORDINATE TO ALL THE TERMS AND PROVISIONS OF THIS LEASE;
AND (Y) SUBJECT TO THE CONDITION THAT IF THE TERM IS TERMINATED OR LANDLORD
SUCCEEDS TO TENANT’S INTEREST IN THE PREMISES BY VOLUNTARY SURRENDER OR
OTHERWISE THEN, AT LANDLORD’S OPTION, IN ITS SOLE AND ABSOLUTE DISCRETION, THE
SUBTENANT SHALL BE BOUND TO LANDLORD FOR THE BALANCE OF THE TERM OF SUCH
SUBLEASE AND SHALL ATTORN TO AND RECOGNIZE LANDLORD AS ITS LANDLORD UNDER THE
THEN-EXECUTORY TERMS OF SUCH SUBLEASE.


 


7.6           IN THE EVENT OF ANY ASSIGNMENT HEREUNDER (OTHER THAN AN ASSIGNMENT
TO AN AFFILIATE OF TENANT OR A PERMITTED ASSIGNMENT OR SUBLET PURSUANT TO
SECTION 7.9(B) HEREIN) OF ANY OPTIONS CONTAINED IN THIS LEASE WITH RESPECT TO
ADDITIONAL TERM(S), ADDITIONAL SPACE, OR OTHERWISE, SHALL AUTOMATICALLY LAPSE
AND BE OF NO FURTHER FORCE OR EFFECT, UNLESS OTHERWISE EXPRESSLY SET FORTH IN
THIS LEASE.


 


7.7           IF LANDLORD’S CONSENT TO AN ASSIGNMENT OR SUBLETTING IS GIVEN, AND
SUCH TRANSACTION DOES NOT BECOME FULLY BINDING UPON THE PARTIES THERETO AND
EFFECTIVE WITHIN SIX (6) MONTHS OF THE PROPOSED TRANSFER COMMENCEMENT DATE FOR
ANY REASON, THEN LANDLORD’S CONSENT TO SUCH TRANSACTION SHALL BE DEEMED NULL AND
VOID, AND TENANT’S COMPLIANCE WITH THE PROVISIONS OF SECTION 7.1 AND 7.3 SHALL
AGAIN BE NECESSARY IN THE EVENT TENANT DESIRES TO ASSIGN THIS LEASE OR SUBLEASE
ALL OR ANY PORTION OF THE PREMISES, EVEN IN CONNECTION WITH THE SAME TRANSACTION
AS THAT INITIALLY PROPOSED BY TENANT IN THE TENANT REQUEST NOTICE (UNLESS THE
PROPOSED TRANSFER COMMENCEMENT DATE FOR SUCH SAME TRANSACTION WAS DELAYED BY
FORCE MAJEURE, IN WHICH CASE SUCH SIX (6) MONTH PERIOD SHALL BE EXTENDED ONLY BY
THE NUMBER OF DAYS OF ANY SUCH DELAY DUE TO FORCE MAJEURE ONLY).


 


7.8           TENANT HEREBY INDEMNIFIES, DEFENDS AND HOLDS LANDLORD AND
LANDLORD’S AGENTS HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
LIABILITIES, CAUSES OF ACTION, SUITS, JUDGMENTS, DAMAGES AND EXPENSES (INCLUDING
LITIGATION COSTS AND ATTORNEYS’ FEES) THAT MAY BE MADE AGAINST LANDLORD AND/OR
LANDLORD’S AGENTS BASED ON, ARISING OUT OF, OR IN ANY WAY RELATING TO (DIRECTLY
OR INDIRECTLY, IN WHOLE OR IN PART) ANY ASSIGNMENT OR ENCUMBRANCE (OR ATTEMPTED
ASSIGNMENT OR ENCUMBRANCE) OF THIS LEASE, OR ANY SUBLETTING (OR ATTEMPTED
SUBLETTING) OF ANY

 

F-16

--------------------------------------------------------------------------------


 


PART OF THE PREMISES INCLUDING, WITHOUT LIMITATION, CLAIMS BY (I) ANY ASSIGNEE
OR SUBTENANT OR PROPOSED ASSIGNEE OR SUBTENANT, OR (II) ANY BROKERS OR OTHER
PERSONS CLAIMING A COMMISSION OR SIMILAR COMPENSATION IN CONNECTION WITH THE
PROPOSED ASSIGNMENT OR SUBLEASE, OR ANY TERMINATION OF THIS LEASE BY LANDLORD
PURSUANT TO SECTION 7.3 ABOVE.


 


7.9           ANY PROVISIONS OF THIS ARTICLE TO THE CONTRARY NOTWITHSTANDING,
BUT SUBJECT TO THE OTHER TERMS, CONDITIONS AND PROVISIONS CONTAINED IN SAID
ARTICLE:


 


(A)           TENANT SHALL HAVE THE RIGHT, WITHOUT THE CONSENT OF LANDLORD AND
FREE OF LANDLORD’S RECAPTURE RIGHT, BUT AFTER LANDLORD’S RECEIPT OF TENANT’S
REQUEST NOTICE, TO ASSIGN THIS LEASE OR SUBLEASE ALL OR ANY PART OF THE PREMISES
TO ANY ENTITY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH TENANT;
PROVIDED THAT NO SUCH ASSIGNEE SHALL FURTHER ASSIGN THIS LEASE OR SUBLEASE ANY
OR ALL OF THE PREMISES AND NO SUCH SUBLESSEE SHALL ASSIGN OR ENCUMBER ITS
SUBLEASE OR FURTHER SUBLEASE ALL OR ANY PART OF THE PREMISES; AND PROVIDED,
FURTHER, THAT ANY EVENT RESULTING IN SUCH ASSIGNEE OR SUBLESSEE CEASING TO BE AN
ENTITY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH TENANT SHALL BE
DEEMED TO BE AN ASSIGNMENT OR SUBLEASE REQUIRING THE PRIOR CONSENT OF LANDLORD
PURSUANT TO THE PROVISIONS OF THIS ARTICLE AND TENANT SHALL THEREUPON COMPLY
WITH ALL PROVISIONS OF THIS ARTICLE APPLICABLE THERETO.  FOR PURPOSES HEREOF,
“CONTROL” MEANS OWNERSHIP OF AT LEAST FIFTY-ONE PERCENT (51%) OF THE ISSUED AND
OUTSTANDING VOTING STOCK OF SUCH CORPORATION.


 


(B)           TENANT SHALL ALSO HAVE THE RIGHT, WITHOUT THE CONSENT OF LANDLORD
AND FREE OF LANDLORD’S RECAPTURE RIGHT, BUT AFTER LANDLORD’S RECEIPT OF TENANT’S
REQUEST NOTICE (PROVIDED SUCH REQUEST NOTICE IS NOT PROHIBITED BY LAW,
GOVERNMENTAL AUTHORITY OR PREVIOUSLY EXECUTED CONFIDENTIALITY AGREEMENT), TO
ASSIGN THIS LEASE TO (I) ANY ENTITY SUCCEEDING TO TENANT BY MERGER OR
CONSOLIDATION IN ACCORDANCE WITH APPLICABLE STATUTORY PROVISIONS FOR MERGER OR
CONSOLIDATION OR BY PURCHASE OF ALL OR SUBSTANTIALLY ALL OF TENANT’S ASSETS;
PROVIDED THAT SUBSEQUENT TO SUCH MERGER, CONSOLIDATION OR PURCHASE, THE NET
WORTH OF THE SUCCESSOR CORPORATION OR THE PURCHASING CORPORATION, AS THE CASE
MAY BE, SHALL BE AT LEAST EQUAL TO THE NET WORTH OF TENANT IMMEDIATELY PRIOR TO
SUCH MERGER, CONSOLIDATION OR PURCHASE (OR IF LESS, THE NET WORTH OF TENANT ON
THE DATE OF THIS LEASE) AND THIS FACT SHALL BE SO CERTIFIED BY THE CHIEF
FINANCIAL OFFICER OF THE ASSIGNOR AND THE ASSIGNEE, OR (II) TO ANY WHOLLY-OWNED
OR WHOLLY-CONTROLLED AFFILIATE OF TENANT, SUBJECT TO THE TERMS AND CONDITIONS OF
SECTION 7.5 HEREIN.


 


(C)           IT IS LANDLORD’S INTENT TO PERMIT ASSIGNMENT AND SUBLEASING
PURSUANT TO THIS SECTION EXCLUSIVELY AS AN ACCOMMODATION TO THE BONA FIDE AND
LEGITIMATE BUSINESS ORGANIZATIONAL NEEDS OF TENANT, AND NOTWITHSTANDING THE
PROVISIONS HEREOF, NO ASSIGNMENT OF THIS LEASE OR SUBLEASING OF ALL OR ANY PART
OF THE PREMISES WITHOUT LANDLORD’S CONSENT HEREUNDER SHALL BE PERMITTED WHERE
THE SOLE OR PRIMARY PURPOSE OF SUCH ASSIGNMENT OR SUBLEASING IS TO PERMIT
OCCUPANCY OF ALL OR ANY PART OF THE PREMISES BY A THIRD PARTY IN AVOIDANCE OF
LANDLORD’S CONSENT, OR IN THE CASE OF AN ENTITY PURCHASING ALL OR SUBSTANTIALLY
ALL OF TENANT’S ASSETS, WHERE THIS LEASE CONSTITUTES ALL OR A SUBSTANTIAL
PORTION OF SUCH ASSETS.


 


(D)           TENANT SHALL PROMPTLY GIVE LANDLORD PRIOR WRITTEN NOTICE OF ANY
ASSIGNMENT OF THIS LEASE OR SUBLEASING AS REQUIRED UNDER THIS SECTION
ACCOMPANIED BY ALL DOCUMENTATION REQUIRED BY LANDLORD TO ESTABLISH COMPLIANCE
WITH THE REQUIREMENTS OF SUBSECTIONS (A) AND (B) ABOVE, AND TENANT SHALL ALSO
PROMPTLY PROVIDE LANDLORD WITH A COPY OF

 

F-17

--------------------------------------------------------------------------------


 


ANY EXECUTED INSTRUMENT OF MERGER, CONSOLIDATION OR ASSIGNMENT OR THE EXECUTED
SUBLEASE, AS THE CASE MAY BE.

 


ARTICLE VIII
MAINTENANCE AND REPAIRS; COMPLIANCE WITH LAWS

 


8.1           EXCEPT AS OTHERWISE PROVIDED IN THIS LEASE, LANDLORD SHALL KEEP
THE STRUCTURAL SUPPORT BEAMS, LOAD-BEARING ELEMENTS, FOUNDATIONS, EXTERIOR AND
STRUCTURAL WALLS, EXTERIOR WINDOWS, SUPPORT COLUMNS, AND ROOF OF THE BUILDING,
AND THE MECHANICAL, ELECTRICAL, HVAC AND PLUMBING SYSTEMS, PIPES AND CONDUITS
THAT ARE PROVIDED BY LANDLORD IN THE OPERATION OF THE BUILDING, AS WELL AS
COMMON AREAS (COLLECTIVELY, THE “BUILDING STRUCTURE AND SYSTEMS”), AS A FIRST
CLASS OFFICE BUILDING, CLEAN AND IN SAFE AND GOOD OPERATING CONDITION AND
REPAIR, AND OTHERWISE IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS AND INSURANCE
REQUIREMENTS, AND LANDLORD WILL ALSO MAKE REPAIRS THERETO PROMPTLY AFTER NOTICE
FROM TENANT OF THE NEED FOR SAME AND LANDLORD’S CONFIRMATION THEREOF.
 NOTWITHSTANDING ANY OF THE FOREGOING TO THE CONTRARY, MAINTENANCE AND REPAIR OF
SPECIAL TENANT AREAS, FACILITIES, FINISHES AND EQUIPMENT (INCLUDING, BUT NOT
LIMITED TO, ANY SPECIAL FIRE PROTECTION EQUIPMENT, TELECOMMUNICATIONS AND
COMPUTER EQUIPMENT, KITCHEN/GALLEY EQUIPMENT, ALL OTHER FIXTURES FURNISHINGS AND
EQUIPMENT OF TENANT LOCATED IN THE PREMISES OR EXCLUSIVELY SERVING THE PREMISES
[WHEREVER LOCATED], AND ANY HEATING, AIR-CONDITIONING, ELECTRICAL, VENTILATING,
PLUMBING OR MECHANICAL EQUIPMENT OR SYSTEMS EXCLUSIVELY SERVING THE PREMISES
[WHEREVER LOCATED, BUT SPECIFICALLY EXCLUDING ANY UNIT WHICH IS CURRENTLY PART
OF THE BASE HVAC SYSTEM FOR THE BUILDING OR ANY REPLACEMENT THEREOF], OR WITHIN
AND SERVING THE PREMISES ON AN EXCLUSIVE BASIS, AS WELL AS ALL ALTERATIONS [AS
HEREINAFTER DEFINED]), SHALL BE THE SOLE RESPONSIBILITY OF TENANT AND IN NO
EVENT SHALL SAME BE DEEMED TO BE A PART OF THE BUILDING STRUCTURE AND SYSTEMS.
LANDLORD SHALL HAVE NO OBLIGATION TO MAKE ANY REPAIRS BROUGHT ABOUT BY ANY ACT
OR OMISSION OF TENANT OR TENANT’S AGENTS, BUT SHALL HAVE THE RIGHT TO DO SO,
PURSUANT TO SECTION 8.2 BELOW, BUT NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS LEASE SHALL MAKE ANY REPAIRS BROUGHT ABOUT BY ANY ACT OR OMISSIONS OF
LANDLORD OR LANDLORD’S AGENTS.


 


8.2           EXCEPT FOR SUCH ITEMS OF MAINTENANCE, REPAIR AND REPLACEMENT THAT
ARE SPECIFICALLY LANDLORD’S OBLIGATION PURSUANT TO SECTION 8.1 ABOVE, TENANT
SHALL, AT ITS SOLE COST AND EXPENSE, PERFORM ALL MAINTENANCE AND PROMPTLY MAKE
ALL REPAIRS AND REPLACEMENTS IN AND TO THE PREMISES THAT ARE NECESSARY OR
DESIRABLE TO KEEP THE PREMISES IN FIRST-CLASS CONDITION AND REPAIR, IN A CLEAN,
SAFE AND TENANTABLE CONDITION.  TENANT SHALL PERFORM ALL SUCH REPAIRS AND
REPLACEMENTS IN ACCORDANCE WITH ALL LEGAL REQUIREMENTS, INSURANCE REQUIREMENTS,
AND THE REQUIREMENTS OF THIS LEASE (INCLUDING, WITHOUT LIMITATION, THE
PROVISIONS OF ARTICLE IX PERTAINING TO ALTERATIONS).  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING TENANT, AT ITS SOLE COST AND EXPENSE, SHALL PERFORM
ALL MAINTENANCE AND PROMPTLY MAKE ALL REPAIRS AND REPLACEMENTS TO, AND KEEP IN
CLEAN, SAFE AND SANITARY CONDITION: (I) SPECIAL TENANT AREAS, FACILITIES,
FINISHES AND EQUIPMENT (INCLUDING, BUT NOT LIMITED TO, ANY SPECIAL FIRE
PROTECTION EQUIPMENT, TELECOMMUNICATIONS AND COMPUTER EQUIPMENT, KITCHEN/GALLEY
EQUIPMENT, AND ALL OTHER FIXTURES, FURNISHINGS AND EQUIPMENT OF TENANT LOCATED
IN THE PREMISES OR EXCLUSIVELY SERVING THE PREMISES [WHEREVER LOCATED]); (II)
ANY HEATING, AIR-CONDITIONING, ELECTRICAL, VENTILATING, PLUMBING OR MECHANICAL
EQUIPMENT OR SYSTEMS EXCLUSIVELY SERVING THE PREMISES (WHEREVER LOCATED, BUT
SPECIFICALLY EXCLUDING ANY UNIT WHICH IS CURRENTLY PART OF THE BASE HVAC SYSTEM
FOR THE BUILDING OR ANY REPLACEMENT THEREOF), OR WITHIN AND SERVING THE PREMISES
ON AN EXCLUSIVE BASIS; (III) ALL INTERIOR

 

F-18

--------------------------------------------------------------------------------


 


GLASS, WINDOW PANES AND DOORS, INCLUDING THE ENTRANCE DOOR(S) INTO THE PREMISES;
AND (IV) ALL ALTERATIONS.  TENANT SHALL GIVE LANDLORD PROMPT WRITTEN NOTICE OF
ANY DEFECTS OR DAMAGE TO THE STRUCTURE OF, OR EQUIPMENT OR FIXTURES IN, THE
BUILDING OR ANY PART THEREOF. EXCEPT AS OTHERWISE PROVIDED IN ARTICLE XVII, ALL
INJURY, BREAKAGE AND DAMAGE TO THE PREMISES AND TO ANY OTHER PART OF THE
BUILDING OR THE PROPERTY CAUSED BY ANY ACT OR OMISSION OF TENANT OR TENANT’S
AGENTS SHALL BE REPAIRED AT TENANT’S EXPENSE, EITHER BY TENANT OR BY LANDLORD ON
BEHALF OF TENANT AS SET FORTH IN THIS SECTION 8.2.  NOTWITHSTANDING ANY OTHER
SECTION OF THIS LEASE TO THE CONTRARY, LANDLORD SHALL HAVE THE RIGHT, AT
LANDLORD’S OPTION, TO MAKE (OR TO CAUSE ITS DESIGNATED CONTRACTOR OR
SUBCONTRACTOR TO MAKE): (I) ANY REPAIRS WHICH ARE TENANT’S RESPONSIBILITY UNDER
THIS LEASE AND WHICH CONNECT TO OR MAY OTHERWISE INVOLVE INTERACTION WITH THE
BUILDING STRUCTURE AND SYSTEMS, OR REQUIRE ALTERATIONS TO ANY PORTION OF THE
BUILDING OUTSIDE OF THE PREMISES, IF ANY; (II) ANY REPAIRS TO THE PREMISES WHICH
ARE OTHERWISE THE RESPONSIBILITY OF LANDLORD HEREUNDER, BUT ARE CAUSED BY THE
ACT OR OMISSION OF TENANT OR TENANT’S AGENTS; AND (III) ANY REPAIRS TO ANY OTHER
PART OF THE BUILDING OR THE PROPERTY CAUSED BY ANY ACT OR OMISSION OF TENANT OR
TENANT’S AGENTS; AND IN ANY SUCH CASE TENANT SHALL REIMBURSE LANDLORD FOR ALL
COSTS INCURRED IN CONNECTION WITH SUCH WORK, PLUS A CHARGE OF THREE PERCENT (3%)
FOR ADMINISTRATIVE COST RECOVERY, AS ADDITIONAL RENT, WITHIN TEN (10) DAYS
FOLLOWING TENANT’S RECEIPT OF AN INVOICE THEREFOR.  NOTWITHSTANDING ANYTHING
HEREIN, TENANT SHALL NOT CLEAN, NOR ALLOW ANY WINDOW IN THE PREMISES TO BE
CLEANED, FROM THE OUTSIDE, EXCEPT BY LANDLORD’S DESIGNATED CONTRACTOR, THE COST
OF WHICH IS INCLUDED IN OPERATING CHARGES.  TENANT SHALL OBTAIN AND KEEP IN FULL
FORCE AND EFFECT ANNUAL MAINTENANCE CONTRACT(S) ON ALL SYSTEMS AND EQUIPMENT
THAT EXCLUSIVELY SERVE THE PREMISES, COPIES OF WHICH SHALL BE DELIVERED TO
LANDLORD ANNUALLY AND AT SUCH OTHER TIMES AS REQUESTED BY LANDLORD, AND TENANT
SHALL PREPARE AND RETAIN COMPLETE MAINTENANCE LOGS WITH REGARD TO ITS
MAINTENANCE, REPAIRS AND REPLACEMENTS OF ALL SUCH SYSTEMS AND EQUIPMENT.
 LANDLORD SHALL HAVE THE RIGHT, UPON PRIOR WRITTEN NOTICE TO TENANT, TO INSPECT
THE FOREGOING RECORDS AT THE PREMISES.


 


8.3           TENANT SHALL, IN A TIMELY MANNER AND AT ITS SOLE COST AND EXPENSE,
COMPLY WITH ALL LEGAL REQUIREMENTS AND INSURANCE REQUIREMENTS CONCERNING THE
TENANT’S PARTICULAR MANNER OF USE AND OCCUPANCY OF, AND THE MAINTENANCE OF THE
CONDITION OF THE PREMISES AND ALL MACHINERY, EQUIPMENT, FURNISHINGS, FIXTURES
AND IMPROVEMENTS THEREIN, INCLUDING, WITHOUT LIMITATION, THE ADA, WHETHER
FORESEEN OR UNFORESEEN, OR ORDINARY OR EXTRAORDINARY.  IN THE EVENT ANY SUCH
COMPLIANCE OBLIGATION REQUIRES ALTERATIONS WHICH WOULD CONNECT TO OR OTHERWISE
INVOLVE INTERACTION WITH THE BUILDING STRUCTURE AND SYSTEMS, OR REQUIRE
ALTERATIONS TO ANY PORTION OF THE BUILDING OUTSIDE OF THE PREMISES, OR REQUIRES
A BUILDING PERMIT, LANDLORD SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO
PERFORM SUCH WORK, IN WHICH CASE TENANT SHALL BE RESPONSIBLE FOR THE COST
THEREOF, PLUS A CHARGE OF THREE PERCENT (3%) FOR ADMINISTRATIVE COST RECOVERY,
AND SHALL REIMBURSE LANDLORD, AS ADDITIONAL RENT FOR THE COST THEREOF, WITHIN
THIRTY (30) DAYS FOLLOWING TENANT’S RECEIPT OF AN INVOICE THEREFOR.
 NOTWITHSTANDING ANYTHING CONTAINED HEREIN, WITH RESPECT TO THE ADA ONLY, THE
PARTIES HEREBY AGREE THAT: (A) TENANT SHALL BE RESPONSIBLE FOR ADA COMPLIANCE IN
THE PREMISES (SUBJECT TO THE PROVISIONS OF THIS SECTION 8.3), INCLUDING ANY
LEASEHOLD IMPROVEMENTS OR OTHER WORK TO BE PERFORMED IN THE PREMISES UNDER OR IN
CONNECTION WITH THIS LEASE, (B) LANDLORD MAY PERFORM (AS AFORESAID) AND TENANT
SHALL BE RESPONSIBLE FOR THE COST OF, OR LANDLORD MAY REQUIRE THAT TENANT
PERFORM, AT ITS COST, ADA “PATH OF TRAVEL” REQUIREMENTS TRIGGERED BY
IMPROVEMENTS OR ALTERATIONS IN THE PREMISES, MADE BY OR ON BEHALF OF TENANT, AND
(C) LANDLORD MAY PERFORM (AS AFORESAID), AND TENANT SHALL BE RESPONSIBLE FOR THE
COST OF, OR LANDLORD MAY REQUIRE THAT TENANT PERFORM, AT ITS COST, ADA
COMPLIANCE IN THE

 

F-19

--------------------------------------------------------------------------------


 


COMMON AREAS OF THE PROPERTY NECESSITATED AS A RESULT OF THE BUILDING OR THE
PROPERTY BEING DEEMED TO BE A “PUBLIC PLACE OF ACCOMMODATION” AS A RESULT OF
TENANT’S PARTICULAR MANNER OF USE OR OCCUPANCY OF THE PREMISES.

 


ARTICLE IX
ALTERATIONS

 


9.1           TENANT SHALL NOT MAKE OR PERMIT ANYONE TO MAKE ANY REPAIRS
(WHETHER REQUIRED PURSUANT TO SECTION 8.2 OR OTHERWISE), ALTERATIONS,
DECORATIONS, ADDITIONS, IMPROVEMENTS OR OTHER CHANGES (COLLECTIVELY,
“ALTERATIONS”), WHETHER STRUCTURAL OR NON-STRUCTURAL, INTERIOR OR EXTERIOR, IN
OR TO THE PREMISES OR THE BUILDING WITHOUT THE PRIOR WRITTEN CONSENT OF
LANDLORD, WHICH CONSENT MAY BE WITHHELD OR GRANTED IN LANDLORD’S SOLE AND
ABSOLUTE DISCRETION.  HOWEVER, LANDLORD SHALL NOT UNREASONABLY WITHHOLD,
CONDITION OR DELAY ITS CONSENT TO ANY PROPOSED ALTERATION TO THE INTERIOR
PORTIONS OF THE PREMISES WHICH DOES NOT ADVERSELY AFFECT OR ENCUMBER THE
BUILDING STRUCTURE AND SYSTEMS; BUT IT SHALL BE DEEMED REASONABLE FOR LANDLORD
TO WITHHOLD ITS CONSENT IF ANY SUCH ALTERATION WOULD, IN THE OPINION OF
LANDLORD, ADVERSELY AFFECT THE MARKETABILITY OF THE PREMISES, NOT BE OF A TYPE
AND QUALITY CONSISTENT WITH FIRST-CLASS OFFICE BUILDINGS LOCATED IN THE
GEOGRAPHIC AREA, OR IN THE EVENT THAT ANY MORTGAGEE DOES NOT PROVIDE ITS
REQUIRED CONSENT FOR SUCH ALTERATION (PROVIDED LANDLORD SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN SUCH CONSENT).  NOTWITHSTANDING THE FOREGOING,
LANDLORD’S CONSENT SHALL NOT BE REQUIRED FOR ANY ALTERATIONS (“PERMITTED
ALTERATIONS”) IF THE PROPOSED ALTERATIONS (I) DO NOT AFFECT THE STRUCTURAL
COMPONENTS OF THE BUILDING, (II) ARE DESIGNED IN CONFORMANCE WITH THE AESTHETICS
AND ARCHITECTURE OF THE BUILDING IN LANDLORD’S REASONABLE DISCRETION, (III) DO
NOT ADVERSELY AFFECT THE BUILDING SYSTEMS, (IV) ARE NOT VISIBLE FROM THE
EXTERIOR OF THE PREMISES, (V) DO NOT REDUCE THE VALUE OR UTILITY OF THE
BUILDING, (VI) ARE STRICTLY COSMETIC OR DECORATIVE IN NATURE, (VII) DO NOT
EXCEED A COST OF $35,000.00 TO PERFORM SAME, AND (VIII) DO NOT REQUIRE THE
CONSENT OF ANY MORTGAGEE.

 


9.2           (A)           IN ADDITION TO THE PROVISIONS OF SECTION 9.1 ABOVE,
ANY ALTERATIONS PERFORMED BY TENANT SHALL BE MADE: (I) PROMPTLY UPON TENANT’S
COMPLIANCE WITH THE REQUIREMENTS OF THIS ARTICLE IX, AND THEREAFTER DILIGENTLY
PROSECUTED TO COMPLETION; (II) IN A GOOD, WORKERLIKE, AND FIRST-CLASS MANNER;
(III) USING NEW MATERIALS ONLY; (IV) BY A CONTRACTOR APPROVED IN ADVANCE BY
LANDLORD, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED (PROVIDED THAT IT SHALL BE REASONABLE FOR LANDLORD TO WITHHOLD ITS
CONSENT TO ANY NON-UNION CONTRACTOR WHOSE EMPLOYMENT WOULD VIOLATE ANY EXISTING
UNION CONTRACT OR IF IN LANDLORD’S REASONABLE DISCRETION WOULD CAUSE A CONFLICT
AS DESCRIBED IN SECTION 9.5 HEREIN); (V) ON DAYS, AT TIMES AND UNDER THE
SUPERVISION OF AN ENGINEER OR ARCHITECT APPROVED IN WRITING BY LANDLORD, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED; (VI) IN
ACCORDANCE WITH PLANS AND SPECIFICATIONS PREPARED BY SUCH ENGINEER OR ARCHITECT,
WHICH PLANS AND SPECIFICATIONS SHALL INCLUDE A REASONABLY DETAILED ITEMIZATION
OF THE ESTIMATED TOTAL HARD AND SOFT COSTS OF SUCH ALTERATIONS, AND SHALL BE
APPROVED IN ADVANCE BY LANDLORD, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED, AND LANDLORD SHALL BE PROMPTLY REIMBURSED BY
TENANT FOR ANY REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY LANDLORD IN
CONNECTION THEREWITH; (VII) IN ACCORDANCE WITH ALL LEGAL REQUIREMENTS AND
INSURANCE REQUIREMENTS; (VIII) ONLY AFTER HAVING OBTAINED AND FURNISHED TO
LANDLORD PUBLIC LIABILITY, WORKER’S COMPENSATION AND SO-CALLED “BUILDER’S RISK”
INSURANCE POLICIES REASONABLY ACCEPTABLE TO LANDLORD, WHICH POLICIES SHALL COVER
ALL PARTIES WHO WILL PERFORM ANY WORK WITH RESPECT TO SUCH

 

F-20

--------------------------------------------------------------------------------


 


ALTERATIONS; (IX) IN ACCORDANCE WITH ALL CONTRACTS, SUBCONTRACTS, SUPPLY
CONTRACTS, EQUIPMENT LEASES, CONSULTING AGREEMENTS OR SIMILAR DOCUMENTS, AND ANY
AMENDMENTS THERETO, WHICH HAVE BEEN EXECUTED BY TENANT IN CONNECTION WITH THE
ALTERATIONS (PROPOSED COPIES OF WHICH SHALL BE PROVIDED TO LANDLORD AT LEAST TEN
(10) DAYS BEFORE EXECUTION THEREOF AND LANDLORD MAY, BUT SHALL NOT BE OBLIGATED
TO, REVIEW, APPROVE OR DISAPPROVE OF SAME); (X) ON THE CONDITION THAT TENANT
SHALL PROVIDE TO LANDLORD EXECUTED COPIES OF THE CONTRACTS AND OTHER DOCUMENTS
SPECIFIED IN CLAUSE “(IX)” IMMEDIATELY ABOVE PRIOR TO THE COMMENCEMENT OF ANY
WORK; (XI) ON THE CONDITION THAT TENANT SHALL PROVIDE TO LANDLORD WRITTEN,
UNCONDITIONAL WAIVERS OF MECHANICS’ AND MATERIALMEN’S LIENS AGAINST THE PREMISES
AND THE BUILDING FROM ALL PROPOSED CONTRACTORS, SUBCONTRACTORS, LABORERS AND
MATERIAL SUPPLIERS FOR ALL WORK, LABOR AND SERVICES TO BE PERFORMED AND
MATERIALS TO BE FURNISHED IN CONNECTION WITH SUCH ALTERATIONS (OR, IF SUCH
WAIVERS ARE THEN PROHIBITED BY LEGAL REQUIREMENTS, THEN TENANT SHALL PROVIDE TO
LANDLORD, ON AN ONGOING BASIS ON THE FIRST DAY OF EACH MONTH DURING THE
PERFORMANCE OF SUCH WORK, A COMPLETE AND ACCURATE LIST SETTING FORTH THE NAMES
AND ADDRESSES OF EACH CONTRACTOR, SUBCONTRACTOR, CONSTRUCTION MANAGER, DESIGN
PROFESSIONAL, SUPPLIER OR OTHER PERSONS OR ENTITIES PROVIDING WORK, SERVICES,
MATERIALS OR EQUIPMENT TO TENANT OR FOR THE BENEFIT OF THE PREMISES WHO MAY HAVE
THE RIGHT, UNDER APPLICABLE LEGAL REQUIREMENTS, TO FILE A MECHANIC’S LIEN OR
OTHER ENCUMBRANCE IN CONNECTION THEREWITH); (XII) IN A MANNER THAT WILL NOT
INTERFERE WITH THE USE OR OCCUPANCY BY OTHER TENANTS OF THE BUILDING OF THEIR
RESPECTIVE PREMISES; AND (XIII) IN A MANNER THAT WILL NOT RISK DAMAGE TO THE
REMAINDER OF THE BUILDING; AND (XIV) IN ACCORDANCE WITH ALL REASONABLE
CONSTRUCTION RULES AND REGULATIONS FROM TIME TO TIME PROMULGATED BY LANDLORD.
 PROMPTLY AFTER THE COMPLETION OF ANY ALTERATIONS, TENANT, SHALL AT ITS EXPENSE,
DELIVER TO LANDLORD THREE (3) SETS OF ACCURATE AS-BUILT DRAWINGS SHOWING SUCH
ALTERATIONS.


 


(B)           LANDLORD’S REVIEW AND/OR APPROVAL OF ANY PLANS AND SPECIFICATIONS
FOR TENANT’S ALTERATIONS SHALL NOT CONSTITUTE AN ASSUMPTION OF ANY
RESPONSIBILITY BY LANDLORD FOR THEIR ACCURACY, SAFETY OR SUFFICIENCY, AND SHALL
IN NO EVENT CREATE AN EXPRESS OR IMPLIED CONFIRMATION THAT EITHER TENANT’S PLANS
AND SPECIFICATIONS HAVE BEEN PREPARED IN ACCORDANCE WITH, OR THAT THE
ALTERATIONS SHOWN THEREON OR SPECIFIED THEREIN ARE IN ACCORDANCE WITH, LEGAL
REQUIREMENTS OR INSURANCE REQUIREMENTS.


 


9.3           TENANT SHALL INCLUDE LANDLORD IN ANY BID FOR ANY PROPOSED
ALTERATIONS IN EXCESS OF $35,000.00.  LANDLORD SHALL HAVE THE RIGHT, AT
LANDLORD’S OPTION, TO MAKE (OR TO CAUSE ITS DESIGNATED CONTRACTOR OR
SUBCONTRACTOR TO MAKE), AT A COST WHICH IS CUSTOMARY FOR THE GEOGRAPHIC AREA:
(I) ANY ALTERATIONS WHICH INVOLVE INTERACTION WITH THE BUILDING STRUCTURE AND
SYSTEMS, OR REQUIRE ALTERATIONS TO ANY PORTION OF THE BUILDING OUTSIDE OF THE
PREMISES; AND IN ANY SUCH CASE, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
AT TENANT’S SOLE COST AND EXPENSE, WHICH COSTS FOR SUCH ALTERATIONS SHALL BE
PAID, AS ADDITIONAL RENT, WITHIN THIRTY (30) DAYS FOLLOWING TENANT’S RECEIPT OF
AN INVOICE THEREFOR.  IF LANDLORD ELECTS NOT TO PERFORM SUCH WORK, THEN TENANT
SHALL PAY TO LANDLORD AS ADDITIONAL RENT, WITHIN THIRTY (30) DAYS AFTER RECEIPT
OF AN INVOICE THEREFOR, LANDLORD’S CONSTRUCTION SUPERVISION FEE OF THREE PERCENT
(3%) OF COST FOR THE PERFORMANCE OF WORK BY THIRD PARTIES WITHIN THE BUILDING.


 


9.4           TENANT AND TENANT’S AGENTS SHALL NOT DO ANY ACT OR MAKE ANY
CONTRACT WHICH PERMITS ANY LIEN OR OTHER ENCUMBRANCE UPON ANY INTEREST OF
LANDLORD OR ANY MORTGAGEE IN ANY PORTION OF THE PREMISES OR THE BUILDING, AND,
TO THE FULLEST EXTENT PERMITTED BY THE NEW JERSEY CONSTRUCTION LIEN LAW,
N.J.S.A. 2A:4A-1, ET SEQ., OR ANY OTHER APPLICABLE LEGAL REQUIREMENT,

 

F-21

--------------------------------------------------------------------------------


 


LANDLORD’S CONSENT TO THE MAKING OF ANY ALTERATIONS SHALL NOT BE DEEMED AN
AGREEMENT BY LANDLORD TO SUBJECT LANDLORD OR ANY MORTGAGEE, OR ITS OR THEIR
INTEREST IN THE PREMISES OR THE BUILDING, TO ANY LIEN (AS HEREINAFTER DEFINED),
CHARGE OR ENCUMBRANCE WHICH MAY BE FILED IN CONNECTION WITH SUCH PERMITTED
ALTERATIONS.  IT IS EXPRESSLY AGREED THAT LANDLORD SHALL HAVE NO OBLIGATION TO
REVIEW ANY SUCH CONTRACTS (NOTWITHSTANDING THE FACT THAT SAME MAY HAVE BEEN
DELIVERED TO LANDLORD), IT BEING AGREED BY LANDLORD AND TENANT THAT, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY LIENS BY ANY
CONTRACTOR, SUBCONTRACTOR, CONSTRUCTION MANAGER, DESIGN PROFESSIONAL, SUPPLIER
OR OTHER PERSONS OR ENTITIES PROVIDING WORK, SERVICES, MATERIALS OR EQUIPMENT TO
TENANT OR FOR THE BENEFIT OF THE PREMISES PURSUANT TO SUCH CONTRACTS SHALL
ATTACH ONLY TO THE LEASEHOLD INTEREST OF TENANT.  TENANT COVENANTS AND AGREES TO
PROMPTLY PAY ALL PERSONS OR ENTITIES FURNISHING OR PROVIDING WORK, SERVICES,
MATERIALS OR EQUIPMENT TO TENANT OR FOR THE BENEFIT OF THE PREMISES AT THE
DIRECTION OF TENANT OR TENANT’S AGENTS.  IF, BECAUSE OF ANY ACT OR OMISSION (OR
ALLEGED ACT OR OMISSION) OF TENANT OR TENANT’S AGENTS, ANY CONSTRUCTION LIEN,
CLAIM OR OTHER LIEN, INCLUDING, WITHOUT LIMITATION, ANY NOTICE OF UNPAID BALANCE
AND RIGHT TO FILE LIEN (COLLECTIVELY “LIEN”), CHARGE, OR ORDER FOR THE PAYMENT
OF MONEY OR OTHER ENCUMBRANCE SHALL BE FILED AGAINST TENANT, LANDLORD OR ANY
MORTGAGEE, OR AGAINST ANY PORTION OF THE PREMISES OR THE BUILDING (WHETHER OR
NOT SUCH LIEN, CHARGE, ORDER, OR ENCUMBRANCE IS VALID OR ENFORCEABLE AS SUCH),
TENANT SHALL NOTIFY LANDLORD OF SAME IMMEDIATELY AFTER TENANT IS FIRST NOTIFIED,
OR OTHERWISE BECOMES AWARE, THEREOF, AND SHALL, AT TENANT’S OWN COST AND
EXPENSE, CAUSE SAME TO BE DISCHARGED OF RECORD BY PAYING THE CLAIMANT, OBTAINING
A DISCHARGE AND RECORDING OR FILING SAME, AS APPLICABLE, OR BY FILING A SURETY
BOND OR DEPOSITING FUNDS WITH THE CLERK OF THE SUPERIOR COURT OF NEW JERSEY, AS
PROVIDED IN N.J.S.A. 2A:4A-31, OR BY ANY OTHER THEN-CUSTOMARY PROCESS WITH
RESPECT TO THE TYPE OF LIEN OR ENCUMBRANCE INVOLVED; AND TENANT SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS LANDLORD AND LANDLORD’S AGENTS FROM AND AGAINST ALL
CLAIMS, DEMANDS, LIABILITIES, CAUSES OF ACTION, SUITS, JUDGMENTS, DAMAGES AND
EXPENSES (INCLUDING LITIGATION COSTS AND ATTORNEYS’ FEES) BASED THEREON, ARISING
THEREFROM OR IN ANY WAY RELATING THERETO, DIRECTLY OR INDIRECTLY, WHETHER IN
WHOLE OR IN PART, SUCH INDEMNIFICATION OBLIGATION TO SURVIVE THE EXPIRATION OR
EARLIER TERMINATION OF THIS LEASE. IF WITHIN THIRTY (30) DAYS AFTER FIRST
BECOMING AWARE OF SUCH FILING, TENANT FAILS TO CAUSE SUCH LIEN OR OTHER
ENCUMBRANCE TO BE SO DISCHARGED OF RECORD, BONDED OVER OR OTHERWISE DISPOSED OF
IN ACCORDANCE WITH ANY CUSTOMARY PROCESS AS PROVIDED ABOVE, LANDLORD SHALL HAVE
THE OPTION OF DISCHARGING OR BONDING ANY SUCH LIEN OR OTHER ENCUMBRANCE, AND
TENANT AGREES TO REIMBURSE LANDLORD, AS ADDITIONAL RENT, FOR ALL COSTS, EXPENSES
AND OTHER SUMS OF MONEY INCURRED BY LANDLORD IN CONNECTION THEREWITH, WITH
INTEREST THEREON AT THE DEFAULT INTEREST RATE FROM THE DATE SUCH COST WAS
INCURRED, UNTIL REPAID IN FULL.  ALL MATERIALMEN, CONTRACTORS, ARTISANS,
MECHANICS, LABORERS, AND ANY OTHER PERSONS OR ENTITIES NOW OR HEREAFTER
CONTRACTING WITH TENANT OR TENANT’S AGENTS OR ANY CONTRACTOR OR SUBCONTRACTOR OF
TENANT OR TENANT’S AGENTS FOR THE FURNISHING OF ANY LABOR, SERVICES, MATERIALS,
SUPPLIES, OR EQUIPMENT WITH RESPECT TO ANY PORTION OF THE PREMISES OR THE
BUILDING AT ANY TIME FROM THE DATE HEREOF (WHETHER OR NOT LANDLORD HAS CONSENTED
THERETO), ARE HEREBY CHARGED WITH NOTICE THAT THEY LOOK EXCLUSIVELY TO TENANT
FOR PAYMENT OF SAME.


 


9.5           TENANT SHALL NOT, AT ANY TIME DIRECTLY OR INDIRECTLY EMPLOY, OR
PERMIT THE EMPLOYMENT OF, ANY CONTRACTOR, MECHANIC OR LABORER, WHETHER IN
CONNECTION WITH AN ALTERATION OR OTHERWISE, IF IN LANDLORD’S OPINION SUCH
EMPLOYMENT WOULD INTERFERE, CAUSE ANY CONFLICT, OR CREATE ANY DIFFICULTY, STRIKE
OR JURISDICTIONAL DISPUTE WITH, OTHER CONTRACTORS, MECHANICS OR LABORERS ENGAGED
IN THE CONSTRUCTION, MAINTENANCE, REPAIR OR OPERATION OF THE BUILDING BY

 

F-22

--------------------------------------------------------------------------------


 


LANDLORD, TENANT OR OTHERS.  IN THE EVENT OF ANY SUCH INTERFERENCE, CONFLICT,
DIFFICULTY, STRIKE OR JURISDICTIONAL DISPUTE, TENANT SHALL, UPON DEMAND OF
LANDLORD, CAUSE ALL CONTRACTORS, MECHANICS OR LABORERS CAUSING THE SAME TO LEAVE
THE BUILDING IMMEDIATELY.


 


9.6           IF ANY ALTERATIONS THAT REQUIRE LANDLORD’S CONSENT UNDER THIS
LEASE ARE MADE WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, LANDLORD SHALL
HAVE THE RIGHT, AT ITS OPTION AND IN ADDITION TO LANDLORD’S OTHER RIGHTS AND
REMEDIES, TO EITHER REQUIRE TENANT TO REMOVE SUCH ALTERATIONS AND RESTORE THE
AFFECTED PORTION(S) OF THE PREMISES OR THE BUILDING, AS APPLICABLE, TO THEIR
CONDITION IMMEDIATELY PRIOR THERETO, OR TO DO SO ON TENANT’S BEHALF, IN WHICH
CASE TENANT SHALL REIMBURSE LANDLORD AS ADDITIONAL RENT FOR THE COST OF SUCH
REMOVAL AND RESTORATION, WITH INTEREST AT THE DEFAULT INTEREST RATE, FROM THE
DATE SUCH COST WAS INCURRED UNTIL REPAID IN FULL, WITHIN TEN (10) DAYS AFTER
RECEIPT OF AN INVOICE THEREFOR.  ALL ALTERATIONS TO THE PREMISES AND/OR THE
BUILDING MADE BY EITHER PARTY SHALL BECOME THE PROPERTY OF LANDLORD AND SHALL
REMAIN UPON AND BE SURRENDERED WITH THE PREMISES AT THE EXPIRATION OR EARLIER
TERMINATION OF THE TERM; PROVIDED, HOWEVER, THAT (A) IF TENANT IS NOT IN DEFAULT
UNDER THIS LEASE BEYOND APPLICABLE NOTICE, CURE AND GRACE PERIODS, THEN TENANT
SHALL HAVE THE RIGHT TO REMOVE, AND AT LANDLORD’S DIRECTION SHALL REMOVE, UPON
THE EXPIRATION OR EARLIER TERMINATION OF THE TERM, ALL MOVABLE FURNITURE,
FURNISHINGS, TRADE FIXTURES AND OTHER PERSONAL PROPERTY OF TENANT LOCATED IN THE
PREMISES SOLELY AT THE EXPENSE OF TENANT, (B) TENANT SHALL REMOVE, UPON THE
EXPIRATION OR EARLIER TERMINATION OF THE TERM, ALL PERSONAL PROPERTY OF TENANT’S
AGENTS LOCATED IN THE PREMISES, AND (C) TENANT SHALL REMOVE ALL ALTERATIONS AS
WELL AS ANY EXTRAORDINARY ITEMS OF THE TENANT IMPROVEMENT WORK (AS IDENTIFIED BY
LANDLORD PRIOR TO THE GRANTING OF LANDLORD’S CONSENT TO SUCH EXTRAORDINARY
ALTERATIONS) IN THE PREMISES OR THE BUILDING (INCLUDING, WITHOUT LIMITATION,
ITEMS NOT REGULARLY INSTALLED IN OFFICE PREMISES SIMILAR TO THE PREMISES SUCH AS
VAULTS AND INTERNAL STAIRWAYS, AND ANY WIRING AND CABLING LOCATED IN RISERS
OUTSIDE THE PREMISES, BUT SPECIFICALLY EXCLUDING NON-EXTRAORDINARY ITEMS OF THE
INITIAL TENANT IMPROVEMENT WORK) WHICH LANDLORD DESIGNATES IN WRITING FOR
REMOVAL PRIOR TO TENANT’S INSTALLATION OF SUCH ALTERATIONS.  NOTWITHSTANDING THE
PROVISIONS OF CLAUSE “(A)” ABOVE, AT LANDLORD’S OPTION, MOVABLE FURNITURE,
FURNISHINGS AND TRADE FIXTURES SHALL BE DEEMED TO EXCLUDE ANY ITEM THE REMOVAL
OF WHICH MIGHT CAUSE MATERIAL DAMAGE TO THE PREMISES OR THE BUILDING OR WHICH
WOULD NORMALLY BE REMOVED FROM THE PREMISES WITH THE ASSISTANCE OF ANY MACHINERY
OTHER THAN A DOLLY. TENANT SHALL, AT ITS EXPENSE, REPAIR ALL DAMAGE AND INJURY
TO THE PREMISES OR THE BUILDING CAUSED BY ANY REMOVAL AND RESTORE SAME TO THE
CONDITION IN WHICH IT EXISTED PRIOR TO SUCH INSTALLATION.  TENANT’S OBLIGATIONS
UNDER THIS SECTION 9.6 SHALL SURVIVE THE EXPIRATION DATE OR EARLIER TERMINATION
OF THIS LEASE.


 


9.7           ANYTHING CONTAINED IN THIS LEASE TO THE CONTRARY NOTWITHSTANDING,
TO THE EXTENT LANDLORD HAS EITHER (I) PROVIDED TENANT WITH VALUE (BY WAY OF A
CONSTRUCTION ALLOWANCE OR OTHERWISE), OR (II) GRANTED A CREDIT TO TENANT (BY WAY
OF A RENT CONCESSION OR OTHERWISE) FOR THE EXPRESS OR IMPLIED PURPOSE OF
FUNDING, IN WHOLE OR IN PART, TENANT’S FIT-UP COSTS (WHETHER IN CONNECTION WITH
THE WORK PERFORMED BY OR ON BEHALF OF TENANT IN FITTING UP THE PREMISES ON OR
ABOUT THE COMMENCEMENT DATE, OR AT ANY LATER TIME DURING THE TERM), THE FIT-UP
WORK, FIXTURES, NON-MOVEABLE EQUIPMENT AND MACHINERY, AND APPURTENANCES TO THE
EXTENT FUNDED THEREBY (HEREINAFTER COLLECTIVELY REFERRED TO AS THE “LANDLORD
FUNDED IMPROVEMENTS”) SHALL REMAIN THE PROPERTY OF LANDLORD AND MAY NOT BE
REMOVED BY TENANT AT ANY TIME DURING THE TERM WITHOUT LANDLORD’S PRIOR WRITTEN
CONSENT, AND SHALL REMAIN IN THE PREMISES UPON THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE, UNLESS OTHERWISE INDICATED PURSUANT TO SECTION 9.6
ABOVE.  LANDLORD

 

F-23

--------------------------------------------------------------------------------


 


ALONE SHALL BE ENTITLED TO DEPRECIATE THE LANDLORD FUNDED IMPROVEMENTS AS AN
ASSET FOR TAX PURPOSES.

 


ARTICLE X
SIGNS

 


10.1         TENANT SHALL NOT PLACE ON THE EXTERIOR OF THE PREMISES (INCLUDING
EXTERIOR SURFACES OF DOORS AND BOTH INTERIOR AND EXTERIOR SURFACES OF WINDOWS),
OR WITHIN THE PREMISES IF SAME ARE VISIBLE TO PUBLIC VIEW FROM OUTSIDE THE
PREMISES, ANY SIGNS, SYMBOLS, ADVERTISEMENTS OR ITEMS OF A SIMILAR NATURE.
 LANDLORD WILL NOT UNREASONABLY WITHHOLD OR DELAY ITS CONSENT TO SIGNS OR
LETTERING ON THE ENTRY DOOR TO THE PREMISES, PROVIDED THAT (I) TENANT HAS
SUBMITTED TO LANDLORD A PLAN OR SKETCH THEREOF IN REASONABLE DETAIL SHOWING,
WITHOUT LIMITATION, SIZE, COLOR, LOCATION, MATERIALS AND METHOD OF AFFIXATION;
AND (II) SUCH SIGNS AND/OR LETTERING CONFORM TO BUILDING STANDARDS AS ADOPTED BY
LANDLORD FROM TIME TO TIME IN ITS SOLE DISCRETION.  IF ANY SIGN, SYMBOL,
ADVERTISEMENT OR OTHER ITEM THAT HAS NOT BEEN APPROVED BY LANDLORD IS SO
DISPLAYED, THEN LANDLORD SHALL HAVE THE IMMEDIATE RIGHT, WITH OR WITHOUT PRIOR
NOTICE TO TENANT, TO REMOVE SUCH ITEM AT TENANT’S EXPENSE OR TO REQUIRE TENANT
TO DO THE SAME.  LANDLORD SHALL PERMIT REASONABLE SIGNAGE ON A WALL OF THE LOBBY
OF THE BUILDING TO INCLUDE TENANT’S BUSINESS NAME AND LOGO THEREON, SUBJECT TO
LANDLORD’S PRIOR APPROVAL PURSUANT TO THE TERMS AND CONDITIONS OF THIS SECTION
10.1.  LANDLORD RESERVES THE RIGHT TO INSTALL AND DISPLAY SIGNS, ADVERTISEMENTS
AND NOTICES OF ANY KIND ON ANY PORTIONS OF THE EXTERIOR OR INTERIOR OF THE
BUILDING AS LANDLORD MAY ELECT, PROVIDED THE SAME ARE COMPATIBLE WITH A
FIRST-CLASS OFFICE BUILDING AND CUSTOMARY FOR SIMILARLY SITUATE FIRST-CLASS
OFFICE BUILDINGS IN THE PARSIPPANY, NEW JERSEY AREA.  NOTWITHSTANDING THE
FOREGOING, AND SUBJECT TO COMPLIANCE WITH APPLICABLE LAW, TENANT, AT ITS SOLE
COST AND EXPENSE, SHALL BE PERMITTED TO PLACE ITS NAME ON THE EXISTING MARQUEE
AND DIRECTIONAL SIGNS LOCATED ON THE EXTERIOR PORTION OF THE PROPERTY AND THE
COMPLEX WHICH ARE CURRENTLY BEING USED AS SIGNAGE FOR THE BUILDING, SUBJECT TO
LANDLORD’S PRIOR APPROVAL PURSUANT TO THE TERMS AND CONDITIONS OF THIS SECTION
10.1 AND THE APPROVAL OF ANY OTHER PARTY REQUIRED TO BE OBTAINED IN CONNECTION
WITH THE PLACING OF SIGNAGE AT THE COMPLEX.  LANDLORD AGREES TO DILIGENTLY USE
ALL COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ANY SUCH REQUIRED APPROVALS.

 


ARTICLE XI
SECURITY DEPOSIT

 


11.1         SIMULTANEOUSLY WITH TENANT’S EXECUTION OF THIS LEASE, TENANT SHALL
DEPOSIT WITH LANDLORD THE SECURITY DEPOSIT SET FORTH IN ARTICLE I, WHICH SHALL
BE HELD AS SECURITY FOR THE PERFORMANCE BY TENANT OF ALL OF TENANT’S
OBLIGATIONS, COVENANTS, CONDITIONS AND AGREEMENTS UNDER THIS LEASE.  THE
SECURITY DEPOSIT IS SUBJECT TO REDUCTION AS SET FORTH IN SECTION 1.39.  LANDLORD
SHALL NOT BE REQUIRED TO MAINTAIN THE SECURITY DEPOSIT IN A SEPARATE ACCOUNT
AND, EXCEPT FOR ANY MINIMUM AMOUNT OF INTEREST THAT MAY BE REQUIRED BY
APPLICABLE LEGAL REQUIREMENTS PERTAINING TO COMMERCIAL LEASES, TENANT SHALL NOT
BE ENTITLED TO INTEREST ON THE SECURITY DEPOSIT.  IN NO EVENT SHALL THE SECURITY
DEPOSIT BE CONSIDERED AN ADVANCE PAYMENT OF RENT, AND IN NO EVENT SHALL TENANT
BE ENTITLED TO USE THE SECURITY DEPOSIT FOR THE PAYMENT OF RENT.  IF THERE SHALL
BE ANY DEFAULT BY TENANT UNDER THIS LEASE, THEN LANDLORD SHALL HAVE THE
IMMEDIATE RIGHT, BUT NOT THE OBLIGATION, WITH OR WITHOUT PRIOR NOTICE TO TENANT,
TO USE, APPLY OR RETAIN ALL OR ANY PORTION OF THE SECURITY DEPOSIT FOR THE
PAYMENT OF (A) ANY BASE RENT, ADDITIONAL RENT OR ANY OTHER SUM AS TO WHICH
TENANT IS IN DEFAULT, OR (B) ANY AMOUNT LANDLORD

 

F-24

--------------------------------------------------------------------------------


 


MAY SPEND OR BECOME OBLIGATED TO SPEND, OR FOR THE COMPENSATION OF LANDLORD FOR
ANY LOSSES INCURRED, BY REASON OF TENANT’S DEFAULT (INCLUDING, BUT NOT LIMITED
TO, ANY DAMAGE OR DEFICIENCY ARISING IN CONNECTION WITH THE RELETTING OF THE
PREMISES).  IF ANY PORTION OF THE SECURITY DEPOSIT IS SO USED OR APPLIED, THEN
WITHIN FIVE (5) BUSINESS DAYS AFTER LANDLORD’S NOTICE TO TENANT OF SUCH USE OR
APPLICATION, TENANT SHALL DEPOSIT WITH LANDLORD CASH IN AN AMOUNT SUFFICIENT TO
RESTORE THE SECURITY DEPOSIT TO THE ORIGINAL AMOUNT SET FORTH IN ARTICLE I, AND
TENANT’S FAILURE TO DO SO SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THIS LEASE.
 WITHIN APPROXIMATELY THIRTY (30) DAYS AFTER THE LATER TO OCCUR OF THE
EXPIRATION OR EARLIER TERMINATION OF THE TERM, OR TENANT’S VACATING AND
SURRENDERING THE PREMISES IN THE CONDITION REQUIRED HEREUNDER, LANDLORD SHALL
RETURN THE SECURITY DEPOSIT TO TENANT, LESS SUCH PORTION THEREOF AS LANDLORD
SHALL HAVE UTILIZED TO SATISFY ANY OF TENANT’S OBLIGATIONS IN THE EVENT OF ANY
DEFAULT BY TENANT UNDER THIS LEASE.


 


11.2         (A) IN LIEU OF A CASH DEPOSIT, SIMULTANEOUSLY WITH TENANT’S
EXECUTION OF THIS LEASE, TENANT MAY DEPOSIT WITH LANDLORD AN UNCONDITIONAL,
IRREVOCABLE COMMERCIAL LETTER OF CREDIT (THE “LETTER OF CREDIT”) IN THE AMOUNT
OF THE SECURITY DEPOSIT SET FORTH IN ARTICLE I, WHICH SHALL BE HELD AS SECURITY
FOR THE PERFORMANCE BY TENANT OF ALL OF TENANT’S OBLIGATIONS, COVENANTS,
CONDITIONS AND AGREEMENTS UNDER THIS LEASE.  THE LETTER OF CREDIT SHALL (I)
GOVERNED BY THE RULES AND PROCEDURES OF THE INTERNATIONAL STANDBY PRACTICES
1998, PROMULGATED JOINTLY BY THE INSTITUTE FOR INTERNATIONAL BANKING LAW AND
PRACTICE AND THE INTERNATIONAL CHAMBER OF COMMERCE, EFFECTIVE JANUARY 1, 1999;
(II) BE ISSUED BY A NEW YORK CITY METROPOLITAN AREA OR NEW JERSEY FEDERALLY
INSURED COMMERCIAL BANK (1) ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF
AMERICA OR ANY STATE THEREOF, (2) DOING BUSINESS IN THE UNITED STATES OF
AMERICA, (3) SUBJECT TO STATE OR FEDERAL BANKING REGULATORY AUTHORITIES, (4)
HAVING A COMBINED CAPITAL, SURPLUS AND UNDIVIDED PROFITS (LESS ANY UNDIVIDED
LOSSES) OF NOT LESS THAN TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000.00),
AND (5) HAVING A COMMERCIAL PAPER RATING OF A-1 (OR THEN EQUIVALENT) FROM
STANDARD & POOR’S CORPORATION OR P- I (OR THEN EQUIVALENT) FROM MOODY’S
INVESTORS SERVICE, INC. AND OTHERWISE REASONABLY ACCEPTABLE TO LANDLORD
(COLLECTIVELY “BANK CRITERIA”); (IV) BE PAYABLE IN FULL OR PARTIAL DRAWS UPON
PRESENTATION OF THE FOLLOWING TO THE ISSUER OF THE LETTER OF CREDIT: (X) A
LETTER ON LANDLORD’S LETTERHEAD STATING THAT LANDLORD IS ENTITLED TO THE LETTER
OF CREDIT PROCEEDS; AND (Y) A COPY OF THE LETTER OF CREDIT; (V) PROVIDE THAT THE
DOCUMENTATION TO BE SUPPLIED BY LANDLORD IN CONNECTION WITH ANY DRAW MAY BE
PRESENTED TO THE ISSUER IN AN ELECTRONIC FORMAT; (VI) BE MADE EXPRESSLY
TRANSFERABLE AND ASSIGNABLE (WITHOUT CONDITION OF PAYMENT BY TENANT, LANDLORD OR
ANY TRANSFEREE THEREOF) BY LANDLORD FROM TIME TO TIME UNDER THIS LEASE, TO ANY
ASSIGNEE OF LANDLORD’S INTEREST IN THIS LEASE, ANY MORTGAGEE, OR ANY RECEIVER OF
SUCH LANDLORD (IT BEING AGREED THAT THE LETTER OF CREDIT SHALL BE DELIVERED ONLY
TO ANY SUCH PERSONS OR ENTITIES); AND (VII) SUBJECT TO SECTION 11.2(C) BELOW,
INCLUDE AN “EVERGREEN” PROVISION WHICH PROVIDES THAT THE LETTER OF CREDIT SHALL
BE AUTOMATICALLY RENEWED ON AN ANNUAL BASIS, SUCH THAT THE LETTER OF CREDIT
REMAINS IN EFFECT THROUGH THE PERIOD REQUIRED BY ARTICLE 1 OF THIS LEASE.  IN
THE EVENT A REPLACEMENT LETTER OF CREDIT IS ISSUED AT ANY TIME DURING THE TERM
BY A BANK OTHER THAN THE INITIALLY APPROVED BANK, SUCH REPLACEMENT LETTER OF
CREDIT SHALL BE ISSUED BY A BANK WHICH SATISFIES THE BANK CRITERIA. TENANT
EXPRESSLY WAIVES ANY RIGHT IT MIGHT OTHERWISE HAVE TO PREVENT LANDLORD FROM
DRAWING ON THE LETTER OF CREDIT, AND AGREES THAT AN ACTION FOR DAMAGES (AND NOT
INJUNCTIVE OR OTHER EQUITABLE RELIEF) SHALL BE TENANT’S SOLE AND EXCLUSIVE
REMEDY IN THE EVENT TENANT DISPUTES LANDLORD’S CLAIM TO ANY SUCH AMOUNTS WHICH
ARE THE BASIS FOR LANDLORD’S DRAW UPON THE LETTER OF CREDIT.

 

F-25

--------------------------------------------------------------------------------


 


(B)           LANDLORD SHALL NOT BE REQUIRED TO MAINTAIN THE PROCEEDS OF ANY
DRAW UPON THE LETTER OF CREDIT IN A SEPARATE ACCOUNT AND, EXCEPT FOR ANY MINIMUM
AMOUNT OF INTEREST THAT MAY BE REQUIRED BY APPLICABLE LEGAL REQUIREMENTS
PERTAINING TO COMMERCIAL LEASES, TENANT SHALL NOT BE ENTITLED TO INTEREST
THEREON. IN NO EVENT SHALL THE SECURITY DEPOSIT BE CONSIDERED AN ADVANCE PAYMENT
OF RENT, NOR SHALL TENANT BE ENTITLED TO USE THE SECURITY DEPOSIT FOR THE
PAYMENT OF RENT.  IF THERE SHALL BE ANY DEFAULT BY TENANT UNDER THIS LEASE, THEN
LANDLORD SHALL HAVE THE IMMEDIATE RIGHT, BUT NOT THE OBLIGATION, WITH OR WITHOUT
PRIOR NOTICE TO TENANT, TO DRAW UPON THE LETTER OF CREDIT AND USE AND APPLY ANY
PORTION OF THE PROCEEDS (A) FOR THE PAYMENT OF ANY BASE RENT, ADDITIONAL RENT OR
ANY OTHER SUM AS TO WHICH TENANT IS IN DEFAULT; (B) FOR THE PAYMENT OF ANY
AMOUNT LANDLORD MAY SPEND OR BECOME OBLIGATED TO SPEND BY REASON OF TENANT’S
DEFAULT; OR (C) AS COMPENSATION TO LANDLORD FOR ANY LOSSES INCURRED BY REASON OF
TENANT’S DEFAULT (INCLUDING, BUT NOT LIMITED TO, ANY DAMAGE OR DEFICIENCY
ARISING IN CONNECTION WITH THE RELETTING OF THE PREMISES).  IF ANY PORTION OF
THE SECURITY DEPOSIT IS SO USED OR APPLIED, THEN WITHIN SEVEN (7) BUSINESS DAYS
AFTER LANDLORD’S NOTICE TO TENANT OF SUCH USE OR APPLICATION, TENANT SHALL CAUSE
THE ISSUING BANK TO RESTORE THE LETTER OF CREDIT TO ITS ORIGINAL AMOUNT AS SET
FORTH IN ARTICLE I, AND TENANT’S FAILURE TO DO SO SHALL CONSTITUTE AN EVENT OF
DEFAULT UNDER THIS LEASE.  LANDLORD SHALL ALSO HAVE THE IMMEDIATE RIGHT TO DRAW
UPON THE LETTER OF CREDIT IF THE ISSUING BANK FAILS, AT ANY TIME, TO CONTINUE TO
COMPLY WITH THE BANK CRITERIA, IN WHICH CASE LANDLORD MAY RETAIN THE CASH
PROCEEDS OF THE LETTER OF CREDIT.  WITHIN APPROXIMATELY THIRTY (30) DAYS AFTER
THE LATER TO OCCUR OF THE EXPIRATION OR EARLIER TERMINATION OF THE TERM, OR
TENANT’S VACATING AND SURRENDERING THE PREMISES IN THE CONDITION REQUIRED
HEREUNDER, LANDLORD SHALL RETURN THE LETTER OF CREDIT TO TENANT, LESS THE
PROCEEDS OF ANY DRAW LANDLORD SHALL HAVE MADE THEREON IN ORDER TO SATISFY ANY OF
TENANT’S OBLIGATIONS AS PROVIDED HEREUNDER.

 


(C)           IF DESPITE TENANT’S BEST EFFORTS, TENANT IS UNABLE TO PROVIDE AN
“EVERGREEN” LETTER OF CREDIT AS REQUIRED BY CLAUSE “(VIII)” OF SECTION 11.2(A)
ABOVE, THEN THE LETTER OF CREDIT SHALL EXPIRE NO EARLIER THAN TWELVE (12) MONTHS
AFTER ISSUANCE, AND ALL SUBSEQUENT REPLACEMENT LETTERS OF CREDIT SHALL EXPIRE NO
EARLIER THAN TWELVE (12) MONTHS FROM THE EXPIRATION DATE OF THE THEN OUTSTANDING
AND EXPIRING LETTER OF CREDIT, OR IF EARLIER, THE TIME PROVIDED IN ARTICLE 1.
 TENANT SHALL ENSURE THAT AT ALL TIMES DURING THE TERM OF THIS LEASE AND FOR
THIRTY (30) DAYS AFTER THE EXPIRATION DATE, LANDLORD SHALL BE IN POSSESSION OF
AN UNEXPIRED LETTER OF CREDIT IN THE AMOUNT REQUIRED HEREUNDER.  DURING THE
TERM, TENANT SHALL DELIVER A REPLACEMENT LETTER OF CREDIT TO LANDLORD NO LATER
THAN THIRTY (30) DAYS PRIOR TO THE EXPIRATION DATE OF THE THEN OUTSTANDING AND
EXPIRING LETTER OF CREDIT; PROVIDED, HOWEVER, THAT THE REPLACEMENT LETTER OF
CREDIT SHALL NOT BE REQUIRED TO HAVE AN EFFECTIVE DATE EARLIER THAN THE
EXPIRATION DATE OF THE THEN EXISTING LETTER OF CREDIT (IT BEING THE INTENT THAT
TENANT NOT BE REQUIRED TO HAVE TWO OUTSTANDING LETTERS OF CREDIT AT ANY ONE
TIME).  FAILURE BY TENANT TO DELIVER ANY REPLACEMENT LETTER OF CREDIT AS
REQUIRED ABOVE SHALL ENTITLE LANDLORD TO IMMEDIATELY DRAW UPON THE OUTSTANDING
LETTER OF CREDIT, AND TO RETAIN THE ENTIRE PROCEEDS THEREOF FOR APPLICATION AS
THE SECURITY DEPOSIT UNDER THIS LEASE PURSUANT TO SECTION 11.2(D) BELOW
(PROVIDED THAT TENANT SHALL THEREAFTER CONTINUE TO HAVE THE RIGHT TO SUBSTITUTE
A LETTER OF CREDIT FOR SUCH CASH SECURITY DEPOSIT THEN BEING HELD BY LANDLORD,
IN ACCORDANCE WITH THE REQUIREMENTS OF THIS SECTION 11.2).

 


(D)           IN THE EVENT LANDLORD DRAWS UPON THE LETTER OF CREDIT AND AS A
RESULT THEREOF LANDLORD, AT ANY TIME THEREAFTER, IS HOLDING A CASH SECURITY
DEPOSIT IN LIEU OF ALL OR ANY PORTION OF THE LETTER OF CREDIT, THEN SUCH CASH
SECURITY DEPOSIT SHALL BE HELD IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11.1
ABOVE, AND WITHIN FIVE (5) BUSINESS DAYS AFTER SUCH DRAW TENANT

 

F-26

--------------------------------------------------------------------------------


 


MAY, AT TENANT’S OPTION, PROVIDE LANDLORD WITH A REPLACEMENT LETTER OF CREDIT IN
THE FULL AMOUNT OF THE LETTER OF CREDIT PORTION OF THE SECURITY DEPOSIT, AT
WHICH TIME LANDLORD SHALL RETURN TO TENANT ANY CASH SECURITY DEPOSIT THEN HELD
BY LANDLORD IN LIEU OF ALL OR ANY PORTION OF THE LETTER OF CREDIT.  TENANT SHALL
ALSO HAVE THE RIGHT, AT ALL TIMES THAT LANDLORD IS HOLDING THE CASH PORTION OF
THE SECURITY DEPOSIT, TO SUBSTITUTE A LETTER OF CREDIT THEREFOR.

 


(E)           UPON REQUEST OF LANDLORD OR ANY PROSPECTIVE PURCHASER OR MORTGAGEE
OF THE BUILDING, TENANT SHALL, AT ITS EXPENSE, COOPERATE WITH LANDLORD IN
OBTAINING AN AMENDMENT TO OR REPLACEMENT OF ANY LETTER OF CREDIT WHICH LANDLORD
IS THEN HOLDING, SO THAT THE AMENDED OR NEW LETTER OF CREDIT REFLECTS THE NAME
OF THE NEW OWNER AND/OR MORTGAGEE OF THE BUILDING.

 


11.3         NOTHING HEREIN SHALL BE CONSTRUED TO LIMIT THE AMOUNT OF DAMAGES
RECOVERABLE BY LANDLORD, IT BEING SPECIFICALLY AGREED THAT THE SECURITY DEPOSIT
(WHETHER IN THE FORM OF CASH OR THE LETTER OF CREDIT) SHALL NOT BE DEEMED
LIQUIDATED DAMAGES IN THE EVENT OF A DEFAULT BY TENANT UNDER THIS LEASE, NOR
SHALL ANYTHING HEREIN LIMIT ANY OTHER REMEDY LANDLORD MAY HAVE IN ADDITION TO
THE RIGHT TO APPLY ALL OR ANY PORTION OF THE CASH SECURITY DEPOSIT, (OR TO DRAW
DOWN UPON THE LETTER OF CREDIT, AS APPLICABLE).  TENANT SHALL NOT ASSIGN, PLEDGE
OR ENCUMBER OR ATTEMPT TO ASSIGN, PLEDGE OR ENCUMBER ANY PORTION OF THE SECURITY
DEPOSIT, AND NEITHER LANDLORD NOR ITS SUCCESSORS OR ASSIGNS SHALL BE BOUND BY
ANY SUCH ASSIGNMENT, PLEDGE OR ENCUMBRANCE, OR ANY SUCH ATTEMPTED ASSIGNMENT,
PLEDGE OR ENCUMBRANCE.

 


11.4         IF LANDLORD TRANSFERS THE CASH SECURITY DEPOSIT OR LETTER OF CREDIT
TO ANY PURCHASER OR OTHER TRANSFEREE OF LANDLORD’S INTEREST IN THE BUILDING,
THEN TENANT SHALL LOOK ONLY TO SUCH PURCHASER OR TRANSFEREE FOR THE RETURN
THEREOF, AND LANDLORD SHALL BE RELEASED FROM ALL LIABILITY TO TENANT FOR THE
RETURN OF SUCH SECURITY DEPOSIT OR LETTER OF CREDIT.

 


ARTICLE XII
LANDLORD’S INSPECTION OF AND ACCESS TO THE PREMISES

 


12.1         TENANT SHALL PERMIT LANDLORD AND LANDLORD’S AGENTS TO ENTER THE
PREMISES AT ALL REASONABLE TIMES, UPON REASONABLE ADVANCE NOTICE (EXCEPT IN CASE
OF EMERGENCY IN WHICH CASE NO NOTICE SHALL BE REQUIRED): (I) TO EXAMINE, INSPECT
OR PROTECT THE PREMISES AND THE BUILDING; (II) TO MAKE SUCH ALTERATIONS (USING
COMMERCIALLY REASONABLE EFFORTS NOT TO INTERFERE WITH TENANT’S USE OR ENJOYMENT
OF THE PREMISES OR MATERIALLY ALTERING THE SIZE OR LAYOUT, OR ALTERING THE
USEABLE SQUARE FOOTAGE OF THE PREMISES) AND/OR REPAIRS AS IN THE REASONABLE
JUDGMENT OF LANDLORD MAY BE DEEMED NECESSARY OR DESIRABLE; (III) TO EXHIBIT THE
SAME TO BROKERS, PROSPECTIVE TENANTS (DURING THE LAST 12 MONTHS OF THE TERM) OR
PURCHASERS, LENDERS, AND OTHERS; (IV) IF TENANT VACATES THE PREMISES PRIOR TO
THE EXPIRATION DATE, TO MAKE ALTERATIONS TO OR OTHERWISE PREPARE THE PREMISES
FOR REOCCUPANCY WITHOUT RELIEVING TENANT OF ITS OBLIGATION TO PAY ALL RENT DUE
UNDER THIS LEASE THROUGH THE EXPIRATION DATE; AND (V) IF ANY EXCAVATION OR OTHER
SUBSTRUCTURE WORK SHALL BE MADE OR AUTHORIZED TO BE MADE UPON LAND ADJACENT TO
THE BUILDING OR THE LAND, TO PERFORM SUCH WORK AS IS REQUIRED TO PRESERVE THE
WALLS OF THE BUILDING AND TO PRESERVE THE LAND FROM INJURY OR DAMAGE AND TO
SUPPORT SUCH WALLS AND LAND BY PROPER FOUNDATIONS.  LANDLORD SHALL BE ALLOWED TO
TAKE ALL MATERIAL INTO AND UPON THE PREMISES THAT MAY BE REQUIRED FOR SUCH
REPAIRS OR ALTERATIONS OR OTHERWISE.  EXCEPT IN THE EVENT OF AN EMERGENCY,
LANDLORD SHALL ENDEAVOR TO MINIMIZE DISRUPTION TO TENANT’S NORMAL BUSINESS
OPERATIONS IN THE PREMISES IN CONNECTION WITH ANY SUCH ENTRY.  ANY SUCH ENTRY
PURSUANT TO THIS ARTICLE XII SHALL

 

F-27

--------------------------------------------------------------------------------


 


NOT BE DEEMED TO CONSTITUTE AN EVICTION OF TENANT IN WHOLE OR IN PART, AND THE
BASE RENT AND ADDITIONAL RENT PAYABLE UNDER THIS LEASE SHALL NOT ABATE DURING
ANY SUCH ENTRY. LANDLORD SHALL HAVE NO LIABILITY TO TENANT FOR ANY INCONVENIENCE
OR INTERRUPTIONS CAUSED BY THE MAKING OF SUCH REPAIRS OR ALTERATIONS, OR BY SUCH
ENTRY BY LANDLORD OR LANDLORD’S AGENTS PURSUANT TO ANY PROVISION OF THIS LEASE.
 NOTHING IN THIS SECTION 12 SHALL BE CONSTRUED TO IMPOSE UPON LANDLORD ANY
GREATER OR ADDITIONAL OBLIGATIONS TO INSPECT, MAINTAIN OR REPAIR THE PREMISES
BEYOND THOSE SPECIFIC OBLIGATIONS EXPRESSLY IMPOSED UPON LANDLORD PURSUANT TO
THIS LEASE.

 


ARTICLE XIII
INSURANCE

 


13.1         (A)           THROUGHOUT THE TERM, TENANT SHALL OBTAIN AND MAINTAIN
THE FOLLOWING INSURANCE:

 

(1)           COMMERCIAL GENERAL LIABILITY INSURANCE (WRITTEN ON AN OCCURRENCE
BASIS) INCLUDING CONTRACTUAL LIABILITY COVERAGE INSURING THE INDEMNITY
OBLIGATIONS ASSUMED BY TENANT UNDER THIS LEASE, PREMISES AND OPERATIONS
COVERAGE, BROAD FORM PROPERTY DAMAGE COVERAGE AND INDEPENDENT CONTRACTORS
COVERAGE, AND CONTAINING AN ENDORSEMENT FOR PERSONAL INJURY, IN MINIMUM AMOUNTS
OF NOT LESS THAN THREE MILLION DOLLARS ($3,000,000) COMBINED SINGLE LIMIT PER
OCCURRENCE, PER LOCATION WITH A FIVE MILLION DOLLAR ($5,000,000) ANNUAL
AGGREGATE;

 

(2)           ALL-RISK PROPERTY INSURANCE COVERING ALL PERILS AND CONTINGENCIES
AS MAY BE REASONABLY REQUIRED BY LANDLORD OR ITS MORTGAGEE, INCLUDING, IN ALL
EVENTS, COVERAGE FOR FIRE, LIGHTNING, WINDSTORM, HAIL, EXPLOSION, TERRORISM,
VANDALISM AND MALICIOUS MISCHIEF, RIOT AND CIVIL COMMOTION, AND SMOKE, WITH A
REPLACEMENT COST ENDORSEMENT INSURING ONE HUNDRED (100%) PERCENT OF THE
REPLACEMENT COST OF ALL ALTERATIONS AND OTHER IMPROVEMENTS MADE BY OR ON BEHALF
OF TENANT AND ALL CONTENTS OF THE PREMISES (INCLUDING, WITHOUT LIMITATION,
TENANT’S TRADE FIXTURES AND OTHER PERSONAL PROPERTY);

 

(3)           COMPREHENSIVE AUTOMOBILE LIABILITY INSURANCE (COVERING ALL OWNED,
NON-OWNED AND HIRED VEHICLES), IN AN AMOUNT OF NOT LESS THAN ONE MILLION DOLLARS
($1,000,000) FOR EACH ACCIDENT;

 

(4)           WORKER’S COMPENSATION INSURANCE, IN MINIMUM LIMITS AS REQUIRED BY
THE STATE OF NEW JERSEY (AS THE SAME MAY BE AMENDED FROM TIME TO TIME), FOR ALL
EMPLOYEES OF TENANT ENGAGED IN ANY WORK ON OR ABOUT THE PREMISES;

 

(5)           EMPLOYER’S LIABILITY INSURANCE, IN AN AMOUNT NOT LESS THAN ONE
MILLION DOLLARS ($1,000,000) FOR EACH ACCIDENT, ONE MILLION DOLLARS ($1,000,000)
DISEASE-POLICY LIMIT, AND ONE MILLION DOLLARS ($1,000,000) DISEASE-EACH
EMPLOYEE, (OR SUCH GREATER AMOUNT AS MAY BE MANDATED BY LEGAL REQUIREMENTS), FOR
ALL EMPLOYEES OF TENANT ENGAGED IN ANY WORK ON OR ABOUT THE PREMISES;

 

(6)           IN AMPLIFICATION OF THE INSURANCE REQUIREMENTS RELATING TO
ALTERATIONS SET FORTH IN SECTION 9.2 ABOVE, BUT WITHOUT LIMITATION THEREOF, FOR
ANY PERIOD DURING WHICH CONSTRUCTION IS BEING PERFORMED BY OR ON BEHALF OF
TENANT IN OR ABOUT THE PREMISES,

 

F-28

--------------------------------------------------------------------------------


 

BUILDER’S ALL-RISK INSURANCE (COMPLETED VALUE NON-REPORTING FORM), COVERING ALL
PERILS AND CONTINGENCIES AS MAY BE REASONABLY REQUIRED BY LANDLORD OR ITS
MORTGAGEE, INCLUDING, IN ALL EVENTS, COVERAGE FOR VANDALISM AND MALICIOUS
MISCHIEF WITH A REPLACEMENT COST ENDORSEMENT; AND

 

(7)           IF TENANT SHALL USE THE PREMISES FOR ENTERTAINING OR FOR ANY OTHER
SOCIAL FUNCTION (INCLUDING PARTIES AND/OR RECEPTIONS FOR CLIENTS, CUSTOMERS,
EMPLOYEES AND/OR OTHERS) AT WHICH ANY ALCOHOLIC BEVERAGES ARE SERVED, TENANT
SHALL OBTAIN AN ENDORSEMENT TO ITS POLICY OF COMMERCIAL GENERAL LIABILITY
INSURANCE (IF SUCH COVERAGE IS NOT ALREADY PROVIDED BY SUCH POLICY) PROVIDING
HOST LIQUOR LIABILITY COVERAGE OF NOT LESS THAN ONE MILLION DOLLARS ($1,000,000)
FOR BODILY INJURY AND PROPERTY DAMAGE LIABILITY IN ANYONE OCCURRENCE AND, IF
TENANT SHALL HAVE CONTRACTED WITH A THIRD PARTY TO SERVE SUCH ALCOHOLIC
BEVERAGES, TENANT SHALL ALSO CAUSE SUCH THIRD PARTY TO OBTAIN AN ENDORSEMENT TO
ITS POLICY OF COMMERCIAL GENERAL LIABILITY INSURANCE (IF SUCH COVERAGE IS NOT
ALREADY PROVIDED BY SUCH POLICY) PROVIDING LIQUOR LIABILITY COVERAGE OF NOT LESS
THAN ONE MILLION DOLLARS ($1,000,000) FOR BODILY INJURY AND PROPERTY DAMAGE
LIABILITY IN ANYONE OCCURRENCE; PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN
THIS SECTION 13.1(A)(8) SHALL BE CONSTRUED TO PERMIT TENANT TO USE THE PREMISES
FOR ANY USE OR PURPOSE OTHER THAN THE PERMITTED USE.


 


(B)           ALL INSURANCE REQUIRED HEREUNDER TO BE CARRIED BY TENANT SHALL:
(I) BE ISSUED BY COMPANIES THAT ARE LICENSED TO DO BUSINESS IN THE STATE OF NEW
JERSEY AND HAVE BEEN APPROVED IN ADVANCE BY LANDLORD, AND EACH SUCH COMPANY
SHALL HAVE A RATING FROM A.M. BEST COMPANY, INC. (OR A COMPARABLE SUCCESSOR
RATING COMPANY IF A.M. BEST COMPANY, INC. DISCONTINUES PUBLISHING BEST’S
INSURANCE GUIDE) OF “A” OR HIGHER AND A FINANCIAL SIZE OF “X” OR HIGHER; (II)
NAME LANDLORD, THE MANAGING AGENT OF THE BUILDING AND ANY MORTGAGEE AS
ADDITIONAL INSUREDS AND/OR LOSS PAYEES (AS APPLICABLE); (III) BE REASONABLY
ACCEPTABLE IN FORM AND CONTENT TO LANDLORD; (IV) BE PRIMARY AND
NON-CONTRIBUTORY; (V) CONTAIN AN ENDORSEMENT FOR CROSS LIABILITY AND
SEVERABILITY OF INTERESTS; (VI) CONTAIN AN ENDORSEMENT PROHIBITING CANCELLATION,
FAILURE TO RENEW, REDUCTION OF AMOUNT OF INSURANCE OR CHANGE IN COVERAGE WITHOUT
THE INSURER GIVING LANDLORD AND ALL OTHER ADDITIONAL INSUREDS OR LOSS PAYEES (AS
THE CASE MAY BE) THIRTY (30) DAYS’ PRIOR NOTICE BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OF SUCH PROPOSED ACTION; AND (VII) NOT CONTAIN A PROVISION
RELIEVING THE INSURER THEREUNDER OF LIABILITY FOR ANY LOSS BY REASON OF THE
EXISTENCE OF OTHER POLICIES OF INSURANCE COVERING THE PREMISES AGAINST THE PERIL
INVOLVED, WHETHER COLLECTIBLE OR NOT.  ANY SUCH POLICY MAY CONTAIN A DEDUCTIBLE
PROVISION IN AN AMOUNT NOT TO EXCEED $10,000 (AND TENANT SHALL, AND HEREBY
AGREES TO, INDEMNIFY, DEFEND, AND HOLD LANDLORD AND LANDLORD’S AGENTS HARMLESS
FROM AND AGAINST ALL CLAIMS, DEMANDS, LIABILITIES, CAUSES OF ACTION, SUITS,
JUDGMENTS, DAMAGES AND EXPENSES [INCLUDING LITIGATION COSTS AND ATTORNEYS’ FEES]
BEGINNING WITH THE FIRST DOLLAR, WHENEVER SUCH DEDUCTIBLE APPLIES TO A CLAIM).
 NEITHER THE ISSUANCE OF ANY INSURANCE POLICY REQUIRED UNDER THIS LEASE NOR THE
MINIMUM LIMITS SPECIFIED HEREIN SHALL BE DEEMED TO LIMIT OR RESTRICT IN ANY WAY
TENANT’S LIABILITY ARISING UNDER OR OUT OF THIS LEASE.


 


(C)           LANDLORD RESERVES THE RIGHT FROM TIME TO TIME TO REQUIRE TENANT TO
OBTAIN HIGHER MINIMUM AMOUNTS AND/OR DIFFERENT TYPES OF INSURANCE IF: (I) IT
BECOMES CUSTOMARY FOR LANDLORDS OF FIRST-CLASS OFFICE BUILDINGS OF THE TYPE AND
QUALITY LOCATED IN THE GEOGRAPHIC AREA TO REQUIRE SIMILAR SIZED TENANTS IN
SIMILAR INDUSTRIES TO CARRY INSURANCE OF SUCH HIGHER MINIMUM

 

F-29

--------------------------------------------------------------------------------


 


AMOUNTS OR OF SUCH DIFFERENT TYPES; OR (II) ANY SUCH CHANGE IS REASONABLY
REQUIRED BY A MORTGAGEE.


 


(D)           TENANT SHALL DELIVER CERTIFICATE(S) OF ALL SUCH INSURANCE AND PAID
RECEIPTS THEREFOR TO LANDLORD PRIOR TO THE EARLIER OF: (I) THE COMMENCEMENT
DATE; OR (II) TENANT’S FIRST ENTRY ONTO THE PREMISES FOR ANY REASON, AND
THEREAFTER, NOT LESS THAN THIRTY (30) DAYS PRIOR TO THE EXPIRATION OF ANY SUCH
POLICY (AND, UPON LANDLORD’S REQUEST, TENANT SHALL PROMPTLY DELIVER COPIES OF
ALL INSURANCE POLICIES, INCLUDING ENDORSEMENTS AND DECLARATIONS THERETO).


 


(E)           TENANT SHALL GIVE LANDLORD IMMEDIATE NOTICE IN CASE OF FIRE, THEFT
OR ACCIDENT IN THE PREMISES, AND IN THE CASE OF FIRE, THEFT OR ACCIDENT IN THE
BUILDING, IF INVOLVING TENANT OR TENANT’S AGENTS.


 


(F)            TENANT SHALL SECURE AN APPROPRIATE CLAUSE, OR AN ENDORSEMENT UPON
ALL APPLICABLE POLICIES OF INSURANCE, PURSUANT TO WHICH THE RESPECTIVE INSURANCE
COMPANIES WAIVE SUBROGATION OR PERMIT THE INSURED, PRIOR TO ANY LOSS, TO AGREE
WITH A THIRD PARTY TO WAIVE ANY CLAIM TENANT MAY HAVE AGAINST SAID THIRD PARTY.
 SUCH WAIVER SHALL IN ALL EVENTS EXTEND TO LANDLORD AND LANDLORD’S AGENTS.
 SUBJECT TO THE FOREGOING SENTENCE, AND INSOFAR AS MAY BE PERMITTED BY THE TERMS
OF THE INSURANCE POLICIES CARRIED BY IT, AND NOTWITHSTANDING ANY PROVISION OF
THIS LEASE TO THE CONTRARY, TENANT HEREBY RELEASES LANDLORD AND LANDLORD’S
AGENTS WITH RESPECT TO ANY CLAIM TENANT MAY HAVE AGAINST LANDLORD OR LANDLORD’S
AGENTS WHICH IS INSURED AGAINST UNDER ANY INSURANCE POLICY THAT TENANT CARRIES,
OR WOULD BE INSURED AGAINST IF TENANT CARRIED THE INSURANCE REQUIRED PURSUANT TO
THIS LEASE (WHETHER OR NOT TENANT IS, IN FACT THEN CARRYING SUCH REQUIRED
INSURANCE), REGARDLESS OF WHETHER THE ACT OR OMISSION OF LANDLORD OR LANDLORD’S
AGENTS CAUSED OR CONTRIBUTED TO SUCH LOSS.  IN THE EVENT TENANT IS A
SELF-INSURER OR MAINTAINS A DEDUCTIBLE, THEN TENANT HEREBY RELEASES LANDLORD AND
LANDLORD’S AGENTS FROM ANY LIABILITY ARISING FROM ANY EVENT WHICH WOULD HAVE
BEEN COVERED HAD THE REQUIRED INSURANCE BEEN OBTAINED AND/OR THE DEDUCTIBLE NOT
BEEN MAINTAINED.  IN NO EVENT SHALL THE FOREGOING BE DEEMED TO IMPLY THAT TENANT
MAY SELF-INSURE AND/OR MAINTAIN A DEDUCTIBLE IN EXCESS OF $10,000 WITH RESPECT
TO ANY INSURANCE REQUIRED HEREUNDER.


 


(G)           IN THE EVENT TENANT FAILS TO MAINTAIN ANY OF THE INSURANCE
REQUIRED HEREUNDER, LANDLORD SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION,
WITHOUT WAIVING ANY OTHER RIGHTS TO WHICH IT MAY BE ENTITLED AS A RESULT OF SUCH
DEFAULT, TO OBTAIN ANY OR ALL OF SUCH INSURANCE FOR THE ACCOUNT OF TENANT, AND
IN SUCH CASE TENANT SHALL REIMBURSE LANDLORD FOR THE COST THEREOF, AS ADDITIONAL
RENT, WITHIN TEN (10) DAYS AFTER RECEIPT OF LANDLORD’S BILL THEREFOR.


 


13.2         TENANT SHALL NOT CONDUCT OR PERMIT TO BE CONDUCTED ANY ACTIVITY, OR
PLACE OR PERMIT TO BE PLACED ANY EQUIPMENT OR OTHER ITEM IN OR ABOUT THE
PROPERTY WHICH WILL IN ANY WAY INCREASE THE RATE OF FIRE INSURANCE OR OTHER
INSURANCE ON THE PROPERTY.  IF ANY INCREASE IN THE RATE OF FIRE INSURANCE OR
OTHER INSURANCE IS DUE TO ANY ACTIVITY, EQUIPMENT OR OTHER ITEM OF TENANT, THEN
(WHETHER OR NOT LANDLORD HAS CONSENTED TO SUCH ACTIVITY, EQUIPMENT OR OTHER
ITEM) TENANT SHALL PAY TO LANDLORD AS ADDITIONAL RENT WITHIN TEN (10) DAYS OF
RECEIPT OF AN INVOICE THEREFOR, THE AMOUNT OF SUCH INCREASE.  THE STATEMENT OF
ANY APPLICABLE INSURANCE COMPANY OR INSURANCE RATING ORGANIZATION (OR OTHER
ORGANIZATION EXERCISING SIMILAR FUNCTIONS IN CONNECTION WITH THE PREVENTION OF
FIRE OR THE CORRECTION OF HAZARDOUS CONDITIONS) THAT AN INCREASE IS DUE TO ANY
SUCH ACTIVITY, EQUIPMENT OR OTHER ITEM SHALL BE CONCLUSIVE EVIDENCE THEREOF.
 THE FOREGOING

 

F-30

--------------------------------------------------------------------------------


 


PROVISIONS OF THIS SECTION 13.2 SHALL NOT BE CONSTRUED AS A GRANT TO TENANT TO
UTILIZE ANY PORTIONS OF THE BUILDING OUTSIDE OF THE PREMISES, OR TO UTILIZE THE
PREMISES FOR ANY USE OR PURPOSE OTHER THAN THE PERMITTED USE.


 


13.3         LANDLORD AGREES TO CARRY AND MAINTAIN PROPERTY INSURANCE COVERING
FIRE AND OTHER CASUALTIES NORMALLY COVERED BY A STANDARD “SPECIAL FORM” POLICY,
WITH RESPECT TO THE PROPERTY (INCLUDING THE TENANT IMPROVEMENT WORK) IN AN
AMOUNT DEEMED PRUDENT BY LANDLORD OR ITS MORTGAGEE, BUT IN ANY EVENT NOT LESS
THAN THE AMOUNT REQUIRED BY ITS INSURANCE COMPANY TO AVOID THE APPLICATION OF
ANY CO-INSURANCE PROVISION.  LANDLORD SHALL SECURE A WAIVER OF SUBROGATION
ENDORSEMENT FROM ITS INSURANCE CARRIER WITH RESPECT TO SUCH ALL-RISK PROPERTY
COVERAGE.  SUBJECT TO THE FOREGOING SENTENCE, AND INSOFAR AS MAY BE PERMITTED BY
THE TERMS OF THE INSURANCE POLICIES CARRIED BY IT, AND NOTWITHSTANDING ANY
PROVISION OF THIS LEASE TO THE CONTRARY, LANDLORD HEREBY RELEASES TENANT AND
TENANT’S AGENTS WITH RESPECT TO ANY CLAIM TENANT MAY HAVE AGAINST LANDLORD OR
LANDLORD’S AGENTS WHICH IS INSURED AGAINST UNDER LANDLORD’S PROPERTY ALL-RISK
INSURANCE POLICY, OR WOULD BE INSURED AGAINST BY SUCH POLICY IF LANDLORD CARRIED
SUCH ALL-RISK PROPERTY INSURANCE (WHETHER OR NOT LANDLORD IS, IN FACT THEN
CARRYING SUCH REQUIRED INSURANCE), REGARDLESS OF WHETHER THE ACT OR OMISSION OF
TENANT OR TENANT’S AGENTS CAUSED OR CONTRIBUTED TO SUCH LOSS.  IN THE EVENT
LANDLORD IS A SELF-INSURER OR MAINTAINS A DEDUCTIBLE, THEN LANDLORD HEREBY
RELEASES TENANT AND TENANT ‘S AGENTS FROM ANY LIABILITY ARISING FROM ANY EVENT
WHICH WOULD HAVE BEEN COVERED HAD THE REQUIRED INSURANCE BEEN OBTAINED. 
LANDLORD ALSO AGREES TO CARRY AND MAINTAIN (OR CAUSE TO BE CARRIED AND
MAINTAINED) COMMERCIAL GENERAL LIABILITY INSURANCE WITH RESPECT TO THE COMMON
AREAS IN LIMITS LANDLORD OR ITS MORTGAGEE REASONABLY DEEMS APPROPRIATE, BUT IN
NO EVENT WITH LIMITS LESS THAN REQUIRED FOR TENANT PURSUANT TO SECTION
13.1(A)(1) HEREIN.

 


ARTICLE XIV
SERVICES AND UTILITIES

 


14.1         LANDLORD AGREES TO FURNISH:


 


(A)           HEATING, VENTILATING AND AIR CONDITIONING TO THE PREMISES AND
INTERIOR COMMON AREAS DURING BUILDING HOURS (EXCEPT ON BUILDING HOLIDAYS) IN THE
SEASONS WHEN, AS THE CASE MAY BE, AIR CONDITIONING OR HEATING IS REQUIRED, IN
ACCORDANCE WITH EXHIBIT G ATTACHED HERETO;


 


(B)           JANITORIAL SERVICE TO THE PREMISES MONDAYS THROUGH FRIDAYS,
EXCLUDING BUILDING HOLIDAYS, IN ACCORDANCE WITH THE SPECIFICATIONS CONTAINED IN
EXHIBIT E ATTACHED HERETO AND MADE A PART HEREOF;


 


(C)           HOT AND COLD WATER IN PUBLIC RESTROOMS, WATER FOUNTAINS AND
CONVENIENCE KITCHENS FOR EMPLOYEE USE ONLY FOR ORDINARY DRINKING AND LAVATORY
PURPOSES;


 


(D)           ELECTRICITY TO THE PREMISES AS AND TO THE EXTENT PROVIDED IN
SECTION 14.5 BELOW;


 


(E)           MAINTENANCE OF THE BUILDING SPRINKLER SYSTEM;


 


(F)            GENERAL BUILDING ADMINISTRATION; AND

 

F-31

--------------------------------------------------------------------------------


 


(G)           ELEVATOR SERVICE TO THE FLOOR(S) OF THE BUILDING ON WHICH THE
PREMISES IS LOCATED (WITH AT LEAST ONE [1] ELEVATOR IN OPERATION AT ALL TIMES).

 

In addition, Landlord will otherwise operate, maintain, repair and clean (or
cause to be operated, maintained, repaired and cleaned) the Common Areas in
reasonably good order and condition consistent with first class office buildings
in the Geographic Area, including, but not limited to, (i) parking lot cleaning,
repair and snow removal from parking areas and sidewalks; and (ii) maintenance
of exterior landscaping.  All costs incurred by Landlord in furnishing the
foregoing services shall be included in Operating Charges (except for the cost
of providing electric service to the Premises, which is addressed in Section
14.5 below).

 


14.2         IF TENANT REQUIRES AIR-CONDITIONING OR HEATING BEYOND BUILDING
HOURS, LANDLORD WILL FURNISH SAME, PROVIDED TENANT GIVES LANDLORD SUFFICIENT
ADVANCE NOTICE OF THE NEED THEREFOR AND TENANT AGREES TO PAY, IN EACH INSTANCE
OF AFTER-HOURS SERVICE, AN “AFTER-HOURS HVAC CHARGE” WHICH, AS OF THE DATE
HEREOF, IS THE FIXED, AGREED-UPON SUM OF SIXTY AND 00/100 DOLLARS ($60.00) PER
HOUR, WITHOUT PRORATION FOR PARTIAL HOURS OF SERVICE, SUBJECT TO INCREASE BY
LANDLORD TO REFLECT ACTUAL INCREASES IN ELECTRIC COST OF PROVIDING SUCH AFTER
HOURS HVAC.  NOTWITHSTANDING THE FOREGOING, TENANT SHALL BE ENTITLED TO REQUEST
FROM LANDLORD UP TO FORTY (40) HOURS PER LEASE YEAR (WITHOUT PRORATION FOR
PARTIAL HOURS OF SERVICE) OF “AFTER-HOURS HVAC” FOR THE PREMISES WITHOUT CHARGE,
SUBJECT TO THE TERMS AND CONDITIONS OF THIS SECTION 14.2.


 


14.3         TENANT SHALL REIMBURSE LANDLORD FOR THE COST OF REMOVING FROM THE
PREMISES AND THE BUILDING ANY EXCESS REFUSE AND RUBBISH GENERATED OR OTHERWISE
DISPOSED OF BY TENANT (I.E., REFUSE AND RUBBISH REMOVAL BEYOND THE SCOPE OF
REFUSE AND RUBBISH REMOVAL INCLUDED IN THE JANITORIAL SPECIFICATIONS SET FORTH
ON EXHIBIT E), AS WELL AS THE COST OF REMOVING ANY CARPET STAINS NOT OTHERWISE
ADDRESSED IN THE JANITORIAL SPECIFICATIONS, AND TENANT SHALL PAY, AS ADDITIONAL
RENT, ALL BILLS THEREFOR WHEN RENDERED.


 


14.4         NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, LANDLORD
AND LANDLORD’S AGENTS SHALL NOT BE LIABLE FOR ANY FAILURE TO MAINTAIN
COMFORTABLE ATMOSPHERE CONDITIONS IN ALL OR ANY PORTION OF THE PREMISES DUE TO
EXCESSIVE HEAT GENERATED BY ANY EQUIPMENT OR MACHINERY INSTALLED BY TENANT (WITH
OR WITHOUT LANDLORD’S CONSENT), OR DUE TO ANY IMPACT THAT FURNITURE, EQUIPMENT,
MACHINERY OR MILLWORK WITHIN THE PREMISES MAY HAVE UPON THE DELIVERY OF HEAT OR
AIR-CONDITIONING (AS APPLICABLE) TO THE PREMISES, OR DUE TO AN EXCESSIVE
OCCUPANCY LOAD OF THE PREMISES PURSUANT TO THE LIMITATIONS SET FORTH IN EXHIBIT
G ATTACHED HERETO, OR DUE TO EVENTS BEYOND THE CONTROL OF LANDLORD, NOR SHALL
LANDLORD OR LANDLORD’S AGENTS SHALL HAVE ANY LIABILITY FOR FAILURE TO SUPPLY ANY
UTILITIES OR OTHER SERVICES HEREUNDER WHEN PREVENTED FROM DOING SO BY STRIKES,
REPAIRS, ALTERATIONS OR IMPROVEMENTS OR BY REASON OF THE FAILURE OF THE UTILITY
COMPANY SERVICING THE BUILDING TO FURNISH ANY SUCH UTILITY, OR BY ORDER OR
REGULATION OF ANY LEGAL REQUIREMENT OR INSURANCE REQUIREMENT, OR FOR ANY CAUSE
BEYOND LANDLORD’S CONTROL, NOR SHALL ANY SUCH FAILURE BE DEEMED A CONSTRUCTIVE
EVICTION OF TENANT, OR CONSTITUTE A BREACH OF ANY IMPLIED WARRANTY, OR ENTITLE
TENANT TO ANY ABATEMENT OF RENT OR OTHERWISE EFFECT TENANT’S OBLIGATIONS
HEREUNDER.


 


14.5         (A)           SUBJECT TO THE PROVISIONS OF THIS SECTION 14.5,
LANDLORD SHALL REDISTRIBUTE ELECTRIC ENERGY TO SERVICE THE PREMISES.  LANDLORD’S
OBLIGATION TO SUPPLY ELECTRIC POWER TO THE

 

F-32

--------------------------------------------------------------------------------


 


PREMISES IS LIMITED ORDINARY LIGHTING AND ELECTRIC OFFICE EQUIPMENT USAGE AND
FOR NO OTHER USES OR PURPOSES (“TENANT ELECTRIC”).  TENANT SHALL PAY TO LANDLORD
AS ADDITIONAL RENT, WITHIN TEN (10) DAYS OF RECEIPT OF A BILL THEREFOR, THE
CHARGES FOR TENANT ELECTRIC.  THE TERM “ELECTRIC RATES” SHALL BE DEEMED TO MEAN
THE RATES FOR THE COMPARABLE USAGE CHARGED BY THE PUBLIC UTILITY COMPANY
FURNISHING ELECTRICAL ENERGY TO THE BUILDING, INCLUDING BUT NOT LIMITED TO ANY
CHARGES OR SURCHARGES INCURRED OR TAXES PAYABLE BY LANDLORD IN CONNECTION
THEREWITH OR INCREASE OR DECREASE THEREOF BY REASON OF FUEL ADJUSTMENT OR ANY
SUBSTITUTIONS FOR SUCH ELECTRIC RATES OR ADDITIONS THERETO, BUT IN ALL EVENTS
GIVING TENANT THE BENEFIT OF ANY REDUCED RATE, DISCOUNT, CREDIT OR OTHER
BENEFITS PROVIDED TO LANDLORD FOR THE PROPERTY.


 


(B)           TENANT SHALL MAKE NO ALTERATIONS (OTHER THAN REPLACEMENTS) OR
ADDITIONS TO THE ELECTRICAL EQUIPMENT OR APPLIANCES OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS WITHOUT NOTIFYING LANDLORD IN EACH INSTANCE.


 


(C)           IN NO EVENT SHALL LANDLORD BE LIABLE FOR ANY BUSINESS INTERRUPTION
SUFFERED BY TENANT.  TENANT COVENANTS AND AGREES THAT AT ALL TIMES ITS USE OF
ELECTRIC CURRENT SHALL NEVER EXCEED THE CAPACITY OF EXISTING FEEDERS TO THE
BUILDING OR THE RISERS OR WIRING INSTALLATION. ANY RISER OR RISERS TO SUPPLY
TENANT’S ELECTRICAL REQUIREMENTS, UPON WRITTEN REQUEST OF TENANT, SHALL BE
INSTALLED BY LANDLORD, AT THE SOLE COST AND EXPENSE OF TENANT, IF, IN LANDLORD’S
SOLE JUDGMENT, THE SAME ARE NECESSARY AND WILL NOT CAUSE OR CREATE A DANGEROUS
OR HAZARDOUS CONDITION OR ENTAIL EXCESSIVE OR UNREASONABLE ALTERATIONS, REPAIRS
OR EXPENSE OR INTERFERE WITH OR DISTURB OTHER TENANTS OR OCCUPANTS. IN ADDITION
TO THE INSTALLATION OF SUCH RISER OR RISERS, LANDLORD SHALL ALSO, AT THE SOLE
COST AND EXPENSE OF TENANT, INSTALL ALL OTHER EQUIPMENT PROPER AND NECESSARY IN
CONNECTION THEREWITH SUBJECT TO THE AFORESAID TERMS AND CONDITIONS.


 


(D)           [INTENTIONALLY OMITTED]


 


(E)           NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY,
LANDLORD SHALL, AT LANDLORD’S COST AND EXPENSE, TO INSTALL A SEPARATE SUBMETER
OR CHECK METER TO MEASURE ELECTRICAL CONSUMPTION TO THE PREMISES FOR LIGHTING
AND EQUIPMENT PURPOSES, AND TENANT SHALL PAY 103% OF THE METER CHARGES BASED
UPON THE ELECTRIC RATES FOR SAID CONSUMPTION.


 


(F)            LANDLORD SHALL NOT BE LIABLE TO TENANT IN ANY WAY FOR ANY LOSS,
DAMAGE, OR EXPENSE INCURRED OR SUSTAINED BY TENANT (INCLUDING ANY BUSINESS
INTERRUPTION LOSSES) AS A RESULT OF ANY FAILURE, DEFECT OR CHANGE IN THE
QUANTITY OR QUALITY OF ELECTRIC ENERGY OR OTHER UTILITY OR SERVICE AVAILABLE FOR
REDISTRIBUTION TO THE PREMISES, NOR FOR ANY INTERRUPTION IN THE SUPPLY THEREOF,
AND TENANT AGREES THAT SUCH SERVICE MAY BE INTERRUPTED FOR INSPECTION, REPAIRS
AND REPLACEMENT FOR REASONABLE PERIODS ON REASONABLE ADVANCE NOTICE TO TENANT,
AND IN THE EVENT OF EMERGENCIES WITHOUT NOTICE TO TENANT.


 


(G)           SUCH ELECTRIC POWER WILL BE FURNISHED TO TENANT BY MEANS OF
EXISTING BUILDING PANEL BOARDS, FEEDERS, RISERS, WIRING AND OTHER EQUIPMENT.  NO
INDIVIDUAL PIECE OF EQUIPMENT OR ANY TYPE OF FIXTURE REQUIRING SPECIAL WIRING OR
ELECTRIC POWER IN EXCESS OF 1600 AMPS AT 277/480 VOLTS, OR OTHERWISE EXCEEDING
BUILDING CAPACITY SHALL BE INSTALLED, MAINTAINED OR OPERATED BY TENANT WITHOUT
LANDLORD’S CONSENT. IN ADDITION, THE USE OF ELECTRICITY IN THE PREMISES SHALL
NOT EXCEED THE CAPACITY OF THE EXISTING FEEDERS AND RISERS TO, OR WIRING IN, THE
PREMISES WITHOUT LANDLORD’S CONSENT.  ANY RISERS OR WIRING REQUIRED TO MEET
TENANT’S EXCESS ELECTRICAL

 

F-33

--------------------------------------------------------------------------------



 


REQUIREMENTS SHALL, UPON TENANT’S WRITTEN REQUEST, BE INSTALLED BY LANDLORD
(ALONG WITH ANY RELATED ALTERATIONS, REPAIRS OR EXPENSES), AT TENANT’S EXPENSE,
BUT ONLY IF LANDLORD DETERMINES, IN ITS SOLE JUDGMENT, THAT THE SAME ARE
NECESSARY AND THAT SAME WOULD NOT CAUSE PERMANENT DAMAGE TO THE BUILDING OR THE
PREMISES, CAUSE OR CREATE A DANGEROUS OR HAZARDOUS CONDITION, ENTAIL EXCESSIVE
OR UNREASONABLE ALTERATIONS, REPAIRS OR EXPENSES, OR INTERFERE WITH OR DISTURB
OTHER TENANTS OR OCCUPANTS IN THE BUILDING.  TO LANDLORD’S KNOWLEDGE, ALL
EXISTING BUILDING PANEL BOARDS, FEEDERS, RISERS, WIRING AND OTHER ELECTRICAL
EQUIPMENT ARE IN WORKING CONDITION.


 


(H)           TENANT SHALL NOT INSTALL, MAINTAIN OR OPERATE IN THE PREMISES
ELECTRICAL EQUIPMENT OR FIXTURES WHOSE TOTAL ELECTRICAL CONNECTED LOAD EXCEEDS
THE MAXIMUM CONNECTED LOAD WITHOUT MAKING A WRITTEN REQUEST FOR LANDLORD’S PRIOR
WRITTEN CONSENT THERETO.  IF LANDLORD CONSENTS TO THE INSTALLATION OF ELECTRICAL
FIXTURES OR EQUIPMENT IN EXCESS OF THE MAXIMUM CONNECTED LOAD, TENANT’S USE OF
SUCH FIXTURES OR EQUIPMENT SHALL BE DEEMED TO HAVE COMMENCED AS OF THE DATE OF
LANDLORD’S CONSENT THERETO, AND ANY ADDITIONAL COSTS INCURRED BY LANDLORD AS A
RESULT OF SUCH EXCESS USAGE (AS DETERMINED BY AN ELECTRICAL SURVEY TO BE
PERFORMED BY LANDLORD AT TENANT’S SOLE COST AND EXPENSE) SHALL BE PAID BY TENANT
AS ADDITIONAL RENT, AS BILLED.  SUCH ADDITIONAL RENT SHALL BE PAID UNTIL THE
PARTICULAR EQUIPMENT OR FIXTURES HAVE BEEN REMOVED, TENANT HAS ADVISED LANDLORD
OF SUCH REMOVAL, AND SUCH REMOVAL IS VERIFIED BY LANDLORD OR ITS INDEPENDENT
UTILITY RATE AUDITOR OR ENGINEER, AT TENANT’S EXPENSE.  IN NO EVENT, HOWEVER,
SHALL LANDLORD BE OBLIGATED TO INCREASE THE EXISTING ELECTRICAL CAPACITY OF ANY
PORTION OF THE BUILDING’S ELECTRICAL SYSTEM, NOR TO PROVIDE ANY ADDITIONAL
WIRING OR CAPACITY TO MEET TENANT’S ADDITIONAL REQUIREMENTS.


 


(I)            IF ANY TAX IS IMPOSED UPON LANDLORD SUBSEQUENT TO THE DATE HEREOF
WITH RESPECT TO ELECTRICAL ENERGY FURNISHED AS A SERVICE TO TENANT BY ANY
FEDERAL, STATE OR MUNICIPAL AUTHORITY THEN, UNLESS PROHIBITED BY LAW OR BY ANY
GOVERNMENTAL AUTHORITY HAVING JURISDICTION THEREOF, TENANT SHALL PAY TO
LANDLORD, ON DEMAND, TENANT’S PROPORTIONATE SHARE OF SUCH TAXES.


 


14.6         (A)           TENANT ACKNOWLEDGES THAT LANDLORD SHALL BE ENTITLED
TO ENGAGE ANY ELECTRICITY SERVICE PROVIDER LANDLORD SELECTS IN ITS SOLE
DISCRETION WITH RESPECT TO ELECTRICITY AND OTHER UTILITY SERVICE IN THE BUILDING
AND/OR THE PROPERTY, AND TENANT SHALL NOT DISPUTE LANDLORD’S SELECTION OF ANY
SUCH SERVICE PROVIDER.  TENANT AGREES THAT LANDLORD RESERVES THE RIGHT, AT ANY
TIME AND FROM TIME TO TIME DURING THE TERM, TO CONTRACT FOR UTILITY SERVICES
FROM A DIFFERENT COMPANY OR COMPANIES, OTHER THAN THE PRESENT UTILITY PROVIDERS
HERETOFORE SELECTED, PROVIDED THAT SUCH CHANGE SHALL BE WITHOUT COST TO TENANT
AND ELECTRICAL SERVICE TO THE PREMISES SHALL NOT BE UNREASONABLY INTERRUPTED.


 


(B)           TENANT FURTHER AGREES, NOTWITHSTANDING THE FOREGOING, THAT
LANDLORD RESERVES THE RIGHT TO TERMINATE THE REDISTRIBUTION OF ELECTRICITY,
OTHER UTILITIES OR ANY TELECOMMUNICATIONS SERVICE TO THE PREMISES AT ANY TIME
(BUT THE FOREGOING SHALL NOT IN ANY WAY BE DEEMED A REPRESENTATION THAT LANDLORD
WILL PROVIDE ANY OTHER UTILITIES OR TELECOMMUNICATIONS SERVICES, EXCEPT TO THE
EXTENT EXPRESSLY SET FORTH HEREIN), UPON NINETY (90) DAYS’ WRITTEN NOTICE TO
TENANT, IN WHICH EVENT TENANT SHALL, IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 14.6, MAKE APPLICATION DIRECTLY TO THE UTILITY COMPANY SERVICING THE
BUILDING FOR TENANT’S ENTIRE SEPARATE SUPPLY OF ELECTRICITY OR OTHER UTILITY OR
THE AFFECTED TELECOMMUNICATIONS SERVICE.  UPON THE EXPIRATION OF THE AFORESAID
NINETY (90) DAY PERIOD, LANDLORD MAY DISCONTINUE FURNISHING ELECTRIC CURRENT,
SUCH OTHER UTILITY OR THE APPLICABLE TELECOMMUNICATIONS SERVICE TO THE PREMISES,
UNLESS

 

F-34

--------------------------------------------------------------------------------


 


TENANT IS UNABLE TO SECURE REPLACEMENT SERVICE, IN WHICH EVENT LANDLORD SHALL
CONTINUE SUCH SERVICE UNTIL TENANT IS ABLE TO SECURE REPLACEMENT SERVICE. IN THE
EVENT (I) LANDLORD ELECTS TO TERMINATE ITS REDISTRIBUTION OF ELECTRICITY, SUCH
OTHER UTILITY OR ANY TELECOMMUNICATIONS SERVICE TO THE PREMISES; OR (II)
APPLICABLE LEGAL REQUIREMENTS REQUIRE COMMERCIAL BUILDING OWNERS TO PERMIT
TENANTS OF THEIR FACILITIES TO UTILIZE AN ALTERNATIVE PROVIDER FOR ANY OF THE
FOREGOING UTILITIES OR TELECOMMUNICATIONS SERVICES (AN “ASP”) AND TENANT SO
ELECTS TO UTILIZE AN ASP, RATHER THAN THE UTILITY COMPANY THAT IS THEN SERVICING
THE PREMISES, THEN IN EITHER SUCH CASE, NO SUCH ASP SHALL BE PERMITTED TO
PROVIDE SERVICE TO TENANT OR TO INSTALL LINES OR OTHER EQUIPMENT WITHOUT
OBTAINING THE PRIOR WRITTEN CONSENT OF LANDLORD. LANDLORD’S CONSENT UNDER THIS
SECTION 14.6 SHALL NOT BE DEEMED ANY KIND OF WARRANTY OR REPRESENTATION BY
LANDLORD, INCLUDING, WITHOUT LIMITATION, AS TO THE SUITABILITY OR COMPETENCE OF
AN ASP.  LANDLORD MAY WITHHOLD ITS CONSENT TO A PROPOSED ASP IF, IN THE
REASONABLE EXERCISE OF ITS JUDGMENT, LANDLORD DETERMINES THAT ANY OF THE
FOLLOWING CONDITIONS HAVE NOT BEEN MET:

 

(1)           LANDLORD SHALL INCUR NO EXPENSE WHATSOEVER IN CONNECTION WITH ANY
ASPECT OF AN ASP’S PROVISION OF ITS SERVICES, INCLUDING, WITHOUT LIMITATION, THE
COST OF INSTALLATION, SERVICE AND MATERIALS, AND THE ASP AGREES IN WRITING TO
INDEMNIFY, DEFEND AND HOLD LANDLORD AND LANDLORD’S AGENTS HARMLESS IN CONNECTION
THEREWITH, AS MORE FULLY SET FORTH IN PARAGRAPH (6) BELOW;

 

(2)           PRIOR TO COMMENCEMENT OF ANY WORK IN THE PREMISES OR THE BUILDING
BY AN ASP, THE ASP SHALL SUPPLY LANDLORD WITH VERIFICATION SATISFACTORY TO
LANDLORD THAT THE ASP IS PROPERLY INSURED, AND FINANCIALLY CAPABLE OF COVERING
ANY UNINSURED DAMAGE;

 

(3)           PRIOR TO COMMENCEMENT OF ANY WORK IN THE PREMISES OR THE BUILDING
BY AN ASP, THE ASP SHALL AGREE IN WRITING TO ABIDE BY ANY RULES OR REGULATIONS
AS ARE REASONABLY DETERMINED BY LANDLORD TO BE NECESSARY TO PROTECT THE PREMISES
AND THE BUILDING;

 

(4)           LANDLORD REASONABLY DETERMINES THAT THERE IS SUFFICIENT UNRESERVED
SPACE IN THE COMMON AREAS OF THE BUILDING FOR THE PLACEMENT OF ALL THE ASP’S
EQUIPMENT AND MATERIALS, INCLUDING, WITHOUT LIMITATION, THE ELECTRICITY RISERS;

 

(5)           THE ASP IS LICENSED IN THE STATE OF NEW JERSEY AND, IN LANDLORD’S
REASONABLE JUDGMENT, IS A REPUTABLE UTILITY PROVIDER;

 

(6)           THE ASP AGREES, IN A LICENSE AGREEMENT EXECUTED BY THE ASP AND
LANDLORD: (X) TO COMPENSATE LANDLORD IN A COMMERCIALLY REASONABLE AMOUNT
DETERMINED BY LANDLORD, FOR ALL SPACE USED IN THE BUILDING FOR STORAGE AND
MAINTENANCE OF THE ASP’S EQUIPMENT (THE “ASP SPACE”), AND FOR ALL REASONABLE
COSTS INCURRED BY LANDLORD IN CONNECTION WITH THE ASP, INCLUDING BUT NOT LIMITED
TO ARRANGING ACCESS BY THE ASP’S PERSONNEL AND SECURITY FOR THE ASP’S EQUIPMENT;
(Y) THAT AT LANDLORD’S REQUEST, UPON TERMINATION OF THE LICENSE AGREEMENT, THE
ASP WILL REMOVE ALL OF THE ITS EQUIPMENT AND MATERIALS FROM THE AFFECTED
PORTIONS OF THE BUILDING; AND (Z) TO INDEMNITY, DEFEND AND HOLD HARMLESS
LANDLORD AND LANDLORD’S AGENTS FROM AND AGAINST ALL CLAIMS, DEMANDS,
LIABILITIES, CAUSES OF ACTION, SUITS, JUDGMENTS, DAMAGES AND EXPENSES (INCLUDING
LITIGATION COSTS AND ATTORNEYS’ FEES) BASED ON, ARISING OUT OF OR IN ANY WAY
RELATING TO (DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART) ITS PROVISION OF
SERVICES AS AFORESAID, SUCH INDEMNIFICATION OBLIGATION TO SURVIVE THE EXPIRATION
OR EARLIER TERMINATION OF THIS LEASE;

 

F-35

--------------------------------------------------------------------------------


 

(7)           THE ASP AGREES THAT LANDLORD SHALL HAVE THE RIGHT TO SUPERVISE THE
ASP’S PERFORMANCE OF ANY WORK IN THE BUILDING, INCLUDING BUT NOT LIMITED TO, ANY
INSTALLATIONS OR REPAIRS; AND

 

(8)           THE ASP AGREES THAT LANDLORD SHALL HAVE THE RIGHT TO ENTER THE ASP
SPACE AT ANY TIME FOR ANY OF THE PURPOSES REFERENCED IN SECTION 12.1 OF THIS
LEASE (IT BEING UNDERSTOOD, HOWEVER, THAT SUCH RIGHT OF ENTRY SHALL NOT BE
CONSTRUED AS IMPOSING UPON LANDLORD ANY OBLIGATION TO INSPECT, MAINTAIN OR
REPAIR THE ASP SPACE).


 


(C)           NOTWITHSTANDING ANYTHING CONTAINED IN THIS LEASE, TENANT AGREES
THAT TO THE EXTENT SERVICE BY THE ASP IS INTERRUPTED, CURTAILED, OR DISCONTINUED
FOR WHATEVER REASON, LANDLORD SHALL HAVE NO OBLIGATION OR LIABILITY WITH RESPECT
THERETO.


 


(D)           TENANT SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS LANDLORD AND
LANDLORD’S AGENTS FROM AND AGAINST ALL CLAIMS, DEMANDS, LIABILITIES, CAUSES OF
ACTION, SUITS, JUDGMENTS, DAMAGES AND EXPENSES (INCLUDING LITIGATION COSTS AND
ATTORNEYS’ FEES) AGAINST LANDLORD OR LANDLORD’S AGENTS BASED ON, ARISING OUT OF
OR IN ANY WAY RELATING TO, EITHER DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART,
TENANT’S UTILIZATION OF AN ASP OR ANY ACTS OR OMISSIONS OF THE ASP (SUCH
INDEMNIFICATION TO BE IN ADDITION TO, AND NOT IN LIEU OF, ANY INDEMNIFICATION
OBLIGATION PROVIDED BY THE ASP PURSUANT TO SECTION 14.6(B)(6) ABOVE, OR AS
PROVIDED IN SECTION 15.2 HEREOF). TENANT’S INDEMNIFICATION OBLIGATIONS SET FORTH
HEREIN SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.


 


14.7         IF TENANT USES MACHINES OR EQUIPMENT (OTHER THAN STANDARD OFFICE
EQUIPMENT) IN THE PREMISES WHICH AFFECT THE TEMPERATURE OTHERWISE MAINTAINED BY
THE AIR-CONDITIONING SYSTEM, OR WHICH OTHERWISE OVERLOAD ANY UTILITY, LANDLORD
MAY, FOLLOWING NOTICE TO TENANT AND TENANT’S FAILURE TO REMOVE SUCH MACHINES OR
EQUIPMENT WITHIN FIVE (5) DAYS OF SUCH NOTICE, INSTALL SUPPLEMENTAL AIR
CONDITIONING UNITS OR OTHER SUPPLEMENTAL EQUIPMENT IN THE PREMISES AND THE COST
THEREOF, INCLUDING INSTALLATION, OF SUCH EQUIPMENT, METERS TO MEASURE SUCH
EXCESS CONSUMPTION, THE COST OF THE UTILITIES CONSUMED THEREBY AS INDICATED ON
SUCH METERS, AND THE COST OF OPERATION, USE AND MAINTENANCE OF SUCH EQUIPMENT,
PLUS AN ADMINISTRATIVE FEE EQUAL TO THREE PERCENT (3%) OF THE COST THEREOF,
SHALL BE PAID BY TENANT, AS ADDITIONAL RENT, UPON DEMAND.


 


14.8         SO LONG AS TENANT’S USE OF WATER IN THE PREMISES DOES NOT, IN
LANDLORD’S REASONABLE OPINION, EXCEED THAT NORMALLY CONSUMED IN OFFICE SETTINGS
FOR ORDINARY DRINKING AND LAVATORY PURPOSES, THE COST AND EXPENSE OF WATER SHALL
BE INCLUDED IN OPERATING CHARGES.  HOWEVER, IN THE EVENT TENANT’S USE OF WATER
IN THE PREMISES EXCEEDS, IN LANDLORD’S REASONABLE OPINION, THAT NORMALLY
CONSUMED IN OFFICE SETTINGS FOR ORDINARY DRINKING AND LAVATORY PURPOSES,
LANDLORD SHALL HAVE THE RIGHT TO EITHER: (I) INSTALL AND MAINTAIN, AT TENANT’S
SOLE COST AND EXPENSE, WATER METERS WHICH MEASURE TENANT’S WATER CONSUMPTION IN
THE PREMISES; (II) REASONABLY ESTIMATE THE AMOUNT OF SUCH EXCESS CONSUMPTION BY
TENANT; OR (III) ENGAGE THE SERVICES, AT TENANT’S SOLE COST AND EXPENSE, OF AN
INDEPENDENT UTILITY RATE AUDITOR OR ENGINEER SELECTED BY LANDLORD, TO PERFORM A
CONFIRMATORY WATER SURVEY OF THE PREMISES; AND IN ANY SUCH CASE, TENANT SHALL
PAY TO LANDLORD, AS ADDITIONAL RENT WITHIN TEN (10) DAYS OF RECEIPT OF A BILL
THEREFOR, ALL CHARGES INCURRED AS A RESULT THEREOF, WHETHER FOR WATER
CONSUMPTION IN EXCESS OF

 

F-36

--------------------------------------------------------------------------------


 


NORMAL OFFICE CONSUMPTION FOR ORDINARY DRINKING AND LAVATORY PURPOSES, EQUIPMENT
MAINTENANCE OR THE SERVICES OF ANY SUCH UTILITY ENGINEER.


 


14.9         LANDLORD AGREES TO OPERATE OR ARRANGE FOR THE OPERATION BY A THIRD
PARTY VENDOR FOR SUCH PERIOD DURING THE DURING THE TERM AS LANDLORD CONTINUE TO
OCCUPY A PORTION OF THE BUILDING, A FOOD AND BEVERAGE SERVICE OR CONCESSION AS A
BUILDING AMENITY WITHIN THE BUILDING (THE “FOOD SERVICE”).  THE FOOD SERVICE
SHALL BE MADE AVAILABLE TO TENANT DURING SUCH HOURS ON SUCH DAYS AS MAINTAINED
BY LANDLORD FOR ITS OWN EMPLOYEES IN THE BUILDING.  TENANT ACKNOWLEDGES THAT
LANDLORD SHALL HAVE THE SOLE AND EXCLUSIVE AUTHORITY IN ALL DECISIONS REGARDING
THE SELECTION OF MENU ITEMS, PRICING AND OUTSIDE VENDORS TO OPERATE AND MAINTAIN
THE FOOD SERVICE.  IN THE EVENT THAT THE COMMON AREA UTILIZED FOR PROVISION OF
THE FOOD SERVICE IS CONVERTED TO A NON-COMMON AREA BY LANDLORD AND IS
SUBSEQUENTLY UTILIZED AS ADDITIONAL RENTABLE SQUARE FOOTAGE, THEN THE RENTABLE
SQUARE FOOTAGE OF THE PREMISES AND TENANT’S PROPORTIONATE SHARE SHALL BE REDUCED
ACCORDINGLY, AS DETERMINED IN THE REASONABLE DISCRETION OF LANDLORD.


 


14.10       LANDLORD SHALL NOT BE OBLIGATED TO PROVIDE ANY UTILITY OR SERVICE,
EXCEPT AS SPECIFICALLY SET FORTH IN THIS LEASE.  NOTWITHSTANDING THE FOREGOING,
LANDLORD MAY, ALTHOUGH UNDER NO OBLIGATION TO DO SO, ELECT TO OFFER ADDITIONAL
SERVICES TO THE BUILDING.  ANY AND ALL COSTS ASSOCIATED WITH THE IMPLEMENTATION
AND CONTINUED PROVISION BY LANDLORD OF ANY SUCH ADDITIONAL SERVICES SHALL NOT BE
INCLUDED IN OPERATING CHARGES, BUT IF TENANT ELECTS TO RECEIVE SUCH ADDITIONAL
SERVICE SHALL BE CHARGED AS ADDITIONAL RENT TO TENANT IN ACCORDANCE WITH THE
BUILDING STANDARDS IMPLEMENTED BY LANDLORD.


 


14.11       IN THE EVENT THAT THE HVAC SYSTEM, ELECTRICITY, WATER, SEWER OR
ELEVATOR SERVICES PROVIDED TO THE PREMISES SHALL CEASE OR BE INTERRUPTED SO AS
TO RENDER THE PREMISES OR ANY MATERIAL PORTION THEREOF UNTENANTABLE FOR THE USES
PERMITTED UNDER THIS LEASE AND THEREBY PREVENTS TENANT FROM (AND TENANT, IN FACT
CEASES) CONDUCTING ITS BUSINESS OPERATIONS THEREIN AND SUCH CESSATION OR
INTERRUPTION HAS NOT RESULTED FROM A FAILURE BY TENANT TO PERFORM ANY OF ITS
OBLIGATIONS HEREUNDER, AND SUCH INTERRUPTION OR CESSATION RESULTS FROM A CAUSE
WHICH IS WITHIN THE LANDLORD’S REASONABLE CONTROL TO REMEDY (SUCH AS REPAIR TO
THE BUILDING SYSTEMS), THEN IF SUCH CESSATION OR INTERRUPTION CONTINUES FOR TEN
(10) CONSECUTIVE DAYS AFTER LANDLORD RECEIVES NOTICE OF SAID CESSATION OR
INTERRUPTION FROM TENANT AND LANDLORD HAS NOT COMMENCED AND DILIGENTLY PURSUED
THE NECESSARY REPAIRS THERETO, THEN TENANT, UPON PRIOR WRITTEN NOTICE TO
LANDLORD IDENTIFYING ITS EXERCISE OF ITS RIGHTS UNDER THIS SECTION 14.11, SHALL
BE ENTITLED TO MAKE SUCH REPAIRS OR REPLACEMENTS AS ARE NECESSARY TO RESTORE
SAID SERVICES TO THE PREMISES AND LANDLORD SHALL REIMBURSE TENANT FOR ALL
REASONABLE COSTS INCURRED BY TENANT IN MAKING SUCH REPAIRS OR REPLACEMENT WITHIN
THIRTY (30) DAYS OF WRITTEN DEMAND THEREFORE BY TENANT.


 


14.12       IN THE EVENT THAT THE HVAC SYSTEM, ELECTRICITY, WATER, SEWER OR ALL
PASSENGER ELEVATOR SERVICE PROVIDED TO THE PREMISES SHALL CEASE OR BE
INTERRUPTED AND SUCH INTERRUPTION RENDERS THE PREMISES OR ANY MATERIAL PORTION
THEREOF UNTENANTABLE FOR THE USES PERMITTED UNDER THIS LEASE AND THEREBY
PREVENTS TENANT FROM (AND TENANT, IN FACT CEASES) CONDUCTING ITS BUSINESS
OPERATIONS THEREIN AND SUCH CESSATION OR INTERRUPTION HAS NOT RESULTED FROM A
FAILURE BY TENANT TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER, THEN IF SUCH
CESSATION OR INTERRUPTION AND THE RESULTING UNTENANTABILITY CONTINUES FOR A
PERIOD OF TEN (10) CONSECUTIVE DAYS AFTER TENANT GIVES LANDLORD NOTICE OF SAID
INTERRUPTION OR CESSATION, THEN TENANT SHALL BE ENTITLED TO AN APPROPRIATE
ABATEMENT OF RENT FROM THE TENTH (10TH) DAY AFTER SAID NOTICE IS RECEIVED UNTIL
THE SERVICE IS

 

F-37

--------------------------------------------------------------------------------


 


RESTORED AND THE PREMISES OR APPLICABLE PORTION THEREOF RENDERED TENANTABLE. 
LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS NOT TO INTERFERE WITH THE
PROVISION OF ANY SERVICES TO THE PREMISES DURING ANY MATERIAL REHABILITATION OR
RENOVATION OF THE BUILDING (OTHER THAN THE PREMISES) PERFORMED BY OR ON BEHALF
OF LANDLORD.


 


14.13       TENANT SHALL HAVE THE RIGHT, WITH THE PRIOR WRITTEN CONSENT OF
LANDLORD NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, TO EMPLOY
OUTSIDE CATERERS FOR TENANT’S EMPLOYEE HOLIDAY PARTIES AND RELATED FUNCTIONS,
PROVIDED TENANT AND SAID OUTSIDE CATERERS COMPLY WITH ALL NECESSARY TERMS,
CONDITIONS, RULES AND REGULATIONS CONTAINED IN THIS LEASE AND OTHERWISE
PROMULGATED BY LANDLORD IN CONNECTION WITH LANDLORD’S CONSENT THERETO.


 


14.14       TENANT SHALL HAVE THE RIGHT TO CONNECT TO THE BACKUP GENERATOR THAT
SERVICES THE LANDLORD’S COMPUTER ROOM CURRENTLY LOCATED IN THE GARAGE AREA OF
THE BUILDING (THE “BUILDING GENERATOR”), PROVIDED, HOWEVER, (I) LANDLORD SHALL
HAVE NO OBLIGATION TO CONTINUE THE OPERATION OF THE BUILDING GENERATOR, AND MAY
DISCONTINUE ITS USE AT ANY TIME, (II) FOR THE DURATION OF ANY PERIOD DURING
WHICH TENANT SHALL HAVE THE BENEFIT OF THE USE OF THE BUILDING GENERATOR, TENANT
SHALL PAY WITHIN TEN (10) DAYS OF RECEIPT OF INVOICE FROM LANDLORD TENANT’S
PROPORTIONATE SHARE (AS REASONABLY DETERMINED BY LANDLORD) OF ANY AND ALL COSTS
AND EXPENSES INCURRED BY LANDLORD IN CONNECTION WITH THE REPAIR, MAINTENANCE AND
UPKEEP OF THE BUILDING GENERATOR, AND (III) LANDLORD SHALL HAVE NO LIABILITY TO
TENANT FOR ANY OPERATIONAL FAILURE OF THE BUILDING GENERATOR AT ANY TIME, AND
TENANT HEREBY INDEMNIFIES AND HOLDS LANDLORD HARMLESS FROM ANY AND ALL DAMAGES
INCURRED BY TENANT IN CONNECTION WITH ANY SUCH OPERATIONAL FAILURE.  SUBJECT TO
COMPLIANCE WITH APPLICABLE LAWS, IF THE GENERATOR IS EITHER REMOVED FROM THE
BUILDING BY LANDLORD OR NO LONGER MADE AVAILABLE FOR TENANT’S USE, THEN TENANT
SHALL HAVE THE RIGHT TO INSTALL BACK-UP GENERATOR(S) FOR THE EXCLUSIVE USE OF
TENANT (“TENANT’S GENERATOR”) ON THE PROPERTY IN SUCH LOCATION AS MAY BE
APPROVED BY LANDLORD (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, DELAYED
OR CONDITIONED), IN ACCORDANCE WITH THE PROVISIONS OF THIS PARAGRAPH.  TENANT
SHALL FURNISH DETAILED PLANS AND SPECIFICATIONS FOR EACH TENANT’S GENERATOR, THE
ASSOCIATED FUEL TANK (WHICH SHALL BE LOCATED ABOVE-GROUND) OR OTHER FUEL SUPPLY
SOURCE REQUIRED FOR THE OPERATION OF TENANT’S GENERATOR (“TENANT’S TANK”) AND
ALL WIRES, LINES, PIPES CONDUITS AND OTHER APPARATUS IN CONNECTION WITH TENANT’S
GENERATOR TO LANDLORD FOR ITS PRIOR APPROVAL, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED, OR DELAYED.  UPON APPROVAL OF TENANT’S PLANS
AND SPECIFICATIONS, TENANT SHALL HAVE THE RIGHT TO INSTALL TENANT’S GENERATOR
AND TENANT’S TANK, AT TENANT’S EXPENSE SUBJECT TO LANDLORD’S REASONABLE
SUPERVISION.   LANDLORD SHALL NOT CHARGE ANY SUPERVISORY FEE, REVIEW CHARGE OR
SURCHARGE IN CONNECTION WITH THIS INSTALLATION.  TENANT SHALL COMPLY WITH ALL
APPLICABLE LAWS IN CONNECTION WITH THE INSTALLATION AND MAINTENANCE OF TENANT’S
GENERATOR, TENANT’S TANK AND ALL LINES, WIRING, PIPES, CONDUITS, OTHER APPARATUS
IN CONNECTION THEREWITH AND TENANT SHALL KEEP THE PREMISES, BUILDING AND LAND
FREE AND CLEAR FROM LIENS ARISING FROM OR RELATED TO THE INSTALLATION,
MAINTENANCE AND REPAIR THEREOF.   TENANT SHALL BE RESPONSIBLE FOR PROCURING
WHATEVER APPROVALS, LICENSES OR PERMITS MAY BE REQUIRED FOR THE INSTALLATION AND
USE OF TENANT’S GENERATOR AND THE RELATED SUPPORT SYSTEMS OR OPERATION OF ANY
EQUIPMENT SERVED THEREBY.  LANDLORD AGREES THAT, AT NO COST TO LANDLORD, IT
SHALL COOPERATE WITH TENANT IN TENANT’S PURSUIT OF ANY SUCH APPROVALS, LICENSES,
OR PERMITS, WHICH COOPERATION SHALL INCLUDE EXECUTING ANY NECESSARY OWNER’S
CONSENT FORMS.  UPON TERMINATION OR EXPIRATION OF THIS LEASE, TENANT MAY, AT
TENANT’S SOLE OPTION, REMOVE TENANT’S GENERATOR AND ANY FUEL TANK, IN WHICH
EVENT TENANT SHALL REPAIR AND RESTORE THE PROPERTY AND BUILDING TO A CONDITION
COMPARABLE TO THAT EXISTING PRIOR TO SUCH INSTALLATION,

 

F-38

--------------------------------------------------------------------------------


 


REASONABLE WEAR AND TEAR AND EVENTS OF CASUALTY AND CONDEMNATION EXCEPTED. 
LANDLORD AND TENANT SHALL COOPERATE IN THE DESIGN AND ALLOCATION OF ROUTING FOR
THE GENERATOR OR ANY TENANT’S GENERATOR.


 


14.15       LANDLORD AND TENANT HEREBY ACKNOWLEDGE THAT LANDLORD CURRENTLY (I)
EMPLOYS ONE OR MORE SECURITY GUARDS AT THE BUILDING FOR THE PROVISION OF
SECURITY, AND (II) UTILIZES AN ACCESS CARD SYSTEM FOR AFTER-HOURS ENTRANCE INTO
THE BUILDING.  THE COST OF THE OPERATION, REPAIR AND MAINTENANCE OF THE ACCESS
CARD SYSTEM FOR THE BUILDING IS CURRENTLY NOT INCLUDED IN THE CALCULATION OF
OPERATING CHARGES.  TENANT SHALL HAVE THE RIGHT, AT ITS SOLE COST AND EXPENSE,
TO INSTALL ACCESS CARD READERS IN THE ELEVATORS OF THE BUILDING RESTRICTING
ACCESS TO THE PREMISES (THE “ELEVATOR CARD READERS”), PROVIDED, HOWEVER, (I)
TENANT COMPLIES WITH ANY AND ALL TERMS, CONDITIONS AND REQUIREMENTS OF THIS
LEASE WITH RESPECT TO ALTERATIONS, INCLUDING, WITHOUT LIMITATION, THOSE
REQUIREMENTS SET FORTH IN ARTICLE 9 HEREIN, (II) TENANT SHALL INSTALL SUCH
ELEVATOR CARD READERS, OR CAUSE THE INSTALLATION ANY SUCH WORK TO BE PERFORMED
DURING TIMES OTHER THAN BUILDING HOURS, (III) AT THE TIME OF SUCH INSTALLATION
TENANT MUST OCCUPY THE ENTIRE PREMISES, AND (IV) IN THE EVENT AFTER SUCH
INSTALLATION IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF THE LEASE THE
PREMISES SHALL NO LONGER CONSIST OF THE ENTIRE THIRD FLOOR OF THE BUILDING, THEN
TENANT SHALL REMOVE THE ELEVATOR CARD READER AT TENANT’S SOLE COST AND EXPENSE
AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LEASE.  IN THE EVENT THE
LANDLORD SHALL DISCONTINUE BOTH THE EMPLOYMENT OF SECURITY GUARDS AND THE USE OF
AN ACCESS CARD SYSTEM AT THE BUILDING, THEN LANDLORD AND TENANT SHALL REASONABLY
COOPERATE TO ESTABLISH AN ALTERNATIVE MULTI-TENANT ACCESS SYSTEM AND OTHER
APPROPRIATE SECURITY PLANS AND PROCEDURES FOR THE BUILDING AS LANDLORD SHALL
DEEM REASONABLY ADVISABLE.  TENANT SHALL PAY, AS ADDITIONAL RENT TO LANDLORD IN
ACCORDANCE WITH ARTICLE 4 HEREIN, TENANT’S PROPORTIONATE SHARE OF ANY AND ALL
COSTS INCURRED BY LANDLORD IN CONNECTION WITH THE OPERATION, MAINTENANCE AND
REPAIR OF ANY MULTI-TENANT ACCESS SYSTEM INSTALLED AT THE BUILDING (INCLUDING,
WITHOUT LIMITATION, THE ACCESS CARD SYSTEM CURRENTLY BEING UTILIZED AT THE
BUILDING), PROVIDED, HOWEVER, THAT IN THE EVENT ANY SUCH MULTI-TENANT ACCESS
SYSTEM BECOMES NON-FUNCTIONAL AND IS UNABLE TO BE REPAIRED, (UNLESS SUCH
REPLACEMENT WAS NECESSITATED OR BROUGHT ABOUT BY ANY ACT OR OMISSION OF TENANT
OR TENANT’S AGENTS), LANDLORD SHALL BE RESPONSIBLE AT ITS SOLE COST AND EXPENSE
FOR THE REPLACEMENT OF ANY SUCH MULTI-TENANT ACCESS SYSTEM WITH EITHER A SIMILAR
OR ALTERNATIVE MULTI-TENANT ACCESS SYSTEM FOR THE BUILDING AS DETERMINED BY
LANDLORD IN ITS SOLE AND ABSOLUTE DISCRETION.

 


ARTICLE XV
LIABILITY OF LANDLORD

 


15.1         LANDLORD AND LANDLORD’S AGENTS SHALL NOT BE LIABLE TO TENANT,
TENANT’S AGENTS OR ANY OTHER PERSON OR ENTITY FOR ANY DAMAGE (INCLUDING ANY
CONSEQUENTIAL OR PUNITIVE DAMAGE), INJURY, LOSS OR CLAIM (INCLUDING CLAIMS FOR
THE INTERRUPTION OF OR LOSS TO BUSINESS) BASED ON OR IN ANY WAY ARISING OUT OF
ANY CAUSE WHATSOEVER INCLUDING, WITHOUT LIMITATION, THE FOLLOWING: REPAIR TO ANY
PORTION OF THE PREMISES OR THE PROPERTY; INTERRUPTION IN THE USE OF THE PREMISES
OR ANY EQUIPMENT THEREIN; ANY ACCIDENT OR DAMAGE RESULTING FROM ANY USE OR
OPERATION (BY LANDLORD, TENANT OR ANY OTHER PERSON OR ENTITY) OF ELEVATORS OR
HEATING, COOLING, ELECTRICAL, SEWERAGE OR PLUMBING EQUIPMENT OR APPARATUS;
TERMINATION OF THIS LEASE BY REASON OF DAMAGE TO THE PREMISES OR THE PROPERTY;
ANY FIRE, ROBBERY, THEFT, VANDALISM, MYSTERIOUS DISAPPEARANCE OR ANY OTHER
CASUALTY; ACTIONS OF ANY OTHER TENANT OF THE BUILDING OR OF ANY OTHER PERSON OR
ENTITY; FAILURE OR INABILITY TO FURNISH ANY SERVICE SPECIFIED IN THIS LEASE; AND
LEAKAGE IN ANY PART OF THE

 

F-39

--------------------------------------------------------------------------------


 


PREMISES OR THE PROPERTY FROM WATER, RAIN, ICE OR SNOW THAT MAY LEAK INTO, OR
FLOW FROM, ANY PART OF THE PREMISES OR THE PROPERTY, OR FROM DRAINS, PIPES OR
PLUMBING FIXTURES IN THE PREMISES OR THE PROPERTY, AND EXCEPT AS OTHERWISE
PROVIDED IN THIS LEASE, NONE OF THE FOREGOING SHALL BE DEEMED A CONSTRUCTIVE
EVICTION, CONSTITUTE A BREACH OF ANY IMPLIED WARRANTY, OR ENTITLE TENANT TO ANY
ABATEMENT OF RENT OR OTHERWISE EFFECT ANY OF TENANT’S OBLIGATIONS HEREUNDER.
 ANY PROPERTY PLACED BY TENANT OR TENANT’S AGENTS IN OR ABOUT THE PREMISES OR
ANY OTHER PORTION OF THE PROPERTY, OR IN ANY VEHICLE PARKED IN THE PARKING AREA,
SHALL BE AT THE SOLE RISK OF TENANT, AND LANDLORD SHALL NOT IN ANY MANNER BE
HELD RESPONSIBLE THEREFOR.  ANY PERSON RECEIVING AN ARTICLE DELIVERED FOR TENANT
SHALL BE ACTING AS TENANT’S AGENT FOR SUCH PURPOSE AND NOT AS LANDLORD’S AGENT.
 NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 15.1, LANDLORD SHALL
NOT BE RELEASED FROM LIABILITY TO TENANT FOR (A) ANY BREACH OF THIS LEASE OR (B)
ANY PHYSICAL INJURY TO ANY NATURAL PERSON OR TO PROPERTY (SUBJECT TO THE
PROVISIONS OF SECTION 13.1(F) HEREOF) CAUSED BY LANDLORD’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, TO THE EXTENT SUCH INJURY IS NOT COVERED BY INSURANCE (A)
CARRIED BY TENANT OR SUCH PERSON, OR (B) REQUIRED BY THIS LEASE TO BE CARRIED BY
TENANT (WHETHER OR NOT TENANT CARRIES SUCH REQUIRED INSURANCE); PROVIDED,
HOWEVER, THAT LANDLORD SHALL NOT UNDER ANY CIRCUMSTANCES BE LIABLE TO TENANT FOR
ANY CONSEQUENTIAL OR INDIRECT DAMAGES.


 


15.2         SUBJECT TO THE PROVISIONS OF SECTION 13.3, TENANT SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS LANDLORD AND LANDLORD’S AGENTS FROM AND AGAINST ALL
CLAIMS, DEMANDS, LIABILITIES, CAUSES OF ACTION, SUITS, JUDGMENTS, DAMAGES AND
EXPENSES (INCLUDING LITIGATION COSTS AND ATTORNEYS’ FEES) SUFFERED BY OR CLAIMED
AGAINST THEM, DIRECTLY OR INDIRECTLY, BASED ON OR ARISING OUT OF, OR IN ANY WAY
RELATING TO, DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART: (A) USE AND OCCUPANCY
OF THE PREMISES OR THE BUSINESS CONDUCTED THEREIN, (B) ANY ACT OR OMISSION OF
TENANT OR TENANT’S AGENTS, OR (C) ANY BREACH OF TENANT’S OBLIGATIONS UNDER THIS
LEASE, PROVIDED, HOWEVER, THAT TENANT SHALL NOT BE LIABLE TO LANDLORD FOR ANY
CONSEQUENTIAL OR INDIRECT DAMAGES.  NOTWITHSTANDING CLAUSE “(A)” OF THIS SECTION
15.2, LANDLORD SHALL NOT BE RELEASED FROM LIABILITY TO TENANT FOR ANY PHYSICAL
INJURY TO ANY NATURAL PERSON OR TO PROPERTY (SUBJECT TO THE PROVISIONS OF
SECTION 13.1(F) HEREOF) CAUSED BY LANDLORD’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, TO THE EXTENT SUCH INJURY IS NOT COVERED BY INSURANCE (I) CARRIED BY
TENANT OR SUCH PERSON, OR (II) REQUIRED BY THIS LEASE TO BE CARRIED BY TENANT
(WHETHER OR NOT TENANT CARRIES SUCH REQUIRED INSURANCE); PROVIDED, HOWEVER, THAT
LANDLORD SHALL NOT UNDER ANY CIRCUMSTANCES BE LIABLE TO TENANT FOR ANY
CONSEQUENTIAL OR INDIRECT DAMAGES. TENANT’S INDEMNIFICATION OBLIGATIONS SET
FORTH HEREIN SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.


 


15.3         SUBJECT TO THE WAIVER SET FORTH IN SECTION 13.1(F) AND THE
EXCEPTIONS SET FORTH IN SECTION 15.1, LANDLORD HEREBY INDEMNIFIES AND HOLDS
TENANT HARMLESS FROM ALL EXPENSES, COSTS (INCLUDING REASONABLE ATTORNEY FEES AND
DISBURSEMENTS), LOSS, LIABILITY AND CLAIMS BASED ON, ARISING OUT OF OR RESULTING
FROM ANY ACT, OMISSION (WHERE THERE WAS A DUTY TO ACT) OR NEGLECT OF LANDLORD,
OR LANDLORD’S AGENTS, SERVANTS, EMPLOYEES OR CONTRACTORS, EXCLUDING ANY CLAIM
FOR BUSINESS INTERRUPTION OR CONSEQUENTIAL DAMAGES.

 


ARTICLE XVI
RULES

 


16.1         TENANT SHALL AT ALL TIMES ABIDE BY AND OBSERVE (AND SHALL CAUSE
TENANT’S AGENTS TO ABIDE BY AND OBSERVE) THE RULES SPECIFIED IN EXHIBIT C, AS
WELL AS ANY REASONABLE NEW OR

 

F-40

--------------------------------------------------------------------------------


 


AMENDED RULES THAT LANDLORD OR THE MANAGING AGENT OF THE BUILDING MAY PROMULGATE
FROM TIME TO TIME FOR THE OPERATION AND MAINTENANCE OF THE PROPERTY, OR THAT
LANDLORD OR THE MANAGING AGENT OF THE BUILDING MAY PROMULGATE FROM TIME TO TIME
FOR THE OPERATION AND MAINTENANCE OF THE BUILDING IN GENERAL), PROVIDED THAT
REASONABLE ADVANCE NOTICE OF ANY SUCH NEW OR AMENDED RULE IS GIVEN TO TENANT
(WHICH NOTICE MAY BE DISTRIBUTED TO TENANT AT THE PREMISES, NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH IN SECTION 27.1 BELOW), PROVIDED SAME DOES
NOT MATERIALLY INCREASE TENANT’S COSTS OR DECREASE TENANT’S RIGHTS UNDER THE
LEASE.  ALL RULES SHALL BE BINDING UPON TENANT AND ENFORCEABLE BY LANDLORD AS IF
SUCH RULES WERE CONTAINED IN THIS LEASE.  LANDLORD SHALL NOT ENFORCE ANY RULE IN
A MANNER WHICH UNREASONABLY DISCRIMINATES AMONG SIMILARLY SITUATED TENANTS OF
THE BUILDING.  IN THE EVENT OF ANY CONFLICT BETWEEN ANY SUCH RULES AND THE OTHER
TERMS AND PROVISIONS OF THIS LEASE, THE LATTER SHALL GOVERN AND CONTROL THE
RESOLUTION OF SUCH CONFLICT.  HOWEVER, NOTHING CONTAINED IN THIS LEASE SHALL BE
CONSTRUED AS IMPOSING UPON LANDLORD ANY DUTY OR OBLIGATION TO ENFORCE, AS
AGAINST ANY OTHER TENANT, SUCH RULES, OR THE TERMS, CONDITIONS OR COVENANTS
CONTAINED IN ANY OTHER LEASE, AND LANDLORD SHALL NOT BE LIABLE TO TENANT FOR THE
VIOLATION OF SUCH RULES OR SUCH TERMS, CONDITIONS OR COVENANTS BY ANY OTHER
TENANT OR ITS EMPLOYEES, AGENTS, ASSIGNEES, SUBTENANTS, INVITEES OR LICENSEES.

 


ARTICLE XVII
DAMAGE OR DESTRUCTION

 


17.1         IF THE PREMISES IS TOTALLY OR PARTIALLY DAMAGED OR DESTROYED BY
FIRE OR OTHER INSURED CASUALTY, OR IF THE BUILDING IS DAMAGED OR DESTROYED BY
FIRE OR OTHER INSURED CASUALTY SUCH THAT TENANT IS DEPRIVED OF REASONABLE ACCESS
TO THE PREMISES, THEN, IN EITHER SUCH EVENT, BUT SUBJECT TO THE PROVISIONS OF
THIS ARTICLE XVII, LANDLORD SHALL DILIGENTLY REPAIR AND RESTORE SUCH DAMAGED OR
DESTROYED PORTIONS OF THE PREMISES AND THE TENANT IMPROVEMENT WORK IN THE
PREMISES, AND/OR SUCH PORTIONS OF THE COMMON AREAS OF THE BUILDING AS ARE
NECESSARY TO RESTORE REASONABLE ACCESS TO THE PREMISES, TO SUBSTANTIALLY THE
SAME CONDITION THE SAME WERE IN PRIOR TO SUCH DAMAGE OR DESTRUCTION; PROVIDED,
HOWEVER, THAT IF IN LANDLORD’S JUDGMENT SUCH REPAIR AND RESTORATION CANNOT BE
COMPLETED WITHIN TWO HUNDRED SEVENTY (270) DAYS FROM THE DATE OF SUCH DAMAGE OR
DESTRUCTION (TAKING INTO ACCOUNT, AMONG OTHER FACTORS, THE TIME NEEDED FOR
EFFECTING A SATISFACTORY SETTLEMENT WITH ANY INSURANCE COMPANY INVOLVED, REMOVAL
OF DEBRIS, PREPARATION OF PLANS, AND ISSUANCE OF ALL REQUIRED GOVERNMENTAL
PERMITS), THEN LANDLORD SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE BY GIVING
TENANT WRITTEN NOTICE OF TERMINATION WITHIN SIXTY (60) DAYS AFTER THE OCCURRENCE
OF SUCH DAMAGE OR DESTRUCTION (“LANDLORD’S NOTICE”), WHICH NOTICE SHALL BE
EFFECTIVE THIRTY (30) DAYS AFTER THE DATE THEREOF.  IF LANDLORD DOES NOT ELECT
TO TERMINATE THE LEASE, LANDLORD’S NOTICE SHALL SPECIFY WHETHER IN LANDLORD’S
JUDGMENT, THE PREMISES OR THOSE PORTIONS OF THE BUILDING AFFECTING THE USE AND
ENJOYMENT OF THE PREMISES CAN BE RECONSTRUCTED WITHIN TWO HUNDRED SEVENTY (270)
DAYS FROM THE OCCURRENCE OF SUCH FIRE OR CASUALTY.  IF LANDLORD’S NOTICE
INDICATES THAT SUCH RECONSTRUCTION OF THE PREMISES OR THOSE PORTIONS OF THE
BUILDING AFFECTING THE USE AND ENJOYMENT OF THE PREMISES SHALL EXCEED TWO
HUNDRED SEVENTY (270) DAYS AND LANDLORD DOES NOT ELECT TO TERMINATE THE LEASE AS
PROVIDED IN LANDLORD’S NOTICE, TENANT SHALL HAVE THE RIGHT, TO BE EXERCISED
WITHIN THIRTY (30) DAYS AFTER RECEIPT OF LANDLORD’S NOTICE, TO ELECT, BY NOTICE
TO LANDLORD, TO CANCEL THIS LEASE (HEREINAFTER CALLED “TENANT’S NOTICE”).  IF
(A) LANDLORD INDICATES IN LANDLORD’S NOTICE THAT THE PREMISES CAN BE RESTORED
WITHIN TWO HUNDRED SEVENTY (270) DAYS AND THE PREMISES IS NOT RESTORED WITHIN
SUCH TWO HUNDRED SEVENTY (270) DAY PERIOD, OR (B) LANDLORD INDICATES IN
LANDLORD’S NOTICE THAT IT WILL TAKE A PERIOD OF TIME LONGER THAN TWO HUNDRED
SEVENTY (270) DAYS TO RESTORE THE PREMISES,

 

F-41

--------------------------------------------------------------------------------


 


TENANT HAS NOT PREVIOUSLY ELECTED TO TERMINATE THIS LEASE AND THE PREMISES IS
NOT RESTORED WITHIN SUCH LONGER PERIOD OF TIME, THEN THIS LEASE MAY, AT THE
ELECTION OF TENANT, BE TERMINATED BY WRITTEN NOTICE DELIVERED TO LANDLORD FROM
TENANT AT ANY TIME AFTER THE EXPIRATION OF THE TWO HUNDRED SEVENTY (270) DAY
PERIOD OR SUCH LONGER PERIOD, AS APPLICABLE, WHICH NOTICE SHALL BE EFFECTIVE
FORTY-FIVE (45) DAYS AFTER THE GIVING OF SUCH NOTICE; PROVIDED, HOWEVER, THAT
SUCH TERMINATION SHALL ONLY BE EFFECTIVE IF THE BUILDING IS NOT RESTORED BY
LANDLORD WITHIN SUCH FORTY-FIVE (45) DAY PERIOD.   IF THIS LEASE IS TERMINATED
PURSUANT TO THIS ARTICLE XVII, THEN BASE RENT AND ANY RECURRING ITEMS OF
ADDITIONAL RENT WHICH ARE DETERMINED ON A PER SQUARE FOOT BASIS (INCLUDING BUT
NOT LIMITED TO OPERATING CHARGES AND TAXES) SHALL BE APPORTIONED (BASED ON THE
PORTION OF THE PREMISES WHICH IS RENDERED UNUSABLE AS A DIRECT RESULT OF SUCH
DAMAGE OR DESTRUCTION) AND PAID TO THE DATE OF TERMINATION.  IF THIS LEASE IS
NOT SO TERMINATED BY EITHER LANDLORD OR TENANT AS HEREINABOVE PERMITTED, THEN
UNTIL LANDLORD’S REPAIR AND RESTORATION OF THE PREMISES IS SUBSTANTIALLY
COMPLETE (OR WOULD HAVE BEEN COMPLETE BUT FOR ANY DELAY(S) CAUSED BY TENANT OR
TENANT’S AGENTS), THEN TO THE EXTENT LANDLORD RECEIVES THE PROCEEDS OF ANY RENT
ABATEMENT INSURANCE, TENANT SHALL ONLY BE REQUIRED TO PAY BASE RENT AND ANY
RECURRING ITEMS OF ADDITIONAL RENT WHICH ARE DETERMINED ON A PER SQUARE FOOT
BASIS FOR THE PORTION OF THE PREMISES THAT IS USABLE WHILE SUCH REPAIR AND
RESTORATION IS BEING MADE.  AFTER RECEIPT OF ALL INSURANCE PROCEEDS, LANDLORD
SHALL PROCEED WITH SUCH REPAIR AND RESTORATION OF THE PREMISES AND THE BUILDING.
 HOWEVER, LANDLORD SHALL NOT BE REQUIRED TO REPAIR OR RESTORE ANY ALTERATIONS OR
ANY OTHER IMPROVEMENTS OR CONTENTS OF THE PREMISES (INCLUDING, WITHOUT
LIMITATION, TENANT’S TRADE FIXTURES AND OTHER PERSONAL PROPERTY).


 


17.2         NOTWITHSTANDING THE FOREGOING PROVISIONS OF SECTION 17.1, AND IN
ADDITION THERETO, (I) LANDLORD SHALL ALSO HAVE THE RIGHT TO TERMINATE THIS LEASE
IF: (1) INSURANCE PROCEEDS PAYABLE TO LANDLORD WILL, IN LANDLORD’S JUDGMENT, BE
INSUFFICIENT TO PAY THE FULL COST OF SUCH REPAIR AND RESTORATION, (2) ANY
MORTGAGEE FAILS OR REFUSES TO MAKE SUCH INSURANCE PROCEEDS AVAILABLE FOR SUCH
REPAIR AND RESTORATION, (3) ZONING OR OTHER APPLICABLE LEGAL REQUIREMENTS DO NOT
PERMIT SUCH REPAIR AND RESTORATION, (4) ALTERATION OR RECONSTRUCTION OF FIFTY
PERCENT (50%) OR MORE OF THE BUILDING SHALL, IN LANDLORD’S SOLE OPINION, BE
REQUIRED (WHETHER OR NOT THE PREMISES SHALL HAVE BEEN DAMAGED BY SUCH FIRE OR
CASUALTY), (5) THERE IS ANY SUBSTANTIAL LOSS TO THE BUILDING THAT IS NOT COVERED
BY INSURANCE POLICIES REQUIRED TO BE CARRIED BY LANDLORD HEREIN, (6) MORE THAN
FIFTY PERCENT (50%) OF THE PREMISES IS RENDERED UNUSABLE AS A RESULT OF SUCH
FIRE OR CASUALTY OR (7) MORE THAN TWENTY-FIVE PERCENT (25%) OF THE PREMISES IS
RENDERED UNUSABLE AS A RESULT OF ANY FIRE OR CASUALTY OCCURRING DURING THE LAST
TWENTY-FOUR (24) MONTHS OF THE TERM, AND (II) TENANT SHALL ALSO HAVE THE RIGHT
TO TERMINATE THIS LEASE IF MORE THAN FIFTY PERCENT (50%) OF THE PREMISES IS
RENDERED UNUSABLE AS A RESULT OF ANY FIRE OR CASUALTY OCCURRING DURING THE LAST
TWELVE (12) MONTHS OF THE TERM.


 


17.3         TENANT HEREBY WAIVES ALL CLAIMS (I) FOR ANY DAMAGE OR INJURY
RESULTING FROM ANY DAMAGE OR DESTRUCTION, (II) FOR ANY LOSS OF PROFITS OR
INTERRUPTION OF BUSINESS RESULTING FROM TENANT’S INABILITY TO USE AND OCCUPY THE
PREMISES OR ANY PART THEREOF AS A RESULT OF ANY DAMAGE OR DESTRUCTION, OR (III)
BY REASON OF ANY REQUIRED SURRENDER OF POSSESSION OF THE PREMISES PURSUANT TO
THIS ARTICLE XVII. TENANT ALSO WAIVES THE BENEFIT OF NEW JERSEY REVISED
STATUTES, TITLE 46, CHAPTER 8, SECTIONS 6 AND 7, AND AGREES THAT TENANT WILL NOT
BE RELIEVED OF THE OBLIGATION TO PAY RENT IN CASE OF DAMAGE OR DESTRUCTION TO
THE PREMISES OR THE PROPERTY, EXCEPT AS EXPRESSLY PROVIDED IN SECTION 17.1
ABOVE.

 

F-42

--------------------------------------------------------------------------------


 


ARTICLE XVIII
CONDEMNATION

 


18.1         IF ONE-THIRD (1/3) OR MORE OF THE PREMISES, OR THE USE OR OCCUPANCY
THEREOF, SHALL BE TAKEN OR CONDEMNED BY ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL
AUTHORITY FOR ANY PUBLIC OR QUASI-PUBLIC USE OR PURPOSE, OR SOLD UNDER THE
THREAT OF A TAKING OR CONDEMNATION (COLLECTIVELY, “CONDEMNED”), THEN THIS LEASE
SHALL TERMINATE ON THE DAY PRIOR TO THE DATE TITLE THERETO VESTS IN SUCH
AUTHORITY AND BASE RENT AND ANY RECURRING ITEMS OF ADDITIONAL RENT WHICH ARE
DETERMINED ON A PER SQUARE FOOT BASIS SHALL BE APPORTIONED AS OF SUCH DATE.  IF
LESS THAN ONE-THIRD (1/3) OF THE PREMISES OR THE USE AND OCCUPANCY THEREOF IS
CONDEMNED, THEN THIS LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT AS TO THE
PART OF THE PREMISES NOT SO CONDEMNED, AND AS OF THE DATE TITLE VESTS IN SUCH
AUTHORITY, BASE RENT, ADDITIONAL RENT, THE NUMBER OF PARKING SPACES, AND ANY
OTHER ITEMS WHICH ARE DETERMINED ON A PER SQUARE FOOT BASIS SHALL BE
PROPORTIONATELY REDUCED, BASED ON THE AMOUNT OF SQUARE FOOTAGE TAKEN FROM THE
PREMISES, IN RELATION TO THE TOTAL SQUARE FOOTAGE IN THE PREMISES IMMEDIATELY
PRIOR TO SUCH CONDEMNATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF
TWENTY-FIVE PERCENT (25%) OR MORE OF THE LAND OR THE BUILDING IS CONDEMNED,
WHETHER OR NOT ANY PORTION OF THE PREMISES IS CONDEMNED, LANDLORD SHALL HAVE THE
RIGHT, FOLLOWING ITS RECEIPT OF NOTICE OF SUCH CONDEMNATION, TO TERMINATE THIS
LEASE AS OF THE DATE TITLE VESTS IN SUCH AUTHORITY, OR ON SUCH EARLIER DATE
SELECTED BY LANDLORD, PROVIDED THAT IN NO EVENT MAY LANDLORD TERMINATE THE LEASE
ON LESS THAN THIRTY (30) DAYS’ NOTICE TO TENANT.  IF TWENTY (20%) PERCENT OR
MORE OF THE TENANT’S PARKING ALLOCATION (UNLESS ALTERNATIVE PARKING SPACES ARE
PROVIDED) IS THUS TAKEN OR SOLD, TENANT MAY TERMINATE THIS LEASE BY GIVING
WRITTEN NOTICE THEREOF TO LANDLORD IN WHICH EVENT THIS LEASE SHALL TERMINATE AS
OF THE DATE WHEN PHYSICAL POSSESSION OF SUCH PORTION OF THE PROPERTY IS TAKEN BY
THE CONDEMNING AUTHORITY.

 


18.2         ALL AWARDS, DAMAGES AND OTHER COMPENSATION PAID OR PAYABLE ON
ACCOUNT OF SUCH CONDEMNATION SHALL BELONG TO LANDLORD, AND TENANT HEREBY ASSIGNS
TO LANDLORD ALL RIGHTS TO SUCH AWARDS, DAMAGES AND COMPENSATION.  ACCORDINGLY,
TENANT SHALL NOT MAKE ANY CLAIM AGAINST LANDLORD OR SUCH AUTHORITY FOR ANY
PORTION OF SUCH AWARD, DAMAGES OR COMPENSATION, INCLUDING, WITHOUT LIMITATION,
ANY AWARD, DAMAGES OR COMPENSATION ATTRIBUTABLE TO DAMAGE TO THE PREMISES, VALUE
OF THE UNEXPIRED PORTION OF THE TERM, LOSS OF PROFITS OR GOODWILL, LEASEHOLD
IMPROVEMENTS OR SEVERANCE DAMAGES. NOTHING CONTAINED HEREIN, HOWEVER, SHALL
PREVENT TENANT FROM PURSUING A SEPARATE CLAIM AGAINST THE AUTHORITY FOR
RELOCATION EXPENSES AND FOR THE THEN-UNAMORTIZED VALUE OF FURNISHINGS, EQUIPMENT
AND TRADE FIXTURES INSTALLED IN THE PREMISES AT TENANT’S EXPENSE WHICH TENANT IS
ENTITLED PURSUANT TO THIS LEASE TO REMOVE AT THE EXPIRATION OR EARLIER
TERMINATION OF THE TERM, PROVIDED THAT SUCH CLAIM SHALL IN NO WAY DIMINISH THE
AWARD, DAMAGES OR COMPENSATION PAYABLE TO OR RECOVERABLE BY LANDLORD IN
CONNECTION WITH SUCH CONDEMNATION.

 


18.3         IF ALL OR ANY PORTION OF THE PREMISES OR THE BUILDING IS CONDEMNED
TEMPORARILY FOR ANY PUBLIC OR QUASI-PUBLIC USE OR PURPOSE (INCLUDING, WITHOUT
LIMITATION, FOR ANY PUBLIC SAFETY OR ANTI-LOOTING MEASURE), THE TERM SHALL NOT
BE REDUCED OR AFFECTED THEREBY, AND TENANT SHALL CONTINUE TO PAY RENT WITHOUT
ANY REDUCTION OR ABATEMENT AND, EXCEPT TO THE EXTENT TENANT IS PREVENTED FROM
DOING SO BY THE DIRECT ORDER OF THE CONDEMNING AUTHORITY, TENANT SHALL CONTINUE
TO PERFORM ITS OTHER OBLIGATIONS HEREUNDER; HOWEVER, TENANT SHALL BE ENTITLED TO
RECEIVE ANY AWARD OR PAYMENT MADE BY THE CONDEMNING AUTHORITY AS AND TO THE
EXTENT SUCH TEMPORARY TAKING IMPACTS TENANT’S USE OF THE PREMISES.

 

F-43

--------------------------------------------------------------------------------


 


ARTICLE XIX
DEFAULT

 


19.1         EACH OF THE FOLLOWING SHALL CONSTITUTE AN “EVENT OF DEFAULT’
HEREUNDER:


 


(A)           TENANT’S FAILURE TO PAY WHEN DUE ANY BASE RENT, ADDITIONAL RENT OR
OTHER SUM, PROVIDED, HOWEVER, THAT TENANT SHALL BE AFFORDED, IN EACH INSTANCE, A
PERIOD OF FIVE (5) BUSINESS DAYS FOLLOWING LANDLORD’S DELIVERY TO TENANT OF
WRITTEN NOTICE OF SUCH FAILURE TO PAY, IN WHICH TO FULLY CURE SUCH FAILURE TO
PAY;


 


(B)           TENANT’S DESERTION OR ABANDONMENT OF THE PREMISES, OR, UNLESS
TENANT CONTINUES TO MAKE TIMELY PAYMENT OF BASE RENT, ADDITIONAL RENT AND ALL
OTHER SUMS DUE AND PAYABLE PURSUANT TO THE TERMS AND CONDITIONS OF THIS LEASE,
FAILURE TO CONTINUOUSLY OCCUPY ANY SUBSTANTIAL PORTION OF THE PREMISES;


 


(C)           AN EVENT OF BANKRUPTCY AS SPECIFIED IN ARTICLE XX;


 


(D)           THE DISSOLUTION OR LIQUIDATION OF TENANT, GUARANTOR (IF ANY), OR
ANY OTHER PERSON OR ENTITY LIABLE FOR TENANT’S OBLIGATIONS HEREUNDER (INCLUDING,
WITHOUT LIMITATION, ANY GENERAL PARTNER OF TENANT, OR, IF TENANT IS A LIMITED
LIABILITY COMPANY, ANY MEMBER OF TENANT [SUCH OTHER PERSON OR ENTITY WHICH IS
LIABLE FOR TENANT’S OBLIGATIONS HEREUNDER BEING HEREINAFTER COLLECTIVELY
REFERRED TO AS A “GENERAL PARTNER”]);


 


(E)           ANY ENVIRONMENTAL DEFAULT AS SPECIFIED IN SECTION 25.2, OR A
DEFAULT UNDER SECTION 25.3(A),


 


(F)            ANY SUBLETTING, ASSIGNMENT, TRANSFER, MORTGAGE OR OTHER
ENCUMBRANCE OF THE PREMISES OR THIS LEASE IN VIOLATION OF ARTICLE VII;


 


(G)           TENANT’S FAILURE TO EXECUTE AND DELIVER TO LANDLORD ANY DOCUMENT
REQUIRED PURSUANT TO THE PROVISIONS OF SECTIONS 21.1, 21.2 AND/OR 21.3 WITHIN
THE TIME PERIODS PROVIDED THEREIN;


 


(H)           THE SUBMISSION BY TENANT, GUARANTOR (IF ANY), OR ANY OTHER PERSON
OR ENTITY LIABLE FOR TENANT’S OBLIGATIONS HEREUNDER (INCLUDING, WITHOUT
LIMITATION, A GENERAL PARTNER), EITHER BEFORE OR AFTER EXECUTION HEREOF, TO
LANDLORD OF ANY INFORMATION THAT IS MATERIALLY FALSE OR MISLEADING (INCLUDING,
WITHOUT LIMITATION, A FINANCIAL STATEMENT CONTAINING ANY MATERIAL INACCURACY OR
OMISSION);


 


(I)            ANY BREACH OR DEFAULT HEREUNDER WHICH ACCORDING TO AN EXPRESS
PROVISION OF THIS LEASE IS AN IMMEDIATE EVENT OF DEFAULT UNDER ANY PROVISION OF
THIS LEASE;


 


(J)            TENANT’S FAILURE TO PERFORM OR OBSERVE ANY COVENANT OR CONDITION
OF THIS LEASE NOT OTHERWISE SPECIFICALLY DESCRIBED IN THIS SECTION 19.1, WHICH
FAILURE CONTINUES FOR THIRTY (30) DAYS AFTER LANDLORD DELIVERS WRITTEN NOTICE
THEREOF TO TENANT, OR SUCH SHORTER PERIOD AS IS APPROPRIATE IF SUCH FAILURE CAN
REASONABLY BE CURED IN A SHORTER PERIOD, OR SUCH LONGER PERIOD AS MAY BE
NECESSARY DUE TO CIRCUMSTANCES BEYOND TENANT’S CONTROL (I.E., IF TENANT IS IN
ANY WAY DELAYED OR PREVENTED FROM PERFORMING ANY SUCH OBLIGATION DUE TO FIRE,
ACT OF GOD, GOVERNMENTAL

 

F-44

--------------------------------------------------------------------------------


 


ACT OR FAILURE TO ACT, STRIKE, LABOR DISPUTE, INABILITY TO PROCURE MATERIALS, OR
ANY OTHER CAUSE BEYOND TENANT’S REASONABLE CONTROL [WHETHER SIMILAR OR
DISSIMILAR TO THE FOREGOING EVENTS]), SO LONG AS TENANT BEGINS TO CURE SUCH
DEFAULT WITHIN THIRTY (30) DAYS OR SUCH SHORTER PERIOD OF TIME AS IS
APPROPRIATE, PROMPTLY NOTIFIES LANDLORD IN REASONABLE DETAIL OF ANY SUCH
CIRCUMSTANCES BEYOND TENANT’S CONTROL, AND THEREAFTER DILIGENTLY AND WITHOUT
INTERRUPTION PROSECUTES SUCH CURE TO COMPLETION AS QUICKLY AS IS PRACTICABLE
UNDER THE CIRCUMSTANCES; OR


 


(K)           ANY DEFAULT BEYOND ANY APPLICABLE NOTICE, CURE OR GRACE PERIOD BY
TENANT, GUARANTOR, (IF ANY), OR ANY AFFILIATE OF TENANT OR GUARANTOR (IF ANY)
UNDER ANY OTHER INSTRUMENT ENTERED INTO, WITH OR FOR THE BENEFIT OF LANDLORD OR
ANY AFFILIATE OF LANDLORD WITH RESPECT TO THE PREMISES OR THE BUILDING.


 


19.2         (A)           IF AN EVENT OF DEFAULT SHALL OCCUR, WHETHER PRIOR TO
OR AFTER THE COMMENCEMENT DATE, LANDLORD SHALL HAVE THE RIGHT, AT ITS SOLE
OPTION, TO TERMINATE THIS LEASE UPON THREE (3) DAYS’ NOTICE TO TENANT. IN
ADDITION, WITH OR WITHOUT TERMINATING THIS LEASE, LANDLORD MAY RE-ENTER THE
PREMISES, TERMINATE TENANT’S RIGHT OF POSSESSION AND TAKE POSSESSION OF THE
PREMISES UPON THREE (3) DAYS’ NOTICE TO TENANT.  THE AFORESAID NOTICE PROVISIONS
OF THIS SECTION 19.2(A) SHALL OPERATE AS A NOTICE TO QUIT, AND TENANT HEREBY
WAIVES ANY OTHER NOTICE TO QUIT OR NOTICE OF LANDLORD’S INTENTION TO RE-ENTER
THE PREMISES OR TERMINATE THIS LEASE, TO WHICH TENANT WOULD OTHERWISE BE
ENTITLED AT LAW, IN EQUITY OR OTHERWISE.  IF NECESSARY, LANDLORD MAY PROCEED TO
RECOVER POSSESSION OF THE PREMISES UNDER APPLICABLE LEGAL REQUIREMENTS, OR BY
SUCH OTHER LAWFUL MEANS, INCLUDING RE-ENTRY BY FORCE, IF NECESSARY.  IF LANDLORD
ELECTS TO TERMINATE THIS LEASE AND/OR ELECTS TO TERMINATE TENANT’S RIGHT OF
POSSESSION, EVERYTHING CONTAINED IN THIS LEASE ON THE PART OF LANDLORD TO BE
DONE AND PERFORMED SHALL CEASE (OTHER THAN LANDLORD’S SERVICES AS SET FORTH IN
SECTION 14.1), WITHOUT PREJUDICE, HOWEVER, TO TENANT’S LIABILITY FOR ALL BASE
RENT, ADDITIONAL RENT AND OTHER SUMS SPECIFIED HEREIN.  WHILE ANY EVENT OF
DEFAULT IS CONTINUING, LANDLORD SHALL HAVE THE IMMEDIATE RIGHT, AT ITS SOLE
OPTION AND REGARDLESS OF WHETHER OR NOT THIS LEASE AND/OR TENANT’S RIGHT OF
POSSESSION IS TERMINATED, TO SUSPEND (AND AFTER THE OCCURRENCE OF FIVE EVENTS OF
DEFAULT THROUGHOUT THE TERM OF THE LEASE, PERMANENTLY TO RESCIND) ANY
UNEXERCISED RENEWAL OR EXPANSION RIGHT CONTAINED IN THIS LEASE (PROVIDED THAT
LANDLORD SHALL BE ENTITLED TO EXERCISE ANY AND ALL OTHER REMEDIES GRANTED TO
LANDLORD HEREUNDER IN CONNECTION WITH THE OCCURRENCE OF ANY SINGLE EVENT OF
DEFAULT UNDER THIS LEASE), AND TO GRANT OR WITHHOLD ANY CONSENT OR APPROVAL
PURSUANT TO THIS LEASE IN ITS SOLE AND ABSOLUTE DISCRETION, IRRESPECTIVE OF THE
STANDARD FOR LANDLORD’S CONSENT OR APPROVAL IN ANY PARTICULAR INSTANCE AS SET
FORTH IN THIS LEASE.


 


(B)           IF AN EVENT OF DEFAULT OCCURS WHICH RESULTS IN LANDLORD’S
RECOVERING POSSESSION OF THE PREMISES, LANDLORD WILL USE REASONABLE EFFORTS TO
RELET THE PREMISES IN ORDER TO SO MITIGATE ITS DAMAGES, PROVIDED THAT LANDLORD
SHALL RETAIN THE RIGHT, IN THE EXERCISE OF ITS SOLE AND ABSOLUTE JUDGMENT, TO
APPROVE ANY TENANT, TO LEASE THE PREMISES IN WHOLE, IN PART(S), OR TOGETHER WITH
OTHER PREMISES IN THE BUILDING, AND TO DETERMINE THE TERMS AND CONDITIONS OF ANY
LEASES, INCLUDING, WITHOUT LIMITATION, RENT, LENGTH OF TERM (WHICH MAY EXTEND
BEYOND THE DATE ON WHICH THE TERM WOULD HAVE EXPIRED, BUT FOR SUCH EVENT OF
DEFAULT), AND RENT CONCESSIONS AND/OR CONSTRUCTION ALLOWANCES.  FOR PURPOSES OF
THIS SECTION 19.2(B), LANDLORD SHALL BE DEEMED TO HAVE UTILIZED REASONABLE
EFFORTS TO MITIGATE DAMAGES RESULTING FROM AN EVENT OF DEFAULT BY TENANT IF,
FOLLOWING SUCH RECOVERY OF POSSESSION AS AFORESAID, LANDLORD SHALL HAVE LISTED
THE PREMISES WITH A COMMERCIAL REAL ESTATE BROKER IN THE GEOGRAPHIC AREA HAVING
NOT LESS THAN TEN (10) YEARS’

 

F-45

--------------------------------------------------------------------------------


 


EXPERIENCE IN COMMERCIAL REAL ESTATE.  IF IT IS LANDLORD’S STANDARD PRACTICE TO
ENGAGE THE SERVICES OF AN EXCLUSIVE REAL ESTATE BROKER FOR LEASING PURPOSES AT
THE BUILDING, LANDLORD SHALL NOT BE REQUIRED TO LIST THE AVAILABILITY OF THE
PREMISES WITH ANY BROKER OTHER THAN THE EXCLUSIVE BROKER FOR THE BUILDING IN
ORDER TO SATISFY THE “REASONABLE EFFORTS” RELETTING STANDARD HEREUNDER, AND IF
IT IS NOT LANDLORD’S STANDARD PRACTICE TO ENGAGE THE SERVICES OF AN EXCLUSIVE
REAL ESTATE BROKER FOR LEASING PURPOSES AT THE BUILDING, LANDLORD SHALL NOT BE
REQUIRED TO LIST THE AVAILABILITY OF THE PREMISES WITH MORE THAN ONE BROKER IN
ORDER TO SATISFY THE “REASONABLE EFFORTS” RELETTING STANDARD HEREUNDER.
 NOTWITHSTANDING ANYTHING CONTAINED HEREIN, LANDLORD SHALL NOT BE OBLIGATED TO
DISPLAY THE PREMISES TO PROSPECTIVE TENANTS IF LANDLORD HAS OTHER PREMISES
AVAILABLE IN THE BUILDING OR AT ANY OTHER LOCATION OWNED BY LANDLORD OR ITS
AFFILIATES WITHIN THE GEOGRAPHIC AREA, OR TO RELOCATE ANY OTHER TENANT IN THE
BUILDING IN AN EFFORT TO ENHANCE ITS ABILITY TO RELET THE PREMISES.  LANDLORD
SHALL NOT BE LIABLE FOR, NOR SHALL TENANT’S OBLIGATIONS HEREUNDER BE DIMINISHED
BY REASON OF, ANY FAILURE BY LANDLORD TO RELET ALL OR ANY PORTION OF THE
PREMISES OR TO COLLECT ANY RENT DUE UPON SUCH RELETTING.


 


(C)           WHETHER OR NOT THIS LEASE AND/OR TENANT’S RIGHT OF POSSESSION IS
TERMINATED OR ANY SUIT IS INSTITUTED, TENANT SHALL BE IMMEDIATELY LIABLE FOR THE
PAYMENT TO LANDLORD OF ANY BASE RENT, ADDITIONAL RENT, DAMAGES OR OTHER SUMS
WHICH MAY BE DUE OR SUSTAINED PRIOR TO SUCH DEFAULT, AND FOR ALL COSTS, FEES AND
EXPENSES (INCLUDING, BUT NOT LIMITED TO, COURT COSTS, REASONABLE ATTORNEYS’ FEES
AND EXPENSES OF LITIGATION) INCURRED BY LANDLORD IN (I) IN OBTAINING POSSESSION
OF THE PREMISES; (II) IN REMOVING AND/OR STORING TENANT’S OR ANY OTHER
OCCUPANT’S PERSONALTY; (III) IN REPAIRING, ALTERING, REMODELING OR OTHERWISE
PUTTING THE PREMISES INTO SUCH CONDITION WHICH IS LIKELY TO BE ACCEPTABLE TO
PROSPECTIVE TENANTS; (IV) IN RELETTING ALL OR PORTIONS OF THE PREMISES
(INCLUDING, WITHOUT LIMITATION, BROKERAGE COMMISSIONS, COSTS OF TENANT FINISH
WORK, ARCHITECTURAL AND LEGAL FEES, RENTAL CONCESSIONS, ALLOWANCES OR OTHER
INDUCEMENTS GRANTED TO THE REPLACEMENT TENANT, AND COSTS TO PREPARE AND
NEGOTIATE A NEW LEASE AGREEMENT(S)); (V) IN PERFORMING ANY OF TENANT’S
OBLIGATIONS WHICH TENANT FAILED TO PERFORM HEREUNDER; (VI) IN CONNECTION WITH
THE THEN-UNAMORTIZED PORTION OF ANY BROKERAGE OR SIMILAR COMMISSIONS AND FEES,
RENT CONCESSIONS, FIT-UP COSTS AND/OR CONSTRUCTION ALLOWANCES GRANTED BY
LANDLORD IN CONNECTION WITH THIS LEASE OR THE PREMISES, ALL OF WHICH AMOUNTS
SHALL BE AMORTIZED OVER THE INITIAL TERM HEREOF; AND (VII) IN PURSUIT OF
LANDLORD’S OTHER RIGHTS AND REMEDIES HEREUNDER DUE TO SUCH EVENT OF DEFAULT,
PLUS ANY OTHER DAMAGES SUFFERED OR INCURRED BY LANDLORD ON ACCOUNT OR AS A
CONSEQUENCE OF SUCH DEFAULT BY TENANT. IN ADDITION TO THE FOREGOING SUMS, WHICH
SHALL, AT LANDLORD’S SOLE OPTION, EITHER BECOME IMMEDIATELY DUE AND PAYABLE BY
TENANT (IN WHICH EVENT A JUDGMENT AGAINST TENANT AND/OR ANY GUARANTOR IN SUCH
AMOUNT MAY BE FILED BY LANDLORD AT ANY TIME FOLLOWING SUCH EVENT OF DEFAULT), OR
BE ADDED TO THE AMOUNT DUE PURSUANT TO PARAGRAPH (1) OR (2) BELOW, AS
APPLICABLE, TENANT SHALL ALSO BE LIABLE FOR ADDITIONAL DAMAGES WHICH, AT
LANDLORD’S ELECTION SHALL BE, AT LANDLORD’S SOLE OPTION:

 

(1)           AN AMOUNT EQUAL TO (X) THE BASE RENT, ADDITIONAL RENT AND OTHER
SUMS DUE OR WHICH WOULD HAVE BECOME DUE AND PAYABLE UNDER THIS LEASE FROM THE
DATE OF TENANT’S DEFAULT THROUGH THE DATE ON WHICH THE TERM WOULD HAVE EXPIRED
BUT FOR TENANT’S DEFAULT, MINUS (Y) THE AMOUNT OF RENTAL, IF ANY, WHICH LANDLORD
ACTUALLY RECEIVES DURING SUCH PERIOD FROM OTHERS TO WHOM THE PREMISES MAY BE
RENTED (OTHER THAN ANY ADDITIONAL RENT RECEIVED BY LANDLORD AS A RESULT OF ANY
FAILURE OF SUCH OTHER PERSON TO PERFORM ANY OF ITS OBLIGATIONS TO LANDLORD),
WHICH AMOUNT SHALL BE COMPUTED AND PAYABLE IN MONTHLY INSTALLMENTS, IN ADVANCE,
ON THE FIRST DAY OF EACH CALENDAR MONTH FOLLOWING TENANT’S DEFAULT AND
CONTINUING UNTIL THE DATE ON WHICH THE

 

F-46

--------------------------------------------------------------------------------


 

TERM WOULD HAVE EXPIRED BUT FOR TENANT’S DEFAULT, IT BEING UNDERSTOOD THAT (A)
SEPARATE SUITS MAY BE BROUGHT FROM TIME TO TIME TO COLLECT ANY SUCH DAMAGES FOR
ANY MONTH(S) (AND ANY SUCH SEPARATE SUIT SHALL NOT IN ANY MANNER PREJUDICE THE
RIGHT OF LANDLORD TO COLLECT ANY DAMAGES FOR ANY SUBSEQUENT MONTH(S)), OR
LANDLORD MAY DEFER INITIATING ANY SUCH SUIT UNTIL AFTER THE EXPIRATION OF THE
TERM (IN WHICH EVENT SUCH DEFERRAL SHALL NOT BE CONSTRUED AS A WAIVER OF
LANDLORD’S RIGHTS AS SET FORTH HEREIN AND LANDLORD’S CAUSE OF ACTION SHALL BE
DEEMED NOT TO HAVE ACCRUED UNTIL THE EXPIRATION OF THE TERM), AND (B) IF
LANDLORD SO ELECTS TO BRING SUITS FROM TIME TO TIME PRIOR TO RELETTING THE
PREMISES, LANDLORD SHALL BE ENTITLED TO ITS FULL DAMAGES THROUGH THE DATE OF THE
AWARD OF DAMAGES WITHOUT REGARD TO ANY BASE RENT, ADDITIONAL RENT OR OTHER SUMS
THAT ARE OR MAY BE PROJECTED TO BE RECEIVED BY LANDLORD UPON RELETTING OF THE
PREMISES; OR

(2)           AN AMOUNT EQUAL TO THE SUM OF (X) ALL BASE RENT, ADDITIONAL RENT
AND OTHER SUMS DUE OR WHICH WOULD BE DUE AND PAYABLE UNDER THIS LEASE FROM THE
DATE OF TENANT’S DEFAULT THROUGH THE DATE ON WHICH THE TERM WOULD HAVE EXPIRED
BUT FOR TENANT’S DEFAULT, MINUS (Y) ANY BASE RENT AND OTHER CUSTOMARY SUMS
PAYABLE AS RENTAL WHICH TENANT PROVES BY A PREPONDERANCE OF THE EVIDENCE WOULD
BE RECEIVED BY LANDLORD UPON RELETTING OF THE PREMISES AND THEREAFTER THROUGH
THE DATE ON WHICH THE TERM WOULD HAVE EXPIRED, BUT FOR TENANT’S DEFAULT.  THE
AMOUNT DETERMINED PURSUANT TO THIS PARAGRAPH (2) SHALL BE DISCOUNTED USING A
DISCOUNT FACTOR OF FOUR (4%) PERCENT PER ANNUM TO THEN PRESENT WORTH, AND THE
RESULTING AMOUNT SHALL BE PAID TO LANDLORD IN A LUMP SUM ON DEMAND. LANDLORD MAY
BRING SUIT TO COLLECT ANY SUCH DAMAGES AT ANY TIME AFTER AN EVENT OF DEFAULT
SHALL HAVE OCCURRED.

 

If Landlord elects to proceed under paragraph (1) above, it may at any time
thereafter elect to proceed under paragraph (2) above.  In the event Landlord
relets the Premises for a term extending beyond the scheduled expiration of the
Term, Tenant shall not be entitled to apply any such base rent, additional rent
or other sums generated or projected to be generated by such other premises or
the period extending beyond the scheduled expiration of the Term (collectively,
the “Extra Rent”) against Landlord’s damages.  Similarly, in proving the amount
that would be received by Landlord upon a reletting of the Premises as set forth
in clause “(y)” of paragraph (2) above, Tenant shall not take into account the
Extra Rent.  The provisions contained in this Section 19.2 shall be in addition
to, and shall not prevent the enforcement of, any claim Landlord may have
against Tenant for anticipatory breach of this Lease, it being agreed that in
the event of an anticipatory breach, Landlord shall have all rights and remedies
set forth in this Section 19.2 or otherwise available at law or in equity.
 Nothing herein shall either be construed to affect or prejudice Landlord’s
right to prove, and claim in full, unpaid rent accrued prior to termination of
this Lease, or to limit or prejudice the right of Landlord to prove for and
obtain as liquidated damages by reason of such termination, an amount equal to
the maximum allowed by any statute or rule of law in effect at the time, whether
or not such amount shall be greater than, equal to, or less than the amount
determined pursuant to the foregoing provisions of this Section 19.2.  If
Landlord is entitled, or Tenant is required, pursuant to any provision hereof to
take any action upon the termination of the Term, then Landlord shall be
entitled, and Tenant shall be required, to also take such action upon the
termination of Tenant’s right of possession.

 


19.3         (A)           TENANT HEREBY EXPRESSLY WAIVES, FOR ITSELF AND ALL
PERSONS CLAIMING BY, THROUGH OR UNDER IT, ANY RIGHT OF REDEMPTION, RE-ENTRY OR
RESTORATION OF THE OPERATION OF THIS LEASE UNDER ANY PRESENT OR FUTURE LEGAL
REQUIREMENT, AS WELL AS ANY RIGHTS IT MAY HAVE UNDER N.J.S.A. 2A:18-60.

 

F-47

--------------------------------------------------------------------------------


 


(B)           ALL RIGHTS AND REMEDIES OF LANDLORD SET FORTH IN THIS LEASE ARE
CUMULATIVE AND IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO
LANDLORD AT LAW OR IN EQUITY, INCLUDING THOSE AVAILABLE AS A RESULT OF ANY
THREATENED OR ANTICIPATORY BREACH OF THIS LEASE.  THE EXERCISE BY LANDLORD OF
ANY SUCH RIGHT OR REMEDY SHALL NOT PREVENT THE CONCURRENT OR SUBSEQUENT EXERCISE
OF ANY OTHER RIGHT OR REMEDY.  NO DELAY OR FAILURE BY LANDLORD TO EXERCISE ANY
OF LANDLORD’S RIGHTS OR REMEDIES, OR TO ENFORCE ANY OF TENANT’S OBLIGATIONS,
SHALL CONSTITUTE A WAIVER OF ANY SUCH RIGHTS, REMEDIES OR OBLIGATIONS.  LANDLORD
AND TENANT SHALL NOT BE DEEMED TO HAVE WAIVED ANY DEFAULT BY THE OTHER PARTY
UNLESS SUCH WAIVER IS EXPRESSLY SET FORTH IN A WRITTEN INSTRUMENT SIGNED BY THE
NON-DEFAULTING PARTY, AND NO CUSTOM OR PRACTICE WHICH MAY EVOLVE BETWEEN
LANDLORD AND TENANT IN THE ADMINISTRATION OF THE TERMS HEREOF SHALL GIVE RISE TO
ANY WAIVER BY LANDLORD OR TENANT, OR OTHERWISE DIMINISH LANDLORD’S OR TENANT’S
RIGHT TO INSIST UPON THE DEFAULTING PARTY’S PERFORMANCE IN STRICT ACCORDANCE
WITH THE PROVISIONS OF THIS LEASE.  IF LANDLORD OR TENANT WAIVES IN WRITING ANY
DEFAULT BY THE OTHER PARTY, SUCH WAIVER SHALL NOT BE CONSTRUED AS A WAIVER OF
ANY COVENANT, CONDITION OR AGREEMENT SET FORTH IN THIS LEASE EXCEPT AS TO THE
SPECIFIC CIRCUMSTANCE(S) DESCRIBED IN SUCH WRITTEN WAIVER.


 


19.4         IF LANDLORD SHALL INSTITUTE PROCEEDINGS AGAINST TENANT AND A
COMPROMISE OR SETTLEMENT THEREOF SHALL BE MADE, SUCH COMPROMISE OR SETTLEMENT
SHALL NOT CONSTITUTE A WAIVER OF THE COVENANT, CONDITION OR AGREEMENT WHICH IS
THE SUBJECT OF SUCH COMPROMISE OR SETTLEMENT, OR A WAIVER OF ANY OTHER COVENANT,
CONDITION OR AGREEMENT SET FORTH HEREIN, NOR OF ANY OF LANDLORD’S RIGHTS
HEREUNDER.  IF TENANT SHALL INSTITUTE PROCEEDINGS AGAINST LANDLORD AND A
COMPROMISE OR SETTLEMENT THEREOF SHALL BE MADE, SUCH COMPROMISE OR SETTLEMENT
SHALL NOT CONSTITUTE A WAIVER OF THE COVENANT, CONDITION OR AGREEMENT WHICH IS
THE SUBJECT OF SUCH COMPROMISE OR SETTLEMENT, OR A WAIVER OF ANY OTHER COVENANT,
CONDITION OR AGREEMENT SET FORTH HEREIN, NOR OF ANY OF TENANT’S RIGHTS
HEREUNDER.


 


19.5         IF TENANT FAILS TO MAKE ANY PAYMENT TO ANY THIRD PARTY OR TO DO ANY
ACT HEREIN REQUIRED TO BE MADE OR DONE BY TENANT AFTER THE EXPIRATION OF TEN
(10) DAYS’ NOTICE FROM LANDLORD (OR SUCH SHORTER PERIOD OF TIME AS IS PROVIDED
IN ANY OTHER PROVISION OF THIS LEASE, OR ON NO PRIOR NOTICE IN THE CASE OF ANY
EMERGENCY, WHETHER REAL OR APPARENT), THEN, IN ADDITION TO LANDLORD’S OTHER
RIGHTS HEREUNDER, LANDLORD MAY, BUT SHALL NOT BE REQUIRED TO, MAKE SUCH PAYMENT
OR DO SUCH ACT.  THE TAKING OF SUCH ACTION BY LANDLORD SHALL NOT BE CONSIDERED A
CURE OF SUCH DEFAULT BY TENANT OR PREVENT LANDLORD FROM PURSUING ANY REMEDY TO
WHICH IT IS OTHERWISE ENTITLED AS PROVIDED HEREIN.  IF LANDLORD ELECTS TO MAKE
SUCH PAYMENT OR DO SUCH ACT, THEN ALL EXPENSES INCURRED BY LANDLORD, PLUS
INTEREST THEREON AT THE DEFAULT INTEREST RATE, FROM THE DATE INCURRED BY
LANDLORD TO THE DATE OF PAYMENT THEREOF BY TENANT, SHALL CONSTITUTE ADDITIONAL
RENT DUE HEREUNDER AND SHALL BE PAID WITHIN TEN (10) DAYS OF LANDLORD’S INVOICE
THEREFOR.  THIS SECTION 19.5 IS IN ADDITION TO, AND NOT IN LIEU OF, ANY SPECIFIC
“SELF-HELP” RIGHTS LANDLORD MAY HAVE ELSEWHERE IN THIS LEASE.

 


ARTICLE XX
BANKRUPTCY

 


20.1         AN “EVENT OF BANKRUPTCY” IS THE OCCURRENCE WITH RESPECT TO TENANT,
GUARANTOR OR A GENERAL PARTNER, OF ANY OF THE FOLLOWING: (A) SUCH PERSON OR
ENTITY BECOMING INSOLVENT, AS THAT TERM IS DEFINED IN TITLE 11 OF THE UNITED
STATES CODE (THE “BANKRUPTCY CODE”) OR UNDER THE INSOLVENCY LAWS OF ANY STATE
(THE “INSOLVENCY LAWS”); (B) THE APPOINTMENT OF A RECEIVER OR

 

F-48

--------------------------------------------------------------------------------


 


CUSTODIAN FOR ANY PROPERTY OF SUCH PERSON OR ENTITY, OR THE INSTITUTION OF A
FORECLOSURE OR ATTACHMENT ACTION UPON ANY PROPERTY OF SUCH PERSON OR ENTITY; (C)
THE FILING BY SUCH PERSON OR ENTITY OF A VOLUNTARY PETITION UNDER THE PROVISIONS
OF THE BANKRUPTCY CODE OR ANY INSOLVENCY LAWS; (D) THE FILING OF AN INVOLUNTARY
PETITION AGAINST SUCH PERSON OR ENTITY AS THE SUBJECT DEBTOR UNDER THE
BANKRUPTCY CODE OR ANY INSOLVENCY LAWS, WHICH EITHER (I) IS NOT DISMISSED WITHIN
SIXTY (60) DAYS OF THE FILING THEREOF, OR (II) RESULTS IN THE ISSUANCE OF AN
ORDER FOR RELIEF AGAINST THE DEBTOR; OR (E) SUCH PERSON OR ENTITY MAKING OR
CONSENTING TO AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR A COMPOSITION OF
CREDITORS.


 


20.2         UPON THE OCCURRENCE OF AN EVENT OF BANKRUPTCY, LANDLORD SHALL HAVE
ALL RIGHTS AND REMEDIES AVAILABLE PURSUANT TO ARTICLE XIX; PROVIDED, HOWEVER,
THAT WHILE A CASE IN WHICH TENANT IS A DEBTOR UNDER THE BANKRUPTCY CODE,
LANDLORD’S RIGHT TO TERMINATE THIS LEASE SHALL BE SUBJECT, IF AND ONLY TO THE
EXTENT REQUIRED BY THE BANKRUPTCY CODE, TO ANY RIGHTS OF TENANT OR ITS TRUSTEE
IN BANKRUPTCY (COLLECTIVELY, “TRUSTEE”) TO ASSUME OR ASSUME AND ASSIGN THIS
LEASE PURSUANT TO THE BANKRUPTCY CODE.  AFTER THE COMMENCEMENT OF SUCH CASE: (A)
TRUSTEE SHALL PERFORM ALL POST-PETITION OBLIGATIONS OF TENANT UNDER THIS LEASE;
AND (B) IF LANDLORD IS ENTITLED TO DAMAGES (INCLUDING, WITHOUT LIMITATION,
UNPAID RENT) PURSUANT TO THE TERMS OF THIS LEASE, THEN ALL SUCH DAMAGES SHALL BE
ENTITLED TO ADMINISTRATIVE EXPENSE PRIORITY TO THE FULLEST EXTENT PERMITTED BY
THE BANKRUPTCY CODE.  ANY PERSON OR ENTITY TO WHICH THIS LEASE IS ASSIGNED
PURSUANT TO THE BANKRUPTCY CODE SHALL BE DEEMED WITHOUT FURTHER ACT OR DEED TO
HAVE ASSUMED ALL OF THE OBLIGATIONS ARISING UNDER THIS LEASE ON AND AFTER THE
DATE OF ASSIGNMENT, AND ANY SUCH ASSIGNEE SHALL, UPON REQUEST, EXECUTE AND
DELIVER TO LANDLORD AN INSTRUMENT CONFIRMING SUCH ASSUMPTION.  TRUSTEE SHALL NOT
HAVE THE RIGHT TO ASSUME OR ASSUME AND ASSIGN THIS LEASE UNLESS TRUSTEE PROMPTLY
(I) CURES ALL DEFAULTS UNDER THIS LEASE, (II) COMPENSATES LANDLORD FOR ALL
DAMAGES INCURRED AS A RESULT OF SUCH DEFAULTS, (III) PROVIDES ADEQUATE ASSURANCE
OF FUTURE PERFORMANCE ON THE PART OF TRUSTEE AS DEBTOR IN POSSESSION OR
TRUSTEE’S ASSIGNEE, AND (IV) COMPLIES WITH ALL OTHER REQUIREMENTS OF THE
BANKRUPTCY CODE.  IF TRUSTEE FAILS TO ASSUME OR ASSUME AND ASSIGN THIS LEASE IN
ACCORDANCE WITH THE REQUIREMENTS OF THE BANKRUPTCY CODE WITHIN SIXTY (60) DAYS
AFTER THE INITIATION OF SUCH CASE, THEN TRUSTEE SHALL BE DEEMED TO HAVE REJECTED
THIS LEASE.  IF THIS LEASE IS REJECTED OR DEEMED REJECTED, THEN LANDLORD SHALL
HAVE ALL RIGHTS AND REMEDIES AVAILABLE TO IT PURSUANT TO ARTICLE XIX.  ADEQUATE
ASSURANCE OF FUTURE PERFORMANCE SHALL REQUIRE, AMONG OTHER THINGS, THAT THE
FOLLOWING MINIMUM CRITERIA BE MET: (1) TRUSTEE MUST PAY ITS ESTIMATED PRO-RATA
SHARE OF THE COST OF ALL SERVICES PERFORMED OR PROVIDED BY LANDLORD (WHETHER
DIRECTLY OR THROUGH AGENTS OR CONTRACTORS AND WHETHER OR NOT PREVIOUSLY INCLUDED
AS PART OF BASE RENT) IN ADVANCE OF THE PERFORMANCE OR PROVISION OF SUCH
SERVICES; (2) TRUSTEE MUST AGREE THAT TENANT’S BUSINESS SHALL BE CONDUCTED IN A
FIRST-CLASS MANNER, AND THAT NO LIQUIDATING SALE, AUCTION OR OTHER NON-FIRST
CLASS BUSINESS OPERATION SHALL BE CONDUCTED IN THE PREMISES; (3) TRUSTEE MUST
AGREE THAT THE USE OF THE PREMISES AS STATED IN THIS LEASE SHALL REMAIN
UNCHANGED AND THAT NO PROHIBITED USE SHALL BE PERMITTED; (4) TRUSTEE MUST AGREE
THAT THE ASSUMPTION OR ASSUMPTION AND ASSIGNMENT OF THIS LEASE WILL NOT VIOLATE
OR AFFECT THE RIGHTS OF OTHER TENANTS OF THE BUILDING; (5) TRUSTEE MUST PAY AT
THE TIME THE NEXT MONTHLY INSTALLMENT OF BASE RENT IS DUE, IN ADDITION TO SUCH
INSTALLMENT, AN AMOUNT EQUAL TO THE MONTHLY INSTALLMENTS OF BASE RENT AND
RECURRING ITEMS OF ADDITIONAL RENT DUE FOR THE NEXT SIX (6) MONTHS THEREAFTER,
SUCH AMOUNT TO BE HELD AS A SECURITY DEPOSIT (IN ADDITION TO, AND NOT IN LIEU
OF, THE SECURITY DEPOSIT); (6) TRUSTEE MUST AGREE TO PAY, AT ANY TIME LANDLORD
DRAWS ON THE SECURITY BEING DEPOSITED PURSUANT TO THIS ARTICLE XX, THE AMOUNT
NECESSARY TO RESTORE SUCH SECURITY TO ITS ORIGINAL AMOUNT; (7) TRUSTEE MUST
COMPLY WITH ALL DUTIES AND OBLIGATIONS OF TENANT UNDER THIS

 

F-49

--------------------------------------------------------------------------------


 


LEASE; AND (8) ALL ASSURANCES OF FUTURE PERFORMANCE SPECIFIED IN THE BANKRUPTCY
CODE MUST BE SATISFIED.

 


ARTICLE XXI
SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES

 


21.1         THIS LEASE IS SUBJECT AND SUBORDINATE TO THE LIEN, PROVISIONS,
OPERATION AND EFFECT OF ALL MORTGAGES, TO ALL FUNDS AND INDEBTEDNESS INTENDED TO
BE SECURED THEREBY, AND TO ALL RENEWALS, EXTENSIONS, MODIFICATIONS,
CONSOLIDATIONS, REPLACEMENTS OR REFINANCINGS THEREOF. THE HOLDER OF ANY MORTGAGE
TO WHICH THIS LEASE IS SUBORDINATE SHALL HAVE THE RIGHT (SUBJECT TO ANY REQUIRED
APPROVAL OF THE HOLDERS OF ANY OTHER MORTGAGE THAT IS SUPERIOR TO SUCH MORTGAGE)
AT ANY TIME TO UNILATERALLY DECLARE THIS LEASE TO BE SUPERIOR TO SUCH MORTGAGE. 
LANDLORD REPRESENTS THERE IS NO MORTGAGE AS OF THE DATE OF THIS LEASE.  ALTHOUGH
NO INSTRUMENT OR ACT ON THE PART OF TENANT SHALL BE NECESSARY TO EFFECTUATE SUCH
SUBORDINATION, TENANT SHALL, NEVERTHELESS, WITHIN TEN (10) BUSINESS DAYS AFTER
REQUEST THEREFOR, EXECUTE, ACKNOWLEDGE AND DELIVER ANY REASONABLE DOCUMENTS
CONFIRMING SUCH SUBORDINATION AS MAY BE SUBMITTED BY LANDLORD OR THE HOLDER OF
SUCH MORTGAGE.  IF WITHIN FIVE (5) DAYS AFTER A SECOND REQUEST THEREFOR WHICH IN
BOLDED CAPITAL LETTERS EXPRESSLY SO STATES IF SUCH REASONABLE DOCUMENTS ARE NOT
DELIVERED BY TENANT THAT SUCH FAILURE SHALL BE CONSIDERED AN EVENT OF DEFAULT,
THEN TENANT’S FAILURE TO DELIVER SUCH REASONABLE DOCUMENTS SHALL BE CONSIDERED
AN EVENT OF DEFAULT UNDER THIS LEASE.  NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 21.1, THE SUBORDINATION OF THIS LEASE TO ANY FUTURE MORTGAGES SHALL BE
CONDITIONED ON LANDLORD’S DELIVERY TO TENANT OF A SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT (“SNDA”) FROM THE HOLDER OF SUCH MORTGAGE UTILIZING
SUCH MORTGAGEE’S STANDARD FORM OF SNDA (PROVIDED THAT SUCH FORM IS CONSISTENT
WITH THE PROVISIONS OF SECTION 21.2).  LANDLORD SHALL HAVE NO LIABILITY TO
TENANT IF, FOR ANY REASON WHATSOEVER, TENANT SHALL NOT RECEIVE AN SNDA UTILIZING
SUCH MORTGAGEE’S STANDARD FORM OF SNDA.  THE FAILURE OF TENANT TO RECEIVE AN
SNDA SHALL NOT RELIEVE OR RELEASE TENANT FROM ANY OF ITS OBLIGATIONS UNDER THIS
LEASE, BUT IN SUCH EVENT TENANT SHALL NOT BE OBLIGATED TO SUBORDINATE THIS LEASE
AND TENANT’S RIGHTS HEREUNDER TO ANY MORTGAGE UNTIL AND UNLESS IT RECEIVES SAID
SNDA.  ANY AND ALL PROCESSING CHARGES CUSTOMARILY ASSESSED BY ANY MORTGAGEE IN
CONNECTION WITH ANY REQUEST FOR, OR ANY GRANTING OF AN SNDA SHALL BE BORNE BY
TENANT.

 


21.2         TENANT WAIVES THE PROVISIONS OF ANY LAW NOW OR HEREAFTER IN EFFECT
WHICH MAY GIVE OR PURPORT TO GIVE TENANT ANY RIGHT TO TERMINATE THIS LEASE IN
THE EVENT ANY FORECLOSURE PROCEEDING IS PROSECUTED OR COMPLETED, OR IN THE EVENT
THE PROPERTY OR ANY PORTION THEREOF OR LANDLORD’S INTEREST THEREIN IS
TRANSFERRED TO MORTGAGEE OR ANY OTHER PARTY BY FORECLOSURE, BY DEED IN LIEU OF
FORECLOSURE, POWER OF SALE OR OTHER RELATED PROCEEDING OR REMEDY IN CONNECTION
WITH MORTGAGEE’S INTEREST.  TENANT SHALL ATTORN TO SUCH TRANSFEREE AND SHALL
RECOGNIZE SUCH TRANSFEREE AS THE LANDLORD UNDER THIS LEASE.  TENANT AGREES THAT
UPON ANY SUCH ATTORNMENT, SUCH TRANSFEREE SHALL NOT BE (A) BOUND BY ANY PAYMENT
OF BASE RENT OR ADDITIONAL RENT MORE THAN ONE (1) MONTH IN ADVANCE TO ANY PRIOR
LANDLORD, (B) BOUND BY ANY TERMINATION, AMENDMENT OR MODIFICATION OF THIS LEASE
MADE WITHOUT THE CONSENT OF THE MORTGAGEE EXISTING AS OF THE DATE OF SUCH
TERMINATION, AMENDMENT OR MODIFICATION PROVIDED TENANT WAS NOTIFIED OF THE
EXISTENCE OF SUCH MORTGAGEE, (C) LIABLE FOR DAMAGES FOR ANY BREACH, ACT OR
OMISSION OF ANY PRIOR LANDLORD, EXCEPT TO THE EXTENT IS A CONTINUING DEFAULT
AFTER NOTICE OF SUCH BREACH, ACT OR OMISSION FROM TENANT TO THE MORTGAGEE OR
TRANSFEREE, (D) BOUND TO RETURN, CREDIT AGAINST TENANT’S OBLIGATIONS

 

F-50

--------------------------------------------------------------------------------


 


HEREUNDER, OR OTHERWISE ACCOUNT FOR ANY SECURITY OR RENTAL DEPOSIT MADE BY
TENANT WHICH IS NOT DELIVERED OR PAID OVER TO SUCH TRANSFEREE, OR (E) SUBJECT TO
ANY OFFSET, ABATEMENT, DEFENSE, CLAIM, COUNTERCLAIM OR DEDUCTION WHICH TENANT
MIGHT HAVE AGAINST ANY PRIOR LANDLORD; PROVIDED, HOWEVER, THAT AFTER SUCCEEDING
TO LANDLORD’S INTEREST UNDER THIS LEASE, SUCH TRANSFEREE SHALL AGREE TO PERFORM,
IN ACCORDANCE WITH THE TERMS OF THIS LEASE, ALL OBLIGATIONS OF LANDLORD UNDER
THIS LEASE.  ALTHOUGH NO INSTRUMENT OR ACT ON THE PART OF TENANT SHALL BE
NECESSARY TO EFFECTUATE SUCH ATTORNMENT, TENANT SHALL, NEVERTHELESS, EXECUTE,
ACKNOWLEDGE AND DELIVER ANY REASONABLE DOCUMENTS SUBMITTED TO TENANT CONFIRMING
SUCH ATTORNMENT AS MAY BE SUBMITTED BY LANDLORD OR SUCH TRANSFEREE, SUBJECT TO
THE SAME TIME PERIODS FOR DELIVER AS SET FORTH IN SECTION 21.1.  ANY SUCH
TRANSFEREE SHALL HAVE NO LIABILITY OR RESPONSIBILITY UNDER OR PURSUANT TO THE
TERMS OF THIS LEASE OR OTHERWISE AFTER IT CEASES TO OWN AN INTEREST IN THE
BUILDING.  NOTHING IN THIS LEASE SHALL BE CONSTRUED TO REQUIRE MORTGAGEE TO SEE
TO THE APPLICATION OF THE PROCEEDS OF ANY LOAN, AND TENANT’S AGREEMENTS SET
FORTH HEREIN SHALL NOT BE IMPAIRED ON ACCOUNT OF ANY MODIFICATION OF THE
DOCUMENTS EVIDENCING AND SECURING ANY SUCH LOAN.


 


21.3         IF ANY PROSPECTIVE OR CURRENT MORTGAGEE REQUIRES MODIFICATIONS TO
THIS LEASE, THEN PROVIDED SUCH MODIFICATIONS DO NOT ADVERSELY AFFECT TENANT’S
USE OF THE PREMISES AS HEREIN PERMITTED, AND DO NOT INCREASE TENANT’S
OBLIGATIONS, DECREASE TENANT’S RIGHTS OR REDUCE LANDLORD’S OBLIGATIONS
HEREUNDER, LANDLORD MAY SUBMIT TO TENANT AN AMENDMENT TO THIS LEASE
INCORPORATING SUCH REQUIRED MODIFICATIONS, AND TENANT SHALL EXECUTE, ACKNOWLEDGE
AND DELIVER SUCH AMENDMENT TO LANDLORD PROMPTLY UPON LANDLORD’S REQUEST
THEREFOR.


 


21.4         IF: (A) ANY PORTION OF THE PROPERTY IS AT ANY TIME SUBJECT TO A
MORTGAGE, (B) THIS LEASE AND THE RENT PAYABLE HEREUNDER IS ASSIGNED TO THE
MORTGAGEE, AND (C) TENANT IS GIVEN NOTICE OF SUCH ASSIGNMENT, INCLUDING THE NAME
AND ADDRESS OF THE ASSIGNEE, THEN TENANT SHALL NOT EXERCISE ANY RIGHTS IT MAY
HAVE TO TERMINATE THIS LEASE OR TO PURSUE ANY OTHER REMEDIES FOR ANY DEFAULT ON
THE PART OF LANDLORD WITHOUT FIRST GIVING NOTICE, IN THE MANNER PROVIDED
ELSEWHERE IN THIS LEASE FOR THE GIVING OF NOTICES, TO SUCH MORTGAGEE, SPECIFYING
THE DEFAULT IN REASONABLE DETAIL, AND SUCH MORTGAGEE SHALL HAVE A REASONABLE
PERIOD OF TIME (BUT SHALL NOT BE OBLIGATED) TO CURE SUCH DEFAULT FOR AND ON
BEHALF OF LANDLORD, EXCEPT THAT (I) SUCH MORTGAGEE SHALL HAVE AT LEAST THIRTY
(30) DAYS TO CURE THE DEFAULT; (II) IF SUCH DEFAULT CANNOT BE CURED WITH
REASONABLE DILIGENCE WITHIN THIRTY (30) DAYS AND DOES NOT AFFECT THE
HABITABILITY OF THE PREMISES AND MORTGAGEE WITHIN THE THIRTY (30) DAYS NOTIFIES
TENANT OF ITS INTENT TO CURE, COMMENCES SUCH CURE AND THEREAFTER DILIGENTLY
PURSUES SUCH CURE, SUCH MORTGAGEE SHALL HAVE SUCH ADDITIONAL TIME AS MAY BE
REASONABLY NECESSARY TO CURE THE DEFAULT; AND (III) IF THE DEFAULT DOES NOT
AFFECT THE HABITABILITY OF THE PREMISES AND CANNOT REASONABLY BE CURED WITHOUT
SUCH MORTGAGEE’S HAVING OBTAINED POSSESSION OF THE BUILDING OR THE PROPERTY (AS
APPLICABLE) AND MORTGAGEE PROMPTLY INSTITUTES AND DILIGENTLY PURSUES APPROPRIATE
LEGAL PROCEEDINGS TO OBTAIN POSSESSION OF THE PROPERTY, SUCH MORTGAGEE SHALL
HAVE SUCH ADDITIONAL TIME AS MAY BE REASONABLY NECESSARY UNDER THE CIRCUMSTANCES
TO SO OBTAIN POSSESSION, AND THEREAFTER TO CURE THE DEFAULT.  ANY CURE OF
LANDLORD’S DEFAULT BY SUCH MORTGAGEE SHALL BE TREATED AS PERFORMANCE BY
LANDLORD.


 


21.5         AT ANY TIME AND FROM TIME TO TIME, UPON NOT LESS THAN TEN (10)
BUSINESS DAYS’ NOTICE, TENANT OR LANDLORD SHALL EXECUTE, ACKNOWLEDGE AND DELIVER
TO LANDLORD OR TENANT AND/OR ANY OTHER PARTY DESIGNATED BY LANDLORD OR TENANT, A
WRITTEN STATEMENT CERTIFYING: (A) THAT THIS LEASE IS UNMODIFIED AND IN FULL
FORCE AND EFFECT (OR IF THERE HAVE BEEN MODIFICATIONS, THAT THIS LEASE IS IN
FULL FORCE AND EFFECT AS MODIFIED AND STATING THE MODIFICATIONS); (B) THE DATES
TO

 

F-51

--------------------------------------------------------------------------------


 


WHICH RENT AND ANY OTHER CHARGES HEREUNDER HAVE BEEN PAID; (C) WHETHER OR NOT,
TO TENANT’S OR LANDLORD’S BEST KNOWLEDGE, LANDLORD OR TENANT IS IN DEFAULT IN
THE PERFORMANCE OF ANY OBLIGATION HEREUNDER AND, IF SO, SPECIFYING IN REASONABLE
DETAIL THE NATURE OF SUCH DEFAULT; (D) THE ADDRESS TO WHICH NOTICES TO TENANT OR
LANDLORD ARE TO BE SENT; (E) THAT TENANT HAS ACCEPTED THE PREMISES AND THAT ALL
WORK THERETO HAS BEEN COMPLETED (OR IF SUCH WORK HAS NOT BEEN COMPLETED,
SPECIFYING IN REASONABLE DETAIL THE INCOMPLETE WORK); (F) THAT TENANT’S
THEN-CURRENT USE OF THE PREMISES DOES NOT INVOLVE THE GENERATION, MANUFACTURE,
REFINING, TRANSPORTATION, TREATMENT, STORAGE, HANDLING OR DISPOSAL OF ANY
HAZARDOUS MATERIALS (AS HEREINAFTER DEFINED); AND (H) SUCH OTHER MATTERS AS
LANDLORD OR TENANT MAY REASONABLY REQUEST.  ANY SUCH STATEMENT MAY BE RELIED
UPON BY ANY OWNER, MORTGAGEE, PROSPECTIVE MORTGAGEE, OR PROSPECTIVE PURCHASER OF
THE PROPERTY OR ANY PORTION THEREOF, OR ANY OTHER PERSON OR ENTITY DESIGNATED BY
LANDLORD.  IF WITHIN FIVE (5) DAYS AFTER A SECOND REQUEST THEREFOR WHICH IN
BOLDED CAPITAL LETTERS EXPRESSLY SO STATES IF ANY SUCH STATEMENT IS NOT
DELIVERED BY TENANT OR LANDLORD AS THE CASE MAY BE, THEN ALL MATTERS CONTAINED
IN SUCH STATEMENT AS PREPARED BY LANDLORD OR TENANT SHALL BE DEEMED TRUE AND
ACCURATE.

 


ARTICLE XXII
HOLDING OVER; END OF TERM

 


22.1         IF TENANT HOLDS OVER POSSESSION OF THE PREMISES BEYOND THE
EXPIRATION DATE OR PRIOR EXPIRATION OF THE TERM, SUCH HOLDING OVER SHALL NOT BE
DEEMED TO EXTEND THE TERM OR RENEW THIS LEASE BUT SUCH HOLDING OVER SHALL
CONTINUE UPON THE TERMS COVENANTS AND CONDITIONS OF THIS LEASE AS A TENANT AT
WILL EXCEPT THAT TENANT AGREES THAT THE CHARGE FOR USE AND OCCUPANCY OF THE
PREMISES FOR EACH CALENDAR MONTH OR PORTION THEREOF THAT TENANT HOLDS OVER (EVEN
IF SUCH PART SHALL BE ONE DAY) SHALL BE A LIQUIDATED SUM EQUAL TO ONE-TWELFTH
(1/12TH) OF 150% OF THE BASE RENT AND ADDITIONAL RENT REQUIRED TO BE PAID BY
TENANT DURING THE CALENDAR YEAR PRECEDING THE EXPIRATION DATE OR EARLIER
EXPIRATION OF THE TERM FOR THE PERIOD BEYOND THE EXPIRATION DATE OR PRIOR
EXPIRATION OF THE TERM.  THE PARTIES RECOGNIZE AND AGREE THAT THE DAMAGE TO
LANDLORD RESULTING FROM ANY FAILURE BY TENANT TO TIMELY SURRENDER POSSESSION OF
THE PREMISES WILL BE EXTREMELY SUBSTANTIAL, MAY EXCEED THE AMOUNT OF THE MONTHLY
BASE RENT AND ADDITIONAL RENT PAYABLE HEREUNDER AND WILL BE IMPOSSIBLE TO
ACCURATELY MEASURE.  IF THE PREMISES ARE NOT SURRENDERED WITHIN THIRTY (30) DAYS
OF THE EXPIRATION DATE OR PRIOR EXPIRATION OF THE TERM, IN ADDITION TO THE USE
AND OCCUPANCY CHARGE SET FORTH ABOVE, TENANT SHALL INDEMNIFY AND HOLD HARMLESS
LANDLORD AGAINST ANY AND ALL LOSSES AND LIABILITIES RESULTING THEREFROM,
INCLUDING, WITHOUT LIMITATION, ANY CLAIMS MADE BY ANY SUCCEEDING TENANT FOUNDED
UPON SUCH DELAY.  NOTHING CONTAINED IN THIS LEASE SHALL BE CONSTRUED AS A
CONSENT BY LANDLORD TO THE OCCUPANCY OR POSSESSION BY TENANT OF THE PREMISES
BEYOND THE EXPIRATION DATE OR PRIOR EXPIRATION OF THE TERM, AND LANDLORD, UPON
SAID EXPIRATION DATE OR PRIOR EXPIRATION OF THE TERM, OR AT ANY TIME THEREAFTER
(AND NOTWITHSTANDING THAT LANDLORD MAY ACCEPT FROM TENANT ONE OR MORE PAYMENTS
CALLED FOR BY THIS SECTION 22.1), SHALL BE ENTITLED TO THE BENEFIT OF ALL LEGAL
REMEDIES THAT NOW MAY BE IN FORCE OR MAY BE HEREAFTER ENACTED RELATING TO THE
IMMEDIATE REPOSSESSION OF THE PREMISES.  THE PROVISIONS OF THIS ARTICLE SHALL
SURVIVE THE EXPIRATION DATE OR EARLIER EXPIRATION OF THE TERM.


 


22.2         TENANT SHALL SUFFER NO WASTE OR INJURY TO ANY PART OF THE PREMISES
AND SHALL, UPON THE EXPIRATION DATE OR EARLIER TERMINATION OF THE TERM,
SURRENDER THE PREMISES IN NEAT AND CLEAN ORDER AND IN A CONDITION EQUAL TO OR
BETTER THAN THE CONDITION OF THE PREMISES ON THE

 

F-52

--------------------------------------------------------------------------------


 


COMMENCEMENT DATE, EXCEPT FOR ORDINARY WEAR AND TEAR, CASUALTY DAMAGE AND
REPAIRS FOR WHICH LANDLORD IS RESPONSIBLE.  IF TENANT FAILS TO REMOVE ANY
MOVABLE FURNITURE, FURNISHINGS, TRADE FIXTURES OR OTHER PERSONAL PROPERTY AS
REQUIRED PURSUANT TO SECTION 9.6 ABOVE, THEN LANDLORD SHALL HAVE THE RIGHT, BUT
NOT THE OBLIGATION, AT ITS SOLE OPTION TO: (I) REMOVE AND STORE ALL SUCH ITEMS
AT THE SOLE COST OF TENANT AND WITHOUT LIABILITY ON THE PART OF LANDLORD OR
LANDLORD’S AGENTS; (II) IMMEDIATELY TREAT SAME AS THE PROPERTY OF LANDLORD
WITHOUT ANY PAYMENT THEREFOR TO TENANT; AND/OR (III) DISPOSE OF ANY OR ALL OF
SUCH PROPERTY, TO THE EXTENT PERMITTED BY LEGAL REQUIREMENTS.  TENANT’S
OBLIGATIONS UNDER THIS SECTION 22.2 SHALL SURVIVE THE EXPIRATION DATE OR EARLIER
TERMINATION OF THIS LEASE. UPON THE EXPIRATION DATE OR EARLIER TERMINATION OF
THE TERM, TENANT SHALL DELIVER TO LANDLORD ALL KEYS AND SECURITY CARDS TO THE
BUILDING AND THE PREMISES, WHETHER SUCH KEYS WERE FURNISHED BY LANDLORD OR
OTHERWISE PROCURED BY TENANT, AND SHALL INFORM LANDLORD OF THE COMBINATION OF
EACH LOCK, SAFE AND VAULT, IF ANY, IN THE PREMISES.

 


ARTICLE XXIII
RIGHTS OF LANDLORD

 


23.1         IN ADDITION TO ANY OTHER RIGHTS GRANTED TO LANDLORD BY THIS LEASE,
AND NOTWITHSTANDING ANYTHING CONTAINED IN THIS LEASE TO THE CONTRARY, FROM AND
AFTER THE DATE HEREOF LANDLORD RESERVES THE FOLLOWING RIGHTS: (A) TO CHANGE THE
STREET ADDRESS AND NAME OF THE BUILDING (PROVIDED, HOWEVER, LANDLORD AGREES NOT
TO CHANGE THE NAME OF THE BUILDING TO “H&R BLOCK BUILDING” OR “LIBERTY TAX
SERVICE BUILDING”); (B) TO CHANGE THE ARRANGEMENT, DIMENSIONS AND LOCATION OF
ENTRANCES, PASSAGEWAYS, DOORS, DOORWAYS, CORRIDORS, ELEVATORS, STAIRS, TOILETS
AND OTHER COMMON AREAS, PROVIDED THAT LANDLORD SHALL NOT (1) RELOCATE THE
PASSENGER ELEVATORS AS CURRENTLY CONSTITUTED IN THE BUILDING, OR (2)
STRUCTURALLY AND MATERIALLY ALTER THE DIMENSIONS OF THE LOBBY OR THE OPEN ATRIUM
OF THE BUILDING UNLESS REQUIRED TO DO SO (I) TO COMPLY WITH LEGAL REQUIREMENTS,
(II) PURSUANT TO THE DECISIONS, OR AT THE DIRECTION OF ANY GOVERNMENTAL
AUTHORITY, AGENCY OR COURT, OR (III) TO PROTECT THE STRUCTURAL INTEGRITY OF THE
BUILDING; (C) TO ERECT, USE AND MAINTAIN PIPES, WIRES, STRUCTURAL SUPPORTS,
DUCTS AND CONDUITS IN AND THROUGH THE PREMISES; (D) TO SUBDIVIDE THE PROPERTY OR
TO COMBINE THE LAND WITH OTHER LANDS, PROVIDED THAT, IN EITHER CASE, TENANT
SHALL CONTINUE TO HAVE ACCESS TO (I) THE INTERNAL ROADWAYS LEADING FROM THE LAND
TO ANY PUBLIC ROADWAYS WHICH ARE CONTIGUOUS TO THE BUILDING (IF APPLICABLE), AND
(II) THE PARKING AREA, IF SAME IS LOCATED OUTSIDE OF THE LAND; (E) TO GRANT
PERMITTED USES TO OTHER TENANTS AND OCCUPANTS OF THE BUILDING; (F) TO
EXCLUSIVELY USE AND/OR LEASE OR LICENSE THE USE OF THE ROOF AREAS AND EXTERIOR
WALLS OF THE BUILDING, AS WELL AS ALL COMMON AREAS; (G) TO TEMPORARILY CLOSE THE
COMMON AREAS OR OTHER PORTIONS OF THE PROPERTY IN ORDER TO PREVENT A PUBLIC
DEDICATION THEREOF; (H) TO RELOCATE ANY PARKING AREAS; (I) TO CONSTRUCT
IMPROVEMENTS (INCLUDING, WITHOUT LIMITATION, KIOSKS AND PARKING STRUCTURES) ON
THE LAND; (J) TO PROHIBIT SMOKING IN THE ENTIRE BUILDING OR PORTIONS THEREOF
(INCLUDING THE PREMISES) AND ON THE PROPERTY, SO LONG AS SUCH PROHIBITIONS ARE
IN ACCORDANCE WITH APPLICABLE LEGAL REQUIREMENTS; AND (K) REASONABLY LIMIT,
CONTROL OR OTHERWISE REGULATE ACCESS TO THE BUILDING AND/OR THE LAND; PROVIDED
THAT TENANT SHALL CONTINUE TO HAVE REASONABLE ACCESS 24 HOURS PER DAY, SEVEN
DAYS PER WEEK, 365 DAYS PER YEAR.

 


ARTICLE XXIV
PARKING

 


24.1         (A)           DURING THE TERM, TENANT SHALL HAVE THE RIGHT TO USE
(ON A NON-EXCLUSIVE FIRST-COME, FIRST-SERVED BASIS AND/OR ON AN EXCLUSIVE
RESERVED BASIS AS SET FORTH IN ARTICLE I) THE

 

F-53

--------------------------------------------------------------------------------


 


NUMBER OF PARKING SPACES SET FORTH IN ARTICLE I FOR THE UNRESERVED PARKING OF
PASSENGER AUTOMOBILES IN THE PARKING AREAS ON THE LAND DESIGNATED FROM TIME TO
TIME BY LANDLORD FOR THE USE OF TENANTS OF THE BUILDING (THE “PARKING AREA.”).
 LANDLORD SHALL HAVE NO OBLIGATION TO POLICE OR OTHERWISE MONITOR THE USE OF THE
PARKING AREA.


 


(B)           TENANT SHALL PARK AND SHALL CAUSE ITS EMPLOYEES TO PARK ONLY IN
THE PARKING AREA.  IN ORDER TO RESTRICT THE USE BY TENANT’S EMPLOYEES OF AREAS
DESIGNATED OR WHICH MAY BE DESIGNATED BY LANDLORD AS HANDICAPPED, RESERVED OR
RESTRICTED PARKING AREAS, OR FOR ANY OTHER BUSINESS PURPOSE, TENANT AGREES THAT
IT WILL, AT ANY TIME AND FROM TIME TO TIME AS REQUESTED BY LANDLORD, FURNISH
LANDLORD WITH THE OWNERS’ NAMES AND THE LICENSE PLATE NUMBERS OF ANY VEHICLE OF
TENANT AND TENANT’S AGENTS.  LANDLORD REPRESENTS THAT IT WILL NOT ALLOCATED MORE
THAN 100% OF THE AVAILABLE PARKING SPACES TO TENANTS IN THE BUILDING.


 


24.2         LANDLORD RESERVES THE RIGHT TO INSTITUTE A PARKING CONTROL SYSTEM,
AND TO REASONABLY ESTABLISH AND MODIFY OR AMEND RULES AND REGULATIONS GOVERNING
THE USE THEREOF. LANDLORD SHALL HAVE THE RIGHT TO REVOKE A USER’S PARKING
PRIVILEGES IN THE EVENT SUCH USER FAILS TO ABIDE BY THE RULES AND REGULATIONS
GOVERNING THE USE OF THE PARKING AREA.  TENANT SHALL BE PROHIBITED FROM USING
THE PARKING AREA FOR PURPOSES OTHER THAN FOR PARKING REGISTERED VEHICLES.  THE
STORAGE OR REPAIR PARKING OF VEHICLES IN THE PARKING AREA IS STRICTLY
PROHIBITED.  THE OVERNIGHT PARKING OF VEHICLES IN THE PARKING AREA SHALL BE
PERMITTED FOR A REASONABLE DURATION OF TIME (IN THE DISCRETION OF LANDLORD),
PROVIDED TENANT NOTIFIES THE FACILITIES OR SECURITY PERSONNEL OF THE BUILDING OF
THE EXISTENCE IN ADVANCE OF ANY SUCH VEHICLE IN THE PARKING AREA.


 


24.3         TENANT SHALL NOT ASSIGN OR OTHERWISE TRANSFER ANY PARKING SPACES
(OTHER THAN TO A PERMITTED ASSIGNEE OF THIS LEASE, OR A PERMITTED SUBTENANT OF
THE PREMISES), AND ANY ATTEMPTED ASSIGNMENT OR OTHER TRANSFER SHALL BE VOID.
TENANT AND ITS EMPLOYEES SHALL OBSERVE REASONABLE SAFETY PRECAUTIONS IN THE USE
OF THE PARKING AREA AND SHALL AT ALL TIMES ABIDE BY ALL RULES AND REGULATIONS
GOVERNING THE USE OF THE PARKING AREA PROMULGATED BY LANDLORD OR THE PARKING
AREA OPERATOR (IF ANY).  LANDLORD RESERVES THE RIGHT TO TEMPORARILY CLOSE THE
PARKING AREA DURING PERIODS OF UNUSUALLY INCLEMENT WEATHER OR FOR REPAIRS, OR TO
PREVENT A DEDICATION THEREOF, AND TENANT SHALL NOT BE ENTITLED TO ANY ABATEMENT
OF RENT OR OTHER DAMAGES AS A RESULT THEREOF LANDLORD DOES NOT ASSUME ANY
RESPONSIBILITY, AND SHALL NOT BE HELD LIABLE, FOR ANY DAMAGE OR LOSS TO ANY
AUTOMOBILE OR PERSONAL PROPERTY IN OR ABOUT THE PARKING AREA, OR FOR ANY INJURY
SUSTAINED BY ANY PERSON IN OR ABOUT THE PARKING AREA.

 


ARTICLE XXV
ENVIRONMENTAL

 


25.1         EXCEPT FOR HAZARDOUS MATERIAL (AS HEREINAFTER DEFINED) CONTAINED IN
PRODUCTS USED BY TENANT IN DE MINIMIS QUANTITIES FOR ORDINARY CLEANING AND
OFFICE PURPOSES, TENANT SHALL NOT PERMIT OR CAUSE ANY PARTY TO BRING ANY
HAZARDOUS MATERIAL UPON THE PREMISES OR TRANSPORT, STORE, USE, GENERATE,
MANUFACTURE, DISPOSE, OR RELEASE ANY HAZARDOUS MATERIAL ON OR FROM THE PREMISES
WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT.  TENANT, AT ITS SOLE COST AND EXPENSE,
SHALL OPERATE ITS BUSINESS IN THE PREMISES IN STRICT COMPLIANCE WITH ALL
ENVIRONMENTAL REQUIREMENTS (AS HEREINAFTER DEFINED) AND ALL REQUIREMENTS OF THIS
LEASE.  TENANT SHALL COMPLETE AND CERTIFY TO DISCLOSURE STATEMENTS AS REQUESTED
BY LANDLORD FROM TIME TO TIME RELATING TO TENANT’S TRANSPORTATION, STORAGE, USE,
GENERATION, MANUFACTURE, OR RELEASE OF HAZARDOUS MATERIALS ON THE

 

F-54

--------------------------------------------------------------------------------


 


PREMISES, AND TENANT SHALL PROMPTLY DELIVER TO LANDLORD A COPY OF ANY NOTICE OF
VIOLATION RELATING TO THE PREMISES OR BUILDING OF ANY ENVIRONMENTAL REQUIREMENT.


 


25.2         THE TERM “ENVIRONMENTAL REQUIREMENTS” MEANS ALL APPLICABLE PRESENT
AND FUTURE STATUTES, REGULATIONS, ORDINANCES, RULES, CODES, JUDGMENTS, PERMITS,
AUTHORIZATIONS, ORDERS, POLICIES OR OTHER SIMILAR REQUIREMENTS OF ANY
GOVERNMENTAL AUTHORITY, AGENCY OR COURT REGULATING OR RELATING TO HEALTH,
SAFETY, OR ENVIRONMENTAL CONDITIONS ON, UNDER, OR ABOUT THE PREMISES OR THE
ENVIRONMENT, INCLUDING WITHOUT LIMITATION, THE FOLLOWING: THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT; THE RESOURCE
CONSERVATION AND RECOVERY ACT; THE CLEAN AIR ACT; THE CLEAN WATER ACT; THE TOXIC
SUBSTANCES CONTROL ACT AND ALL STATE AND LOCAL COUNTERPARTS THERETO, AND ANY
COMMON OR CIVIL LAW OBLIGATIONS INCLUDING, WITHOUT LIMITATION, NUISANCE OR
TRESPASS, AND ANY OTHER REQUIREMENTS OF THIS LEASE.  THE TERM “HAZARDOUS
MATERIALS” MEANS AND INCLUDES ANY SUBSTANCE, MATERIAL, WASTE, POLLUTANT, OR
CONTAMINANT THAT IS REGULATED UNDER ANY ENVIRONMENTAL REQUIREMENT OR THAT MAY
ADVERSELY AFFECT HUMAN HEALTH OR THE ENVIRONMENT, INCLUDING, WITHOUT LIMITATION,
ANY SOLID OR HAZARDOUS WASTE, HAZARDOUS SUBSTANCE, ASBESTOS, PETROLEUM
(INCLUDING CRUDE OIL OR ANY FRACTION THEREOF, NATURAL GAS, SYNTHETIC GAS,
POLYCHLORINATED BIPHENYLS (PCBS), AND RADIOACTIVE MATERIAL).

 


25.3         TENANT, AT ITS SOLE COST AND EXPENSE, SHALL REMOVE ALL HAZARDOUS
MATERIALS STORED, DISPOSED OF OR OTHERWISE RELEASED BY TENANT, ITS ASSIGNEES,
SUBTENANTS, AGENTS, EMPLOYEES, CONTRACTORS OR INVITEES ONTO OR FROM THE
PREMISES, IN A MANNER AND TO A LEVEL SATISFACTORY TO LANDLORD IN ITS REASONABLE
DISCRETION, BUT IN NO EVENT TO A LEVEL AND IN A MANNER LESS THAN THAT WHICH
COMPLIES WITH ALL ENVIRONMENTAL REQUIREMENTS AND DOES NOT LIMIT ANY FUTURE USES
OF THE PREMISES OR REQUIRE THE RECORDING OF ANY DEED RESTRICTION OR NOTICE
REGARDING THE PREMISES.  TENANT SHALL PERFORM SUCH WORK AT ANY TIME DURING THE
PERIOD OF THE LEASE UPON WRITTEN REQUEST BY LANDLORD OR, IN THE ABSENCE OF A
SPECIFIC REQUEST BY LANDLORD, BEFORE TENANT’S RIGHT TO POSSESSION OF THE
PREMISES TERMINATES OR EXPIRES.  IF TENANT FAILS TO PERFORM SUCH WORK WITHIN THE
TIME PERIOD SPECIFIED BY LANDLORD OR BEFORE TENANT’S RIGHT TO POSSESSION
TERMINATES OR EXPIRES (WHICHEVER IS EARLIER), LANDLORD MAY AT ITS DISCRETION,
AND WITHOUT WAIVING ANY OTHER REMEDY AVAILABLE UNDER THIS LEASE OR AT LAW OR
EQUITY (INCLUDING WITHOUT LIMITATION AN ACTION TO COMPEL TENANT TO PERFORM SUCH
WORK), PERFORM SUCH WORK AT TENANT’S COST.  TENANT SHALL PAY ALL COSTS INCURRED
BY LANDLORD IN PERFORMING SUCH WORK WITHIN TEN (10) DAYS AFTER LANDLORD’S
REQUEST THEREFOR.  SUCH WORK PERFORMED BY LANDLORD IS ON BEHALF OF TENANT AND
TENANT REMAINS THE OWNER, GENERATOR, OPERATOR, TRANSPORTER, AND/OR ARRANGER OF
THE HAZARDOUS MATERIALS FOR PURPOSES OF ENVIRONMENTAL REQUIREMENTS.  TENANT
AGREES NOT TO ENTER INTO ANY AGREEMENT WITH ANY PERSON, INCLUDING WITHOUT
LIMITATION ANY GOVERNMENTAL AUTHORITY, REGARDING THE REMOVAL OF HAZARDOUS
MATERIALS THAT HAVE BEEN DISPOSED OF OR OTHERWISE RELEASED ONTO OR FROM THE
PREMISES WITHOUT THE WRITTEN APPROVAL OF THE LANDLORD.


 


25.4         TENANT SHALL INDEMNIFY, DEFEND, AND HOLD LANDLORD HARMLESS FROM AND
AGAINST ANY AND ALL LOSSES (INCLUDING, WITHOUT LIMITATION, DIMINUTION IN VALUE
OF THE PREMISES OR THE BUILDING AND LOSS OF RENTAL INCOME FROM THE BUILDING),
CLAIMS, DEMANDS, ACTIONS, SUITS, DAMAGES (INCLUDING, WITHOUT LIMITATION,
PUNITIVE DAMAGES), EXPENSES (INCLUDING, WITHOUT LIMITATION, REMEDIATION,
REMOVAL, REPAIR, CORRECTIVE ACTION, OR CLEANUP EXPENSES), AND COSTS (INCLUDING,
WITHOUT LIMITATION, ACTUAL ATTORNEYS’ FEES, CONSULTANT FEES OR EXPERT FEES AND
INCLUDING, WITHOUT LIMITATION, REMOVAL OR MANAGEMENT OF ANY ASBESTOS BROUGHT
INTO THE PREMISES OR DISTURBED IN

 

F-55

--------------------------------------------------------------------------------


 


BREACH OF THE REQUIREMENTS OF THIS ARTICLE 25, REGARDLESS OF WHETHER SUCH
REMOVAL OR MANAGEMENT IS REQUIRED BY LAW) WHICH ARE BROUGHT OR RECOVERABLE
AGAINST, OR SUFFERED OR INCURRED BY LANDLORD AS A RESULT OF ANY RELEASE OF
HAZARDOUS MATERIALS OR ANY BREACH OF THE REQUIREMENTS UNDER THIS SECTION 25.4 BY
TENANT, ITS AGENTS, EMPLOYEES, CONTRACTORS, SUBTENANTS, ASSIGNEES OR INVITEES,
REGARDLESS OF WHETHER TENANT HAD KNOWLEDGE OF SUCH NONCOMPLIANCE.  THE
OBLIGATIONS OF TENANT UNDER THIS SECTION 25.4 SHALL SURVIVE ANY TERMINATION OF
THIS LEASE.


 


25.5         LANDLORD REPRESENTS TO TENANT THAT, TO THE BEST OF ITS KNOWLEDGE,
THERE ARE NO HAZARDOUS MATERIALS CURRENTLY PRESENT AT THE PROPERTY IN VIOLATION
OF ANY APPLICABLE ENVIRONMENTAL LAWS.

 


ARTICLE XXVI
BROKERS

 


26.1         LANDLORD AND TENANT EACH WARRANT TO THE OTHER THAT IT HAS NOT
EMPLOYED OR DEALT WITH ANY BROKER, AGENT OR FINDER, OTHER THAN THE BROKERS, IN
CONNECTION WITH THIS LEASE.  LANDLORD ACKNOWLEDGES THAT IT SHALL PAY ANY
COMMISSION OR FEE DUE TO THE BROKERS PURSUANT TO A SEPARATE AGREEMENT.  TENANT
SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS LANDLORD AND LANDLORD’S AGENTS FROM
AND AGAINST ANY CLAIMS, DEMANDS, LIABILITIES, CAUSES OF ACTION, SUITS,
JUDGMENTS, DAMAGES AND EXPENSES (INCLUDING LITIGATION COSTS AND ATTORNEYS’ FEES)
FOR BROKERAGE OR OTHER COMMISSIONS ASSERTED BY ANY BROKER, AGENT OR FINDER
EMPLOYED BY TENANT OR TENANT’S AGENTS OR WITH WHOM TENANT OR TENANT’S AGENTS
HAVE DEALT, OTHER THAN THE BROKERS (WHETHER DIRECTLY OR INDIRECTLY, IN WHOLE OR
IN PART), SUCH INDEMNIFICATION OBLIGATION TO SURVIVE THE EXPIRATION DATE OR
EARLIER TERMINATION OF THIS LEASE.  LANDLORD SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS TENANT OR TENANT’S AGENTS FROM AND AGAINST ANY CLAIMS, DEMANDS,
LIABILITIES, CAUSES OF ACTION, SUITS, JUDGMENTS, DAMAGES AND EXPENSES (INCLUDING
LITIGATION COSTS AND ATTORNEYS’ FEES) FOR BROKERAGE OR OTHER COMMISSIONS
ASSERTED BY ANY BROKER, AGENT OR FINDER EMPLOYED BY LANDLORD OR LANDLORD’S
AGENTS OR WITH WHOM LANDLORD OR LANDLORD’S AGENTS HAVE DEALT, OTHER THAN THE
BROKERS (WHETHER DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART), SUCH
INDEMNIFICATION OBLIGATION TO SURVIVE THE EXPIRATION DATE OR EARLIER TERMINATION
OF THIS LEASE.

 


ARTICLE XXVII
NOTICES

 


27.1         EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE, ALL NOTICES,
REQUESTS, CONSENTS, APPROVALS, DEMANDS OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN UNDER THIS LEASE SHALL BE IN WRITING AND SHALL BE
DELIVERED IN PERSON BY A REPUTABLE SAME DAY COURIER SERVICE WHICH OBTAINS A
SIGNED RECEIPT THEREFOR; OR SENT, PREPAID, BY A RECOGNIZED OVERNIGHT DELIVERY
SERVICE WHICH OBTAINS A SIGNED RECEIPT THEREFOR; OR SENT BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, TO THE FOLLOWING
ADDRESSES: (A) IF TO LANDLORD, AT EACH OF THE LANDLORD NOTICE ADDRESSES
SPECIFIED IN ARTICLE I; AND (B) IF TO TENANT, AT THE TENANT NOTICE ADDRESS
SPECIFIED IN ARTICLE I.  NOTWITHSTANDING THE FOREGOING: (I) ALL PAYMENTS DUE
HEREUNDER FROM TENANT TO LANDLORD NEED NOT BE SENT IN SUCH MANNER, IT BEING
AGREED THAT ALL PAYMENTS MAY BE SENT BY REGULAR MAIL OR HAND DELIVERY TO THE
LANDLORD PAYMENT ADDRESS, EXCEPT TO THE EXTENT TENANT IS MAKING SUCH PAYMENTS
PURSUANT TO AN AUTOMATIC MONTHLY ELECTRONIC TRANSFER; AND (II) BILLS, INVOICES,
AND SIMILAR COMMUNICATIONS (COLLECTIVELY, “BILLS”) NEED NOT BE SENT IN SUCH
MANNER, IT BEING AGREED THAT BILLS MAY BE SENT BY REGULAR MAIL, HAND

 

F-56

--------------------------------------------------------------------------------


 


DELIVERY OR FACSIMILE TO TENANT’S BILLING ADDRESS SPECIFIED IN ARTICLE I.  IN
THE EVENT ANY BILLS ARE RETURNED TO THE SENDER, LANDLORD SHALL HAVE THE
IMMEDIATE RIGHT (UNTIL A VALID TENANT BILLING ADDRESS IS FURNISHED TO LANDLORD
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 27.1), TO DELIVER ALL BILLS TO
THE PREMISES.  ALL NOTICES SHALL BE DEEMED EFFECTIVE UPON RECEIPT OR REJECTION
THEREOF.  EITHER PARTY MAY CHANGE ITS ADDRESS FOR THE GIVING OF NOTICES BY
NOTICE GIVEN IN ACCORDANCE WITH THIS SECTION 27.1.


 


27.2         IF LANDLORD OR ANY MORTGAGEE NOTIFIES TENANT THAT A COPY OF ANY
NOTICE TO LANDLORD SHALL BE SENT TO SUCH MORTGAGEE AT A SPECIFIED ADDRESS, THEN
TENANT SHALL SEND (IN THE MANNER SPECIFIED IN THIS ARTICLE XXVII AND AT THE SAME
TIME SUCH NOTICE IS SENT TO LANDLORD) A COPY OF EACH SUCH NOTICE TO SAID
MORTGAGEE, AND NO SUCH NOTICE SHALL BE CONSIDERED DULY SENT UNLESS SUCH COPY IS
SO SENT TO SAID MORTGAGEE.

 


ARTICLE XXVIII
[INTENTIONALLY OMITTED]

 


ARTICLE XXIX
SUCCESSORS AND ASSIGNS: LANDLORD’S LIABILITY

 


29.1         THIS LEASE AND THE TERMS, COVENANTS AND CONDITIONS HEREOF SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF LANDLORD AND TENANT AND THEIR
RESPECTIVE DISTRIBUTEES, LEGAL REPRESENTATIVES, SUCCESSORS AND THEIR PERMITTED
ASSIGNS (IN THE CASE OF ANY ASSIGNEE OF TENANT, SUBJECT TO ARTICLE VII HEREOF),
AND NO THIRD PARTY (OTHER THAN MORTGAGEE OR ANY MANAGING AGENT OF THE BUILDING)
SHALL BE DEEMED A THIRD PARTY BENEFICIARY OF THIS LEASE.


 


29.2         THE TERM “LANDLORD” AS USED IN THIS LEASE, SO FAR AS THE COVENANTS
AND AGREEMENTS ON THE PART OF LANDLORD ARE CONCERNED, SHALL BE LIMITED TO MEAN
AND INCLUDE ONLY THE OWNER (OR LESSEE, AS APPLICABLE) OR MORTGAGEE(S) IN
POSSESSION AT THE TIME IN QUESTION OF THE LANDLORD’S INTEREST IN THIS LEASE.
 LANDLORD MAY SELL ITS FEE OWNERSHIP OR LEASEHOLD INTEREST IN THE BUILDING,
AND/OR TRANSFER OR ASSIGN ITS RIGHTS UNDER THIS LEASE.  IN THE EVENT OF ANY SALE
OF SUCH INTEREST OR TRANSFER OF SUCH RIGHTS, LANDLORD HEREIN NAMED (AND IN CASE
OF ANY SUBSEQUENT TRANSFER, THE THEN ASSIGNOR) SHALL BE AUTOMATICALLY FREED AND
RELIEVED FROM AND AFTER THE DATE OF SUCH TRANSFER OF ALL LIABILITY AS RESPECTS
THE PERFORMANCE OF ANY OF LANDLORD’S COVENANTS AND AGREEMENTS THEREAFTER
ACCRUING, AND SUCH TRANSFEREE SHALL THEREAFTER BE AUTOMATICALLY BOUND BY ALL OF
SUCH COVENANTS AND AGREEMENTS, SUBJECT, HOWEVER, TO THE TERMS OF THIS LEASE; IT
BEING INTENDED THAT LANDLORD’S COVENANTS AND AGREEMENTS SHALL BE BINDING ON
LANDLORD, ITS SUCCESSORS AND ASSIGNS ONLY DURING AND IN RESPECT OF THEIR
SUCCESSIVE PERIODS OF SUCH OWNERSHIP.


 


29.3         LANDLORD AND ITS EMPLOYEES, OFFICERS, DIRECTORS, PARTNERS,
SHAREHOLDERS AND AGENTS SHALL HAVE NO PERSONAL LIABILITY OR OBLIGATION BY REASON
OF ANY DEFAULT BY LANDLORD UNDER ANY OF LANDLORD’S COVENANTS AND AGREEMENTS IN
THIS LEASE.  IN CASE OF SUCH DEFAULT, TENANT WILL LOOK ONLY TO, AND IS STRICTLY
AND EXPRESSLY LIMITED TO, LANDLORD’S INTEREST IN THE BUILDING, AS WELL AS NET
SALE, CONDEMNATION AND INSURANCE PROCEEDS, TO RECOVER ANY LOSS OR DAMAGE
RESULTING THEREFROM, AND TENANT SHALL HAVE NO RIGHT AND SHALL NOT ASSERT ANY
CLAIM AGAINST OR HAVE RECOURSE TO LANDLORD’S OR ITS EMPLOYEES’, OFFICERS’,
DIRECTORS’, PARTNERS’, SHAREHOLDERS’ OR AGENTS’ OTHER PROPERTY OR ASSETS TO
RECOVER SUCH LOSS OR DAMAGE, SUCH EXCULPATION OF LIABILITY TO BE ABSOLUTE AND
WITHOUT ANY EXCEPTIONS WHATSOEVER. THE LIABILITY OF LANDLORD TO TENANT FOR ANY

 

F-57

--------------------------------------------------------------------------------


 


BREACH OR DEFAULT HEREUNDER SHALL, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
ELSEWHERE IN THIS LEASE, BE LIMITED TO TENANT’S ACTUAL DAMAGES. THE FOREGOING
LIMITATION OF LIABILITY SHALL BE NOTED IN ANY JUDGMENT SECURED AGAINST LANDLORD
AND IN ANY JUDGMENT INDEX.

 


ARTICLE XXX
GENERAL PROVISIONS

 


30.1         TENANT ACKNOWLEDGES THAT NEITHER LANDLORD NOR ANY BROKER, AGENT OR
EMPLOYEE OF LANDLORD HAS MADE ANY REPRESENTATION OR PROMISE WITH RESPECT TO THE
PREMISES, THE BUILDING OR THE GEOGRAPHIC AREA, EXCEPT AS HEREIN EXPRESSLY SET
FORTH, AND NO RIGHT, PRIVILEGE, EASEMENT OR LICENSE IS BEING ACQUIRED BY TENANT
EXCEPT AS HEREIN EXPRESSLY SET FORTH.  IN FURTHERANCE OF THE FOREGOING, TENANT
REPRESENTS AND WARRANTS THAT TENANT HAS MADE ITS OWN INVESTIGATION AND
EXAMINATION OF ALL RELEVANT DATA AND IS RELYING SOLELY ON ITS OWN JUDGMENT IN
CONNECTION THEREWITH AND IN EXECUTING THIS LEASE.  THIS LEASE CONTAINS AND
EMBODIES THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND SUPERSEDES ALL PRIOR
AGREEMENTS, NEGOTIATIONS, LETTERS OF INTENT, PROPOSALS, REPRESENTATIONS,
WARRANTIES, UNDERSTANDINGS, SUGGESTIONS AND DISCUSSIONS, WHETHER WRITTEN OR
ORAL, BETWEEN THE PARTIES HERETO.  ANY REPRESENTATION, INDUCEMENT, WARRANTY,
UNDERSTANDING OR AGREEMENT THAT IS NOT EXPRESSLY SET FORTH IN THIS LEASE SHALL
BE OF NO FORCE OR EFFECT.  THIS LEASE MAY BE MODIFIED OR AMENDED ONLY BY AN
INSTRUMENT SIGNED BY BOTH PARTIES, EXCEPT IN CERTAIN INSTANCES SPECIFICALLY
PROVIDED IN THIS LEASE IN WHICH ONLY THE PARTY AGAINST WHOM ENFORCEMENT MAY BE
SOUGHT SHALL BE REQUIRED TO SIGN SUCH INSTRUMENT.  THIS LEASE INCLUDES AND
INCORPORATES ALL EXHIBITS ATTACHED HERETO.


 


30.2         NOTHING CONTAINED IN THIS LEASE SHALL BE CONSTRUED AS CREATING ANY
RELATIONSHIP BETWEEN LANDLORD AND TENANT OTHER THAN THAT OF LANDLORD AND TENANT.
 TENANT SHALL NOT: (A) USE THE NAME OF THE BUILDING FOR ANY PURPOSE OTHER THAN
AS THE ADDRESS OF THE BUSINESS TO BE CONDUCTED BY TENANT IN THE PREMISES: (B)
USE THE NAME OF THE BUILDING AS TENANT’S BUSINESS ADDRESS AFTER THE EARLIER OF
THE DATE TENANT VACATES THE PREMISES, OR THE DATE TENANT’S RIGHT TO POSSESSION
OF THE PREMISES IS TERMINATED; OR (C) DO OR PERMIT TO BE DONE ANYTHING IN
CONNECTION WITH TENANT’S BUSINESS OR ADVERTISING WHICH IN THE REASONABLE
JUDGMENT OF LANDLORD MAY REFLECT UNFAVORABLY ON LANDLORD OR THE BUILDING, OR
CONFUSE OR MISLEAD THE PUBLIC AS TO ANY APPARENT CONNECTION OR RELATIONSHIP
BETWEEN LANDLORD OR THE BUILDING, AND TENANT.


 


30.3         TENANT HEREBY WAIVES ANY AND ALL RIGHTS TO INTERPOSE ANY
COUNTERCLAIM IN ANY PROCEEDING BROUGHT BY LANDLORD AGAINST TENANT FOR THE
ENFORCEMENT OF ANY OF THE TERMS, AGREEMENTS, COVENANTS, CONDITIONS OR PROVISIONS
OF THIS LEASE, EXCEPT TO THE EXTENT SUCH CLAIMS WOULD BE WAIVED OR OTHERWISE
BARRED IF NOT SO ASSERTED.  IN AMPLIFICATION OF THE FOREGOING AND NOT IN
LIMITATION THEREOF, TENANT AGREES NOT TO INTERPOSE, BY CONSOLIDATION OF ACTIONS,
REMOVAL TO CHANCERY OR OTHERWISE, ANY COUNTERCLAIM OR OTHER CLAIMS FOR SET-OFF,
RECOUPMENT OR DEDUCTION OF RENT IN A SUMMARY PROCEEDING OR OTHER ACTION FOR
NON-PAYMENT OF RENT OR BASED ON TERMINATION, HOLDOVER OR OTHER DEFAULT IN WHICH
LANDLORD SEEKS TO REPOSSESS THE PREMISES FROM TENANT.


 


30.4         EACH PROVISION OF THIS LEASE SHALL BE VALID AND ENFORCEABLE TO THE
FULLEST EXTENT PERMITTED BY LAW.  IF ANY PROVISION OF THIS LEASE OR THE
APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE SHALL TO ANY EXTENT BE INVALID
OR UNENFORCEABLE, THEN SUCH PROVISION SHALL BE DEEMED REPLACED BY THE VALID AND
ENFORCEABLE PROVISION MOST SUBSTANTIVELY SIMILAR TO SUCH INVALID OR
UNENFORCEABLE PROVISION, AND THE REMAINDER OF THIS LEASE AND THE APPLICATION OF
SUCH

 

F-58

--------------------------------------------------------------------------------


 


PROVISION TO PERSONS OR CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT IS INVALID
OR UNENFORCEABLE SHALL NOT BE AFFECTED THEREBY.


 


30.5         FEMININE, MASCULINE OR NEUTER PRONOUNS SHALL BE SUBSTITUTED FOR
THOSE OF ANOTHER FORM, AND THE PLURAL OR SINGULAR SHALL BE SUBSTITUTED FOR THE
OTHER NUMBER, IN ANY PLACE IN WHICH THE CONTEXT MAY REQUIRE SUCH SUBSTITUTION.
 HEADINGS ARE USED FOR CONVENIENCE ONLY AND SHALL NOT BE CONSIDERED WHEN
CONSTRUING THIS LEASE.


 


30.6         TENANT SHALL NOT HAVE THE RIGHT TO ANY OFFSET, ABATEMENT, DEFENSE,
CLAIM, COUNTERCLAIM OR DEDUCTION WITH REGARD TO ANY AMOUNT ALLEGEDLY OWED TO
TENANT PURSUANT TO ANY CLAIM AGAINST LANDLORD IN CONNECTION WITH ANY RENT OR
OTHER SUM PAYABLE TO LANDLORD.  TENANT’S SOLE REMEDY FOR RECOVERING UPON SUCH
CLAIM SHALL BE TO INSTITUTE AN INDEPENDENT ACTION AGAINST LANDLORD, WHICH ACTION
SHALL NOT BE CONSOLIDATED WITH ANY ACTION OF LANDLORD.


 


30.7         [INTENTIONALLY OMITTED]


 


30.8         THIS LEASE HAS BEEN EXECUTED AND DELIVERED IN THE STATE OF NEW
JERSEY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
JERSEY.  LANDLORD AND TENANT HEREBY IRREVOCABLY AGREE THAT ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LEASE SHALL ONLY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW JERSEY, OR THE FEDERAL DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY.  BY EXECUTION AND DELIVERY OF THIS LEASE, LANDLORD AND
TENANT HEREBY IRREVOCABLY ACCEPT AND SUBMIT GENERALLY AND UNCONDITIONALLY FOR
ITSELF AND WITH RESPECT TO ITS PROPERTIES, TO THE JURISDICTION OF ANY SUCH COURT
IN ANY SUCH ACTION OR PROCEEDING, AND HEREBY WAIVE IN THE CASE OF ANY SUCH
ACTION OR PROCEEDING BROUGHT IN THE COURTS OF THE STATE OF NEW JERSEY, OR
FEDERAL DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY, ANY DEFENSES BASED ON
JURISDICTION, VENUE OR FORUM NON COVENIENS.  IN FURTHERANCE OF THE FOREGOING,
TENANT HEREBY AGREES THAT ITS ADDRESS FOR NOTICES GIVEN BY LANDLORD AND SERVICE
OF PROCESS FOR IN PERSONAM JURISDICTION UNDER THIS LEASE SHALL BE C/O
CORPORATION SERVICE COMPANY, 830 BEAR TAVERN ROAD, WEST TRENTON, NEW JERSEY
08626, PROVIDED THAT TENANT MAY CHANGE SUCH ADDRESS FROM TIME TO TIME UPON TEN
(10) DAYS PRIOR WRITTEN NOTICE TO LANDLORD.


 


30.9         THERE SHALL BE NO PRESUMPTION THAT THIS LEASE BE CONSTRUED MORE
STRICTLY AGAINST THE PARTY WHO ITSELF OR THROUGH AN AGENT PREPARED IT, IT BEING
AGREED THAT ALL PARTIES HERETO HAVE PARTICIPATED IN THE PREPARATION OF THIS
LEASE, AND THAT EACH PARTY HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL
BEFORE THE EXECUTION OF THIS LEASE.


 


30.10       THE SUBMISSION OF AN UNSIGNED COPY OF THIS DOCUMENT TO TENANT SHALL
NOT CONSTITUTE AN OFFER OR OPTION TO LEASE THE PREMISES.  THIS LEASE SHALL
BECOME EFFECTIVE AND BINDING ONLY UPON EXECUTION AND DELIVERY BY BOTH LANDLORD
AND TENANT.


 


30.11       TIME IS OF THE ESSENCE WITH RESPECT TO EACH OF TENANT’S AND
LANDLORD’S OBLIGATIONS HEREUNDER.


 


30.12       THIS LEASE MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER CONSTITUTE ONE AND THE
SAME DOCUMENT. FAXED SIGNATURES SHALL HAVE THE SAME BINDING EFFECT AS ORIGINAL
SIGNATURES.


 


30.13       NEITHER THIS LEASE NOR ANY MEMORANDUM THEREOF SHALL BE RECORDED.

 

F-59

--------------------------------------------------------------------------------


 


30.14       ANY ELIMINATION OR SHUTTING OFF OF LIGHT, AIR, OR VIEW BY ANY
STRUCTURE WHICH MAY BE ERECTED ON LANDS ADJACENT TO THE BUILDING SHALL IN NO WAY
AFFECT THIS LEASE OR IMPOSE ANY LIABILITY ON LANDLORD.


 


30.15       TENANT’S LIABILITIES AND OBLIGATIONS UNDER THIS LEASE SHALL SURVIVE
THE EXPIRATION OR EARLIER TERMINATION OF THE TERM. NOTHING IN THE FOREGOING
SENTENCE, HOWEVER, SHALL BE CONSTRUED AS A LIMITATION OF TENANT’S OBLIGATIONS
UNDER SECTION 19.2 ABOVE.  IF MORE THAN ONE NATURAL PERSON OR ENTITY SHALL
CONSTITUTE TENANT, THEN THE LIABILITY OF EACH SUCH PERSON OR ENTITY SHALL BE
JOINT AND SEVERAL. NO WAIVER, RELEASE OR MODIFICATION OF THE OBLIGATIONS OF ANY
SUCH PERSON OR ENTITY SHALL AFFECT THE OBLIGATIONS OF ANY OTHER SUCH PERSON OR
ENTITY.


 


30.16       IF EITHER LANDLORD OR TENANT IS IN ANY WAY DELAYED OR PREVENTED FROM
PERFORMING ANY OBLIGATION DUE TO FIRE, ACT OF GOD, GOVERNMENTAL ACT OR FAILURE
TO ACT, STRIKE, LABOR DISPUTE, INABILITY TO PROCURE MATERIALS, OR ANY CAUSE
BEYOND LANDLORD’S OR TENANT’S REASONABLE CONTROL (WHETHER SIMILAR OR DISSIMILAR
TO THE FOREGOING EVENTS), THEN THE TIME FOR PERFORMANCE OF SUCH OBLIGATION SHALL
BE EXCUSED FOR THE PERIOD OF SUCH DELAY OR PREVENTION AND EXTENDED FOR A PERIOD
EQUAL TO THE PERIOD OF SUCH DELAY, INTERRUPTION OR PREVENTION.  THE PROVISIONS
OF THIS SECTION 30.16 SHALL NOT EXCUSE TENANT FROM THE PROMPT PAYMENT OF RENT
AND ALL OTHER SUMS DUE FROM TENANT UNDER THIS LEASE, AND TENANT’S DELAY OR
FAILURE TO PERFORM RESULTING FROM LACK OF FUNDS SHALL NOT BE DEEMED DELAYS
BEYOND TENANT’S REASONABLE CONTROL.


 


30.17       LANDLORD’S REVIEW, APPROVAL AND CONSENT POWERS (INCLUDING THE RIGHT
TO REVIEW PLANS AND SPECIFICATIONS) ARE FOR ITS BENEFIT ONLY.  SUCH REVIEW,
APPROVAL OR CONSENT (OR CONDITIONS IMPOSED IN CONNECTION THEREWITH) SHALL BE
DEEMED NOT TO CONSTITUTE A REPRESENTATION CONCERNING LEGALITY, SAFETY OR ANY
OTHER MATTER.


 


30.18       THE DELETION OF ANY PRINTED, TYPED OR OTHER PORTION OF THIS LEASE
SHALL NOT EVIDENCE THE PARTIES’ INTENTION TO CONTRADICT SUCH DELETED PORTION,
AND SUCH DELETED PORTION SHALL BE DEEMED NOT TO HAVE BEEN INSERTED IN THIS
LEASE.


 


30.19       (A) TENANT AND THE PERSON(S) EXECUTING AND DELIVERING THIS LEASE ON
TENANT’S BEHALF EACH REPRESENT AND WARRANT THAT SUCH PERSON IS DULY AUTHORIZED
TO SO ACT; THAT TENANT IS DULY ORGANIZED, IS QUALIFIED TO DO BUSINESS IN THE
STATE OF NEW JERSEY, IS IN GOOD STANDING UNDER THE LAWS OF THE STATE OF ITS
ORGANIZATION AND THE LAWS OF THE STATE OF NEW JERSEY, AND HAS THE POWER AND
AUTHORITY TO ENTER INTO THIS LEASE; AND THAT ALL ACTION REQUIRED TO AUTHORIZE
TENANT AND SUCH PERSON TO ENTER INTO THIS LEASE HAS BEEN DULY TAKEN.  LANDLORD
AND THE PERSON(S) EXECUTING AND DELIVERING THIS LEASE ON LANDLORD’S BEHALF EACH
REPRESENT AND WARRANT THAT IT HAS THE FULL RIGHT, POWER AND AUTHORITY TO EXECUTE
THIS LEASE.


 


(B)           IF TENANT IS A PARTNERSHIP OR A PROFESSIONAL CORPORATION (OR IS
COMPRISED OF TWO (2) OR MORE PERSONS OR ENTITIES, INDIVIDUALLY OR AS CO-PARTNERS
OF A PARTNERSHIP OR SHAREHOLDERS OF A PROFESSIONAL CORPORATION) OR IF TENANT’S
INTEREST IN THIS LEASE SHALL BE ASSIGNED TO A PARTNERSHIP OR A PROFESSIONAL
CORPORATION (OR TO TWO (2) OR MORE PERSONS OR ENTITIES, INDIVIDUALLY OR AS
CO-PARTNERS OF A PARTNERSHIP OR SHAREHOLDERS OF A PROFESSIONAL CORPORATION)
PURSUANT TO ARTICLE VII OR ARTICLE XX HEREOF (ANY SUCH PARTNERSHIP, PROFESSIONAL
CORPORATION AND SUCH PERSONS AND ENTITIES ARE REFERRED TO IN THIS SECTION
30.19(B) AS “PARTNERSHIP TENANT”), THE FOLLOWING PROVISIONS SHALL APPLY TO SUCH
PARTNERSHIP TENANT: (I) THE LIABILITY OF EACH OF THE

 

F-60

--------------------------------------------------------------------------------


 


PARTIES COMPRISING PARTNERSHIP TENANT SHALL BE JOINT AND SEVERAL; (II) EACH OF
THE PARTIES COMPRISING PARTNERSHIP TENANT HEREBY CONSENTS IN ADVANCE TO, AND
AGREES TO BE BOUND BY (X) ANY WRITTEN INSTRUMENT WHICH MAY HEREAFTER BE EXECUTED
BY PARTNERSHIP TENANT OR ANY OF THE PARTIES COMPRISING PARTNERSHIP TENANT OR ANY
SUCCESSOR ENTITY, CHANGING, MODIFYING, EXTENDING OR DISCHARGING THIS LEASE, IN
WHOLE OR IN PART; OR SURRENDERING ALL OR ANY PART OF THE PREMISES TO LANDLORD,
AND (Y) ANY NOTICES, DEMANDS, REQUESTS OR OTHER COMMUNICATIONS WHICH MAY
HEREAFTER BE GIVEN BY PARTNERSHIP TENANT OR BY ANY OF THE PARTIES COMPRISING
PARTNERSHIP TENANT; (III) ANY BILLS, STATEMENTS, NOTICES, DEMANDS, REQUESTS OR
OTHER COMMUNICATIONS GIVEN OR RENDERED TO PARTNERSHIP TENANT OR TO ANY OF SUCH
PARTIES SHALL BE BINDING UPON PARTNERSHIP TENANT AND ALL SUCH PARTIES; (IV) IF
PARTNERSHIP TENANT SHALL ADMIT NEW PARTNERS OR SHAREHOLDERS, AS THE CASE MAY BE,
ALL OF SUCH NEW PARTNERS OR SHAREHOLDERS, AS THE CASE MAY BE, SHALL, BY THEIR
ADMISSION TO PARTNERSHIP TENANT, BE DEEMED TO HAVE ASSUMED JOINT AND SEVERAL
LIABILITY FOR THE PERFORMANCE OF ALL OF THE TERMS, COVENANTS AND CONDITIONS OF
THIS LEASE ON TENANT’S PART TO BE OBSERVED AND PERFORMED; AND (V) PARTNERSHIP
TENANT SHALL GIVE PROMPT NOTICE TO LANDLORD OF THE ADMISSION OF ANY SUCH NEW
PARTNERS OR SHAREHOLDERS, AS THE CASE MAY BE, AND UPON DEMAND OF LANDLORD, SHALL
CAUSE EACH SUCH NEW PARTNER OR SHAREHOLDER, AS THE CASE MAY BE, TO EXECUTE AND
DELIVER TO LANDLORD AN AGREEMENT IN FORM SATISFACTORY TO LANDLORD, WHEREIN EACH
SUCH NEW PARTNER OR SHAREHOLDER, AS THE CASE MAY BE, SHALL ASSUME JOINT AND
SEVERAL LIABILITY FOR THE OBSERVANCE AND PERFORMANCE OF ALL THE TERMS, COVENANTS
AND CONDITIONS OF THIS LEASE ON TENANT’S PART TO BE OBSERVED AND PERFORMED (BUT
NEITHER LANDLORD’S FAILURE TO REQUEST ANY SUCH AGREEMENT NOR THE FAILURE OF ANY
SUCH NEW PARTNER OR SHAREHOLDER, AS THE CASE MAY BE, TO EXECUTE OR DELIVER ANY
SUCH AGREEMENT TO LANDLORD SHALL VITIATE THE PROVISIONS OF CLAUSE “(IV)” OF THIS
SECTION 30.19(B)).  IF ANY PARTNER OR SHAREHOLDER, AS THE CASE MAY BE, WITHDRAWS
FROM PARTNERSHIP TENANT, THEN, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES
LANDLORD MAY HAVE IN THIS LEASE OR OTHERWISE, LANDLORD MAY, AT LANDLORD’S SOLE
OPTION, AUTOMATICALLY DEEM SUCH PARTNER OR SHAREHOLDER, AS THE CASE MAY BE, AS A
JOINT TENANT UNDER THIS LEASE.


 


30.20       LANDLORD COVENANTS THAT IF TENANT IS NOT IN DEFAULT (BEYOND ANY
APPLICABLE NOTICE, CURE OR GRACE PERIOD) OF ALL OF ITS OBLIGATIONS HEREUNDER
THEN, SUBJECT TO THE PROVISIONS OF THIS LEASE (INCLUDING, WITHOUT LIMITATION,
ARTICLE XXI), TENANT SHALL DURING THE TERM PEACEABLY AND QUIETLY OCCUPY AND
ENJOY THE FULL POSSESSION OF THE PREMISES WITHOUT HINDRANCE BY LANDLORD OR ANY
PARTY CLAIMING THROUGH OR UNDER LANDLORD.


 


30.21       WITHIN FIFTEEN (15) DAYS AFTER LANDLORD’S REQUEST FROM TIME TO TIME,
TENANT WILL FURNISH TO LANDLORD THE MOST RECENT FINANCIAL STATEMENTS OF TENANT
AND GUARANTOR (IF ANY), BOTH OF WHICH SHALL BE AUDITED, IF AVAILABLE (INCLUDING
ANY NOTES THERETO) OR, IF NO SUCH AUDITED STATEMENTS HAVE BEEN PREPARED, SUCH
OTHER FINANCIAL STATEMENTS (AND NOTES THERETO) PREPARED BY AN INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT OR, IF UNAVAILABLE, TENANT’S AND ANY GUARANTOR’S
INTERNALLY PREPARED FINANCIAL STATEMENTS CERTIFIED AS TRUE AND COMPLETE BY
TENANT’S AND ANY GUARANTOR’S CHIEF FINANCIAL OFFICERS, RESPECTIVELY.  IF EITHER
TENANT OR GUARANTOR (IF ANY) ARE PUBLICLY-TRADED CORPORATIONS, TENANT OR
GUARANTOR (IF ANY) MAY SATISFY ITS RESPECTIVE OBLIGATIONS HEREUNDER BY PROVIDING
TO LANDLORD TENANT’S OR ANY GUARANTOR’S MOST RECENT RESPECTIVE ANNUAL AND
QUARTERLY REPORTS. LANDLORD WILL NOT DISCLOSE ANY ASPECT OF TENANT’S OR ANY
GUARANTOR’S FINANCIAL STATEMENTS THAT TENANT OR GUARANTOR (IF ANY) DESIGNATES TO
LANDLORD AS CONFIDENTIAL, EXCEPT TO LANDLORD’S MORTGAGEE OR PROSPECTIVE
PURCHASERS OR MORTGAGEES OF THE BUILDING OR THE PROPERTY, IN LITIGATION BETWEEN
LANDLORD AND TENANT, OR IF REQUIRED BY COURT ORDER.  TENANT AND GUARANTOR (IF
ANY) SHALL NOT BE REQUIRED TO DELIVER THE FINANCIAL STATEMENTS REQUIRED UNDER
THIS

 

F-61

--------------------------------------------------------------------------------


 


SECTION 30.21 MORE THAN ONCE IN ANY TWELVE (12) MONTH PERIOD UNLESS REQUESTED BY
LANDLORD’S MORTGAGEE OR A PROSPECTIVE BUYER OR MORTGAGEE OF THE BUILDING OR THE
PROPERTY, OR IF AN EVENT OF DEFAULT OCCURS.


 


30.22       NEITHER THE PAYMENT BY TENANT OF A LESSER AMOUNT THAN THE MONTHLY
INSTALLMENT OF BASE RENT, ADDITIONAL RENT OR ANY SUMS DUE HEREUNDER, NOR ANY
ENDORSEMENT OR STATEMENT ON ANY CHECK OR LETTER ACCOMPANYING A CHECK FOR PAYMENT
OF RENT OR OTHER SUMS PAYABLE HEREUNDER, SHALL BE DEEMED AN ACCORD AND
SATISFACTION.  LANDLORD MAY ACCEPT SAME WITHOUT PREJUDICE TO LANDLORD’S RIGHT TO
RECOVER THE BALANCE OF SUCH RENT OR OTHER SUMS OR TO PURSUE ANY OTHER REMEDY.
 NOTWITHSTANDING ANY REQUEST OR DESIGNATION BY TENANT, LANDLORD MAY APPLY ANY
PAYMENT RECEIVED FROM TENANT TO ANY AMOUNT OWED BY TENANT, AND IN SUCH ORDER AS
DESIGNATED BY LANDLORD IN ITS SOLE DISCRETION.


 


30.23       NO RE-ENTRY BY LANDLORD, AND NO ACCEPTANCE BY LANDLORD OF KEYS TO
AND/OR POSSESSION OF THE PREMISES, SHALL BE CONSIDERED AN ACCEPTANCE OF A
SURRENDER OF THE PREMISES, AND NO AGREEMENT TO ACCEPT A SURRENDER OF THE
PREMISES SHALL BE VALID AND BINDING UNLESS IN WRITING AND EXECUTED BY LANDLORD.


 


30.24       ANYTHING CONTAINED IN THIS LEASE TO THE CONTRARY NOTWITHSTANDING,
TENANT AGREES THAT TENANT’S COVENANTS AND OBLIGATIONS UNDER THIS LEASE SHALL BE
INDEPENDENT OF LANDLORD’S COVENANTS AND OBLIGATIONS UNDER THIS LEASE, AND THAT
EACH SUCH COVENANT AND OBLIGATION IS INDEPENDENT OF ANY OTHER COVENANT OR
OBLIGATION. LANDLORD’S BREACH, DEFAULT OR NON-PERFORMANCE OF ANY OF LANDLORD’S
COVENANTS OR OBLIGATIONS UNDER THIS LEASE SHALL NOT EXCUSE TENANT OF TENANT’S
COVENANTS AND OBLIGATIONS UNDER THIS LEASE, AND SHALL NOT BE THE BASIS FOR ANY
DEFENSE OF ANY KIND OR NATURE WHATSOEVER TO ANY SUIT BY LANDLORD FOR TENANT’S
BREACH, DEFAULT OR NON-PERFORMANCE OF ANY OF TENANT’S COVENANTS OR OBLIGATIONS
UNDER THIS LEASE (INCLUDING, WITHOUT LIMITATION, TENANT’S FAILURE TO PAY BASE
RENT, ADDITIONAL RENT OR OTHER PAYMENTS DUE UNDER THIS LEASE).  IT IS THE
EXPRESS AGREEMENT OF LANDLORD AND TENANT THAT ALL PAYMENTS OF BASE RENT,
ADDITIONAL RENT OR OTHER PAYMENTS DUE UNDER THIS LEASE ARE ABSOLUTELY AND
UNCONDITIONALLY DUE AT THE TIME SET FORTH HEREIN, WITHOUT ANY RIGHT OF OFFSET,
ABATEMENT, DEFENSE, CLAIM, COUNTERCLAIM OR DEDUCTION OF ANY KIND OR NATURE
WHATSOEVER.


 


30.25       TENANT HEREBY WAIVES ANY CLAIM AGAINST LANDLORD WHICH IT MAY HAVE
BASED UPON ANY ASSERTION THAT LANDLORD HAS UNREASONABLY WITHHELD OR UNREASONABLY
DELAYED ANY CONSENT OR APPROVAL HEREUNDER (TO THE EXTENT LANDLORD’S CONSENT IS
EXPRESSLY REQUIRED HEREUNDER NOT TO BE UNREASONABLY WITHHELD OR UNREASONABLY
DELAYED, AS THE CASE MAY BE).  TENANT AGREES THAT, ANYTHING CONTAINED IN THIS
LEASE TO THE CONTRARY NOTWITHSTANDING, IN THE EVENT LANDLORD REFUSES OR FAILS TO
GRANT, OR DELAYS IN THE GRANTING OF, LANDLORD’S CONSENT, TENANT’S SOLE REMEDY
SHALL BE AN EXPEDITED ACTION OR PROCEEDING TO ENFORCE ANY SUCH PROVISION OR FOR
SPECIFIC PERFORMANCE, INJUNCTION OR DECLARATORY JUDGMENT IN ACCORDANCE WITH THE
PROVISIONS OF ARTICLE 35.  IN THE EVENT TENANT IS SUCCESSFUL IN ANY SUCH ACTION
OR PROCEEDING, THE REQUESTED CONSENT SHALL BE DEEMED TO HAVE BEEN GRANTED;
HOWEVER, LANDLORD SHALL HAVE NO LIABILITY TO TENANT FOR LANDLORD’S REFUSAL OR
FAILURE TO GIVE, OR LANDLORD’S DELAY IN GIVING, SUCH CONSENT. THE SOLE REMEDY
FOR LANDLORD’S UNREASONABLY WITHHOLDING OR UNREASONABLY DELAYING OF CONSENT
SHALL BE AS PROVIDED IN THIS PARAGRAPH.  IN THE EVENT IT BECOMES NECESSARY FOR
EITHER LANDLORD OR TENANT TO BRING AN ACTION AT LAW OR OTHER PROCEEDING OR TO
EMPLOY LEGAL COUNSEL (WHETHER OR NOT SUIT IS INSTITUTED) TO ENFORCE ANY OF THE
TERMS, COVENANTS, CONDITIONS OR REMEDIES OF THIS LEASE, THE PREVAILING PARTY IN
ANY

 

F-62

--------------------------------------------------------------------------------


 


SUCH ACTION OR PROCEEDING SHALL BE ENTITLED TO RECOVER ITS COSTS AND EXPENSES
INCURRED IN SUCH ACTION FROM THE OTHER PARTY, INCLUDING THE COST OF REASONABLE
ATTORNEYS’ FEES.


 


30.26       WHENEVER TENANT REQUESTS LANDLORD TO TAKE ANY ACTION NOT REQUIRED OF
IT HEREUNDER OR GIVE ANY CONSENT REQUIRED OR PERMITTED UNDER THIS LEASE, TENANT
WILL REIMBURSE LANDLORD, AS ADDITIONAL RENT, FOR LANDLORD’S REASONABLE,
OUT-OF-POCKET COSTS PAYABLE TO THIRD PARTIES AND INCURRED BY LANDLORD IN
REVIEWING THE PROPOSED ACTION OR CONSENT, INCLUDING REASONABLE ATTORNEYS’,
ENGINEERS’ OR ARCHITECTS’ FEES, WITHIN THIRTY (30) DAYS AFTER LANDLORD’S
DELIVERY TO TENANT OF A STATEMENT OF SUCH COSTS.  TENANT SHALL BE OBLIGATED TO
MAKE SUCH REIMBURSEMENT WITHOUT REGARD TO WHETHER LANDLORD CONSENTS TO ANY SUCH
PROPOSED ACTION.  THE PROVISIONS OF THIS SECTION 30.26 SHALL BE IN ADDITION TO,
AND NOT IN LIEU OF, THE PROVISIONS OF SECTION 7.1 AND ANY OTHER EXPRESS
ADMINISTRATIVE COST RECOVERY PROVISIONS IN THIS LEASE.


 


30.27       SHOULD EITHER PARTY HERETO INSTITUTE ANY ACTION OR PROCEEDING IN
COURT TO ENFORCE ANY PROVISION HEREOF, OR FOR DAMAGES OR FOR DECLARATORY OR
OTHER RELIEF HEREUNDER, THE PREVAILING PARTY SHALL BE ENTITLED TO RECEIVE FROM
THE LOSING PARTY, IN ADDITION TO COURT COSTS, SUCH AMOUNT AS THE COURT MAY
ADJUDGE TO BE REASONABLE AS ATTORNEYS’ FEES FOR SERVICES RENDERED TO SAID
PREVAILING PARTY, AND SAID AMOUNT MAY BE MADE A PART OF THE JUDGMENT AGAINST THE
LOSING PARTY.


 


30.28       TENANT ACKNOWLEDGES THAT THE TERMS AND CONDITIONS OF THIS LEASE ARE
TO REMAIN CONFIDENTIAL FOR LANDLORD’S BENEFIT, AND MAY NOT BE DISCLOSED BY
TENANT TO ANYONE (OTHER THAN TENANT’S ATTORNEYS, ACCOUNTANTS AND AGENTS), BY ANY
MANNER OR MEANS, DIRECTLY OR INDIRECTLY, WITHOUT LANDLORD’S PRIOR WRITTEN
CONSENT, (WHICH CONSENT MAY BE WITHHELD IN LANDLORD’S SOLE DISCRETION) EXCEPT IN
ANY LITIGATION OR PROCEEDING BETWEEN THE PARTIES HERETO, AND EXCEPT FURTHER THAT
TENANT AND SUCH ATTORNEYS, ACCOUNTANTS AND AGENTS MAY DISCLOSE SUCH INFORMATION
TO ANY GOVERNMENTAL AGENCY PURSUANT TO ANY SUBPOENA OR JUDICIAL PROCESS OR AS
OTHERWISE REQUIRED BY APPLICABLE LAW, REGULATION OR REPORTING REQUIREMENT.  THE
CONSENT BY LANDLORD TO ANY DISCLOSURES SHALL NOT BE DEEMED TO BE A WAIVER ON THE
PART OF LANDLORD OF ANY PROHIBITION AGAINST ANY FUTURE DISCLOSURE.


 


30.29       THERE SHALL BE NO MERGER OF THE LEASEHOLD ESTATE HEREBY CREATED WITH
THE FEE ESTATE IN THE PREMISES OR ANY PART THEREOF IF THE SAME PERSON ACQUIRES
OR HOLDS, DIRECTLY OR INDIRECTLY, THIS LEASE OR ANY INTEREST IN THIS LEASE AND
THE FEE ESTATE IN THE LEASED PREMISES OR ANY INTEREST IN SUCH FEE ESTATE.


 


30.30       TENANT REPRESENTS AND WARRANTS TO LANDLORD THAT (A) TENANT AND EACH
PERSON OR ENTITY DIRECTLY OR INDIRECTLY OWNING AN INTEREST IN TENANT IS (I) NOT
CURRENTLY IDENTIFIED ON THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS
LIST MAINTAINED BY THE OFFICE OF FOREIGN ASSETS CONTROL OF THE DEPARTMENT OF THE
TREASURY (“OFAC”) AND/OR ON ANY OTHER SIMILAR LIST MAINTAINED BY OFAC PURSUANT
TO ANY AUTHORIZING STATUTE, EXECUTIVE ORDER OR REGULATION (COLLECTIVELY, THE
“LIST”), AND (II) NOT A PERSON OR ENTITY WITH WHOM A CITIZEN OF THE UNITED
STATES IS PROHIBITED TO ENGAGE IN TRANSACTIONS BY ANY TRADE EMBARGO, ECONOMIC
SANCTION, OR OTHER PROHIBITION OF UNITED STATES LAW, REGULATION, OR EXECUTIVE
ORDER OF THE PRESIDENT OF THE UNITED STATES, (B) NONE OF THE FUNDS OR OTHER
ASSETS OF TENANT CONSTITUTE PROPERTY OF, OR ARE BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY, BY, ANY EMBARGOED PERSON, (C) NO EMBARGOED PERSON HAS ANY INTEREST
OF ANY NATURE WHATSOEVER IN TENANT (WHETHER DIRECTLY OR INDIRECTLY), (D) NONE OF
THE FUNDS OF TENANT HAVE BEEN DERIVED FROM ANY UNLAWFUL ACTIVITY WITH THE RESULT
THAT THE

 

F-63

--------------------------------------------------------------------------------


 


INVESTMENT IN TENANT IS PROHIBITED BY LAW OR THAT THE LEASE IS IN VIOLATION OF
LAW, AND (E) TENANT HAS IMPLEMENTED PROCEDURES, AND WILL CONSISTENTLY APPLY
THOSE PROCEDURES, TO ENSURE THE FOREGOING REPRESENTATIONS AND WARRANTIES REMAIN
TRUE AND CORRECT AT ALL TIMES.  THE TERM “EMBARGOED PERSON” MEANS ANY PERSON,
ENTITY OR GOVERNMENT SUBJECT TO TRADE RESTRICTIONS UNDER U.S. LAW, INCLUDING BUT
NOT LIMITED TO, THE INTERNATIONAL EMERGENCY ECONOMIC POWERS ACT, 50 U.S.C. §1701
ET SEQ., THE TRADING WITH THE ENEMY ACT, 50 U.S.C. APP. 1 ET SEQ., AND ANY
EXECUTIVE ORDERS OR REGULATIONS PROMULGATED THEREUNDER WITH THE RESULT THAT THE
INVESTMENT IN TENANT IS PROHIBITED BY LAW OR TENANT IS IN VIOLATION OF LAW.


 


TENANT COVENANTS AND AGREES (A) TO COMPLY WITH ALL REQUIREMENTS OF LAW RELATING
TO MONEY LAUNDERING, ANTI-TERRORISM, TRADE EMBARGOS AND ECONOMIC SANCTIONS, NOW
OR HEREAFTER IN EFFECT, (B) TO IMMEDIATELY NOTIFY LANDLORD IN WRITING IF ANY OF
THE REPRESENTATIONS, WARRANTIES OR COVENANTS SET FORTH IN THIS PARAGRAPH OR THE
PRECEDING PARAGRAPH ARE NO LONGER TRUE OR HAVE BEEN BREACHED OR IF TENANT HAS A
REASONABLE BASIS TO BELIEVE THAT THEY MAY NO LONGER BE TRUE OR HAVE BEEN
BREACHED, (C) NOT TO USE FUNDS FROM ANY “PROHIBITED PERSON” (AS SUCH TERM IS
DEFINED IN THE SEPTEMBER 24, 2001 EXECUTIVE ORDER BLOCKING PROPERTY AND
PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT
TERRORISM) TO MAKE ANY PAYMENT DUE TO LANDLORD UNDER THE LEASE AND (D) AT THE
REQUEST OF LANDLORD, TO PROVIDE SUCH INFORMATION AS MAY BE REQUESTED BY LANDLORD
TO DETERMINE TENANT’S COMPLIANCE WITH THE TERMS HEREOF.


 


30.31       LANDLORD, TENANT, AND ALL GENERAL PARTNERS OF TENANT EACH WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT IN
CONNECTION WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, TENANT’S USE OR
OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE. TENANT CONSENTS
TO SERVICE OF PROCESS AND ANY PLEADING RELATING TO ANY SUCH ACTION AT THE
PREMISES, NOTWITHSTANDING THE PROVISIONS OF SECTION 27.1 ABOVE; PROVIDED,
HOWEVER, THAT NOTHING HEREIN SHALL BE CONSTRUED AS REQUIRING SUCH SERVICE AT THE
PREMISES.

 


ARTICLE XXXI
RIGHT OF FIRST OFFER

 

31.1         Subject to any presently existing rights of tenants in the
Building, and provided Tenant is not in default beyond any applicable grace
period, Landlord agrees to provide Tenant with a right of first offer, at the
Prevailing Rental Rate as determined in accordance with Exhibit F which is
currently in effect, on (i) any portion of the second (2nd) floor of the
Building, if said space is placed on the market by Landlord, or (ii) any
quadrant located on the first (1st) floor of the Building (the “Expansion
Space”, which shall mean the entire Expansion Space or the portion of the
Expansion Space then available as the context and circumstances may require),
but in either case not more than one time with respect to any particular portion
of the Expansion Space that becomes available.  At any time during the term
hereof, Tenant may by notice to Landlord inquire as to whether the Expansion
Space is available or Landlord shall notify Tenant in writing of the
availability of the Expansion Space.  In the event Landlord notifies Tenant of
the availability of any Expansion Space, such notice shall specify the minimum
size and location of the Expansion Space which Landlord is willing to make
available

 

F-64

--------------------------------------------------------------------------------


 


AND THE ECONOMIC TERMS AND CONDITIONS UPON WHICH LANDLORD IS WILLING TO OFFER
SUCH EXPANSION SPACE.  IF THE EXPANSION SPACE IS AVAILABLE, TENANT SHALL HAVE
THE RIGHT, BY FURNISHING LANDLORD WITH WRITTEN NOTICE OF ITS ELECTION TO LEASE
THE EXPANSION SPACE AT THE PREVAILING RENTAL RATE, WHICH NOTICE SHALL BE
RECEIVED BY LANDLORD NO LATER THAN TEN (10) BUSINESS DAYS AFTER TENANT’S RECEIPT
OF WRITTEN NOTIFICATION BY LANDLORD OF THE AVAILABILITY OF THE EXPANSION SPACE. 
THE PREVAILING RENTAL RATE SHALL BE DETERMINED IN THE MANNER SET FORTH IN
EXHIBIT F ATTACHED HERETO.  THE FAILURE BY TENANT TO FURNISH SUCH NOTICE TO
LANDLORD IN A TIMELY MANNER AS PROVIDED ABOVE SHALL CONSTITUTE A WAIVER BY
TENANT OF ALL OF TENANT’S RIGHTS UNDER THIS ARTICLE, AND SHALL RELEASE LANDLORD
FROM ANY FURTHER OBLIGATION TO OFFER ANY EXPANSION SPACE TO TENANT.  IN THE
EVENT TENANT DELIVERS NOTICE TO LANDLORD OF ITS ELECTION TO LEASE THE EXPANSION
SPACE, LANDLORD AND TENANT SHALL, WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT OF
TENANT’S NOTICE, ENTER INTO AN AMENDMENT OF THIS LEASE, PROVIDING FOR THOSE
TERMS AND CONDITIONS AS SET FORTH IN LANDLORD’S OFFER.  THE RIGHT TO LEASE THE
EXPANSION SPACE SHALL BE SUBJECT TO ANY RIGHTS WHICH LANDLORD HAS GRANTED PRIOR
TO THE DATE OF THIS LEASE TO EXISTING TENANTS WITH RESPECT TO THE LEASING OF
SUCH EXPANSION SPACE.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO GRANT TENANT
A RIGHT OF FIRST REFUSAL FOR THE LEASING OF THE EXPANSION SPACE OR ANY OTHER
PORTION OF THE BUILDING, IT BEING THE INTENTION OF THE LANDLORD AND TENANT THAT
THE RIGHT OF NOTIFICATION GRANTED UNDER THIS ARTICLE IS FOR THE PURPOSE OF
AFFORDING THE TENANT THE OPPORTUNITY TO OFFER TO LEASE ADDITIONAL SPACE AT THE
TIME THAT SUCH SPACE BECOMES AVAILABLE AND LANDLORD IS PREPARED TO LEASE IT.

 


ARTICLE XXXII
TELECOMMUNICATIONS EQUIPMENT

 


32.1         IF LEGALLY PERMITTED, TENANT SHALL HAVE THE RIGHT TO ERECT OR PLACE
A TELECOMMUNICATIONS DISH OR ANTENNA (THE “TELECOMMUNICATIONS EQUIPMENT”) ON THE
ROOF OF THE BUILDING OR ON THE GROUND IN ACCORDANCE WITH THE FOLLOWING
PROVISIONS, WHICH TELECOMMUNICATIONS EQUIPMENT SHALL BE DESIGNED IN ACCORDANCE
WITH THE SPECIFICATIONS TO BE PROVIDED BY TENANT AND APPROVED BY LANDLORD,
LANDLORD’S APPROVAL NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  IT
IS EXPRESSLY UNDERSTOOD AND AGREED, IN ANY EVENT, THAT THE DESIGN SPECIFICATIONS
SHALL INCLUDE SUCH MODIFICATIONS TO THE ROOF AND SHALL BE INCORPORATED IN THE
COST OF INSTALLATION AS HEREIN PROVIDED.  IN THE EVENT SUCH INSTALLATION SHALL,
IN THE REASONABLE OPINION OF LANDLORD, IMPAIR THE STRUCTURAL INTEGRITY OF THE
ROOF, ROOF MEMBRANE AND/OR BUILDING, LANDLORD RESERVES THE RIGHT TO DISAPPROVE
TENANT’S PLANS AND SPECIFICATIONS UNTIL THE SAME SHALL BE REDESIGNED TO
ELIMINATE LANDLORD’S OBJECTION.  WITH RESPECT TO ANY SUCH REDESIGN OF THE ROOF,
ANY COST IN CONNECTION WITH MAINTENANCE OR REPAIR WHICH MAY THEREAFTER BE
OCCASIONED AS A DIRECT RESULT OF THE INSTALLATION OR OPERATION ON THE
TELECOMMUNICATIONS EQUIPMENT SHALL BE PAID FOR AT THE SOLE COST AND EXPENSE OF
THE TENANT AND SHALL NOT BE INCLUDED AS PART OF THE OPERATING EXPENSES.  TENANT
SHALL FURNISH DETAILED PLANS AND SPECIFICATIONS FOR THE TELECOMMUNICATIONS
EQUIPMENT TO LANDLORD FOR ITS APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED, PROVIDED LANDLORD MAY CONDITION ITS CONSENT BY
REQUIRING THAT THE TELECOMMUNICATIONS EQUIPMENT BE ADEQUATELY SCREENED OR
ENCLOSED (AT TENANT’S SOLE COST AND EXPENSE) ON THE ROOF OR ON THE GROUND AT
SUCH LOCATION AS IS DESIGNATED BY LANDLORD IN THE LEAST CONSPICUOUS LOCATION OF
ALL ACCEPTABLE LOCATIONS IN WHICH THE TELECOMMUNICATIONS EQUIPMENT MIGHT BE
LOCATED.

 

F-65

--------------------------------------------------------------------------------


 


32.2         UPON APPROVAL OF TENANT’S PLANS AND SPECIFICATIONS, THE
TELECOMMUNICATIONS EQUIPMENT SHALL BE INSTALLED BY TENANT AT ITS SOLE COST AND
EXPENSE AND UTILIZING LANDLORD’S ROOFING CONTRACTOR, SUBJECT TO REASONABLE
SUPERVISION BY LANDLORD WITH RESPECT THERETO.  SUCH COST AND EXPENSE SHALL
INCLUDE OBTAINING ANY SPECIAL PERMITS THAT MAY BE REQUIRED BY GOVERNMENTAL
AUTHORITY IN CONNECTION WITH SUCH INSTALLATION, INCLUDING ANY REASONABLE COST
ATTRIBUTABLE TO THE PROCESSING THEREOF.  SUBSEQUENT TO THE INSTALLATION OF THE
TELECOMMUNICATIONS EQUIPMENT, TENANT SHALL COMPLY WITH ALL APPLICABLE LAWS AND
KEEP THE PREMISES, BUILDING AND LAND FREE AND CLEAR FROM LIENS ARISING FROM OR
RELATED TO TENANT’S INSTALLATION.  ANY CABLES, CONDUITS OR OTHER PHYSICAL
CONNECTIONS BETWEEN THE TELECOMMUNICATIONS EQUIPMENT AND THE PREMISES SHALL BE
CONCEALED WITHIN PERMANENT WALLS, FLOORS, COLUMNS AND CEILINGS OF THE BUILDING
AND IN THE SHAFTS OF THE BUILDING PROVIDED FOR SUCH INSTALLATIONS, NOT DAMAGING
THE APPEARANCE OF THE BUILDING OR REDUCING THE USABLE OR RENTABLE SPACE OF THE
BUILDING.  ANY INSTALLATION OR MAINTENANCE WORK PERFORMED BY TENANT, OR AT
TENANT’S DIRECTION, SHALL BE PERFORMED WITHOUT UNREASONABLY INTERFERING WITH
LANDLORD’S OR ANY OTHER TENANT’S USE OF THE BUILDING, AND UPON COMPLETION OF
SUCH INSTALLATION AND MAINTENANCE (INITIALLY AND FROM TIME TO TIME), TENANT
SHALL RESTORE SUCH PORTIONS OF THE BUILDING TO A CONDITION REASONABLY COMPARABLE
TO THAT EXISTING PRIOR TO SUCH INSTALLATION OR MAINTENANCE.  TENANT SHALL BE
RESPONSIBLE FOR PROCURING WHATEVER LICENSES, APPROVALS OR PERMITS MAY BE
REQUIRED FOR THE INSTALLATION AND USE OF THE TELECOMMUNICATIONS EQUIPMENT AND
THE RELATED SUPPORT SYSTEMS OR OPERATION OF ANY EQUIPMENT SERVED THEREBY, AND
LANDLORD MAKES NO WARRANTIES WHATSOEVER AS TO THE PERMISSIBILITY OF SUCH SYSTEMS
UNDER APPLICABLE LAWS.  TENANT’S TELECOMMUNICATIONS EQUIPMENT SHALL NOT
CONSTITUTE A NUISANCE, OR INTERFERE WITH THE OPERATIONS OF LANDLORD OR OTHER
TENANTS OF THE BUILDING.  UPON TERMINATION OR EXPIRATION OF THIS LEASE, TENANT
SHALL REMOVE ANY TELECOMMUNICATIONS EQUIPMENT INSTALLED BY IT, AT ITS EXPENSE,
AND SHALL REPAIR AND RESTORE THE BUILDING TO A CONDITION COMPARABLE TO THAT
EXISTING PRIOR TO SUCH INSTALLATION.  LANDLORD RESERVES THE RIGHT TO RELOCATE
SAID TELECOMMUNICATIONS EQUIPMENT AT LANDLORD’S SOLE EXPENSE, PROVIDED THAT SUCH
RELOCATION SHALL HAVE NO ADVERSE IMPACT ON THE OPERATIONS OF THE
TELECOMMUNICATIONS EQUIPMENT.

 


ARTICLE XXXIII
TENANT’S RIGHT TO CURE

 


33.1         SUBJECT TO EXCUSABLE DELAY DUE TO FORCE MAJEURE, IF LANDLORD FAILS
TO OBSERVE ANY ONE OR MORE OF ITS OBLIGATIONS UNDER THIS LEASE OR BY LAW, THEN
TENANT SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION TO PERFORM SUCH OBLIGATION
ON THE PART OF LANDLORD OR MAKE SUCH PAYMENT ON BEHALF OF LANDLORD.  TENANT’S
FOREGOING RIGHT SHALL NOT BE EXERCISABLE UNTIL THIRTY (30) DAYS AFTER TENANT HAS
SENT NOTICE TO LANDLORD OF TENANT’S INTENT TO DO SO.  IF TENANT PERFORMS AN
OBLIGATION OF LANDLORD, LANDLORD SHALL PAY TENANT FOR TENANT’S REASONABLE AND
NECESSARY OUT-OF-POCKET COST TO DO SO WITHIN THIRTY (30) DAYS AFTER RECEIPT OF
BILLING THEREFOR FROM TENANT, WITH INTEREST AT THE DEFAULT INTEREST RATE
ACCRUING AFTER THE EXPIRATION OF SUCH THIRTY (30) DAY PERIOD.

 


ARTICLE XXXIV
LANDLORD REPRESENTATIONS

 


34.1         LANDLORD REPRESENTS AND WARRANTS TO TENANT AS FOLLOWS: (I) TO
LANDLORD’S KNOWLEDGE, THE ROOF OF THE PREMISES DOES NOT CURRENTLY LEAK, (II)
THERE IS CURRENTLY NO MORTGAGE ENCUMBERING THE PREMISES, AND (III) THE BUILDING
IS FULLY ASSESSED AS A COMPLETE STRUCTURE.

 

F-66

--------------------------------------------------------------------------------


 


ARTICLE XXXV
EXPEDITED ARBITRATION

 


35.1         IN CONNECTION WITH THE TERMS AND CONDITIONS OF SECTION 30.25, WHICH
EXPRESSLY PROVIDES THAT A MATTER IS TO BE DETERMINED BY ARBITRATION AND DOES NOT
OTHERWISE PROVIDE A MECHANISM FOR ARBITRATION, SUCH ARBITRATION SHALL BE
CONDUCTED IN THE CITY OF NEWARK, NEW JERSEY, IN ACCORDANCE WITH THE COMMERCIAL
ARBITRATION RULES (EXPEDITED PROCEDURES) OF THE AAA (THE “AAA EXPEDITED RULES”),
EXCEPT THAT THE PROVISIONS OF THIS ARTICLE 35 SHALL SUPERSEDE ANY CONFLICTING OR
INCONSISTENT PROVISIONS OF SAID RULES.  THE PARTY REQUESTING ARBITRATION SHALL
DO SO BY GIVING NOTICE TO THAT EFFECT TO THE OTHER PARTY, SPECIFYING IN SAID
NOTICE THE NATURE OF THE DISPUTE, AND THAT SAID DISPUTE SHALL BE DETERMINED IN
NEWARK, BY A SINGLE ARBITRATOR SELECTED IN ACCORDANCE WITH THE AAA EXPEDITED
RULES.  THE DECISIONS OF THE ARBITRATOR SHALL IN ALL CASES BE BINDING UPON THE
PARTIES, AND JUDGMENT UPON SUCH DECISION MAY BE ENTERED INTO ANY COURT HAVING
JURISDICTION.  THE ARBITRATOR SHALL BE EXPERIENCED IN THE ISSUE WITH WHICH THE
ARBITRATION IS CONCERNED AND SHALL HAVE BEEN ACTIVELY ENGAGED IN SUCH FIELD FOR
A PERIOD OF AT LEAST TEN (10) YEARS BEFORE THE DATE OF HIS OR HER APPOINTMENT
HEREUNDER.  THE ARBITRATOR SHALL APPLY THE LAWS OF THE STATE OF NEW JERSEY
WITHOUT GIVING EFFECT TO ANY PRINCIPLES OF CONFLICTS OF LAWS.  THE ARBITRATOR
SHALL SCHEDULE A HEARING WHERE THE PARTIES AND THEIR ADVOCATES SHALL HAVE THE
RIGHT TO PRESENT EVIDENCE, CALL WITNESSES AND EXPERTS AND CROSS-EXAMINE THE
OTHER PARTY’S WITNESSES AND EXPERTS.  THE LOSING PARTY SHALL PAY THE FEES AND
EXPENSES OF THE ARBITRATOR ACTING UNDER THIS ARTICLE 35, AS WELL AS REASONABLE
ADDITIONAL COSTS AND EXPENSES, INCLUDING, BUT NOT LIMITED TO, REASONABLE
ATTORNEYS’ FEES.

 

[BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

F-67

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, LANDLORD AND TENANT HAVE EXECUTED THIS LEASE UNDER SEAL AS
OF THE DAY AND YEAR FIRST ABOVE WRITTEN.

 

 

WITNESS/ATTEST:

LANDLORD:

 

 

 

DUN & BRADSTREET, INC.

 

 

 

 

/s/ Luis Cadalzo

 

By:

/s/ Anthony S. Mattesich

 

 

 

Name: Anthony S. Mattesich

 

 

Title: Assistant Vice President

 

 

 

 

WITNESS/ATTEST:

TENANT:

 

 

 

JACKSON HEWITT TAX SERVICE, INC.

 

 

 

 

/s/ Sharalynn M. Hopkins

 

By:

/s/ Peter Karpiak

 

 

 

Name: Peter Karpiak

 

 

Title: SVP HR & Corporate Services

 

F-68

--------------------------------------------------------------------------------